

ASSET PURCHASE AGREEMENT
 


 
by and among
 


 
RELIANT ENERGY WHOLESALE GENERATION, LLC and
 
RELIANT ENERGY ASSET MANAGEMENT, LLC,
 
as Sellers,
 


 
and
 


 
NEVADA POWER COMPANY,
 
as Purchaser
 


 
APRIL 21, 2008
 


 
BIGHORN POWER PLANT
 
Clark County, Nevada
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Page
 
ARTICLE I DEFINITIONS; USAGE[INSERT PAGE NUMBER]

 
 
Section 1.1Definitions[INSERT PAGE NUMBER]

 
 
Section 1.2Rules as to Usage[INSERT PAGE NUMBER]

 
 
Section 1.3Schedules and Exhibits[INSERT PAGE NUMBER]

 
ARTICLE II SALE AND PURCHASE; PRICE; CLOSING[INSERT PAGE NUMBER]

 
 
Section 2.1Sale and Purchase; Definition of Purchased Assets; Excluded
Liability[INSERT PAGE NUMBER]

 
 
Section 2.2Purchase Price[INSERT PAGE NUMBER]

 
 
Section 2.3Allocation of Purchase Price[INSERT PAGE NUMBER]

 
 
Section 2.4The Closing[INSERT PAGE NUMBER]

 
 
Section 2.5Closing Deliveries.[INSERT PAGE NUMBER]

 
 
Section 2.6Further Assurances; Post-Closing Cooperation[INSERT PAGE NUMBER]

 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS[INSERT PAGE NUMBER]

 
 
Section 3.1Existence[INSERT PAGE NUMBER]

 
 
Section 3.2Authority[INSERT PAGE NUMBER]

 
 
Section 3.3Binding Agreement[INSERT PAGE NUMBER]

 
 
Section 3.4No Conflicts[INSERT PAGE NUMBER]

 
 
Section 3.5Approvals and Filings[INSERT PAGE NUMBER]

 
 
Section 3.6No Material Adverse Effect[INSERT PAGE NUMBER]

 
 
Section 3.7Legal Proceedings[INSERT PAGE NUMBER]

 
 
Section 3.8Compliance with Laws[INSERT PAGE NUMBER]

 
 
Section 3.9Title to Personal Property[INSERT PAGE NUMBER]

 
 
Section 3.10Real Property.[INSERT PAGE NUMBER]

 
 
Section 3.11Condition of Purchased Assets[INSERT PAGE NUMBER]

 
 
Section 3.12Warranty Matters[INSERT PAGE NUMBER]

 
 
Section 3.13Contracts.[INSERT PAGE NUMBER]

 
 
Section 3.14Permits.[INSERT PAGE NUMBER]

 
 
Section 3.15Insurance[INSERT PAGE NUMBER]

 
 
Section 3.16Environmental Matters.[INSERT PAGE NUMBER]

 
 
Section 3.17Labor Matters[INSERT PAGE NUMBER]

 
 
Section 3.18Employee Matters[INSERT PAGE NUMBER]

 
 
Section 3.19Brokers[INSERT PAGE NUMBER]

 
 
Section 3.20Intellectual Property[INSERT PAGE NUMBER]

 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER[INSERT PAGE NUMBER]

 
 
Section 4.1Existence[INSERT PAGE NUMBER]

 
 
Section 4.2Authority[INSERT PAGE NUMBER]

 
 
Section 4.3Binding Agreement[INSERT PAGE NUMBER]

 
 
Section 4.4No Conflicts[INSERT PAGE NUMBER]

 
 
Section 4.5Approvals and Filings[INSERT PAGE NUMBER]

 
 
Section 4.6Legal Proceedings[INSERT PAGE NUMBER]

 
 
Section 4.7Brokers[INSERT PAGE NUMBER]

 
 
Section 4.8Financial Resources[INSERT PAGE NUMBER]

 
 
Section 4.9Opportunity for Independent Investigation[INSERT PAGE NUMBER]

 
ARTICLE V COVENANTS[INSERT PAGE NUMBER]

 
 
Section 5.1Efforts to Close and Fulfillment of Conditions[INSERT PAGE NUMBER]

 
 
Section 5.2Operation and Maintenance of Purchased Assets[INSERT PAGE NUMBER]

 
 
Section 5.3Purchaser's Inspection Right[INSERT PAGE NUMBER]

 
 
Section 5.4Cooperation with Facility Takeover and Transition of
Operations[INSERT PAGE NUMBER]

 
 
Section 5.5Employee and Benefit Matters[INSERT PAGE NUMBER]

 
 
Section 5.6Risk of Loss[INSERT PAGE NUMBER]

 
 
Section 5.7Interim Reports[INSERT PAGE NUMBER]

 
 
Section 5.8Update of Schedules[INSERT PAGE NUMBER]

 
 
Section 5.9No Solicitation of Competing Transaction[INSERT PAGE NUMBER]

 
 
Section 5.10Use of Certain Names[INSERT PAGE NUMBER]

 
 
Section 5.11Support Obligations.[INSERT PAGE NUMBER]

 
 
Section 5.12Termination of Certain Services and Contracts[INSERT PAGE NUMBER]

 
ARTICLE VI CONDITIONS TO CLOSING[INSERT PAGE NUMBER]

 
 
Section 6.1Purchaser's Conditions Precedent[INSERT PAGE NUMBER]

 
 
Section 6.2Sellers' Conditions Precedent[INSERT PAGE NUMBER]

 
ARTICLE VII TERMINATION[INSERT PAGE NUMBER]

 
 
Section 7.1Termination Prior to Closing[INSERT PAGE NUMBER]

 
 
Section 7.2Effect of Termination or Breach Prior to Closing[INSERT PAGE NUMBER]

 
ARTICLE VIII INDEMNIFICATION[INSERT PAGE NUMBER]

 
 
Section 8.1Indemnification by Sellers[INSERT PAGE NUMBER]

 
 
Section 8.2Indemnification by Purchaser[INSERT PAGE NUMBER]

 
 
Section 8.3Method of Asserting Claims[INSERT PAGE NUMBER]

 
 
Section 8.4Limitations of Liability.[INSERT PAGE NUMBER]

 
 
Section 8.5Indemnification in Case of Strict Liability or Indemnitee
Negligence[INSERT PAGE NUMBER]

 
ARTICLE IX TAX MATTERS[INSERT PAGE NUMBER]

 
 
Section 9.1Representations and Warranties[INSERT PAGE NUMBER]

 
 
Section 9.2Transfer Taxes[INSERT PAGE NUMBER]

 
 
Section 9.3Property Taxes[INSERT PAGE NUMBER]

 
 
Section 9.4Sellers' Tax Indemnification[INSERT PAGE NUMBER]

 
 
Section 9.5Purchaser Tax Indemnification[INSERT PAGE NUMBER]

 
 
Section 9.6Refunds[INSERT PAGE NUMBER]

 
 
Section 9.7Contests[INSERT PAGE NUMBER]

 
 
Section 9.8Assistance and Cooperation[INSERT PAGE NUMBER]

 
 
Section 9.9Information[INSERT PAGE NUMBER]

 
 
Section 9.10Tax Returns[INSERT PAGE NUMBER]

 
 
Section 9.11Survival of Obligations[INSERT PAGE NUMBER]

 
 
Section 9.12Adjustments to Purchase Price[INSERT PAGE NUMBER]

 
ARTICLE X SURVIVAL; NO OTHER REPRESENTATIONS[INSERT PAGE NUMBER]

 
 
Section 10.1Survival of Representations, Warranties, Covenants and
Agreements[INSERT PAGE NUMBER]

 
 
Section 10.2No Other Representations[INSERT PAGE NUMBER]

 
ARTICLE XI DISPUTE RESOLUTION[INSERT PAGE NUMBER]

 
 
Section 11.1Dispute Resolution[INSERT PAGE NUMBER]

 
 
Section 11.2Venue[INSERT PAGE NUMBER]

 
 
Section 11.3Waiver of Trial by Jury[INSERT PAGE NUMBER]

 
 
Section 11.4Service of Process[INSERT PAGE NUMBER]

 
ARTICLE XII LIMITED REMEDIES AND DAMAGES[INSERT PAGE NUMBER]

 
 
Section 12.1Exclusive Remedies[INSERT PAGE NUMBER]

 
 
Section 12.2Limitation of Liability[INSERT PAGE NUMBER]

 
 
Section 12.3Specific Performance[INSERT PAGE NUMBER]

 
ARTICLE XIII MISCELLANEOUS[INSERT PAGE NUMBER]

 
 
Section 13.1REI Guaranty[INSERT PAGE NUMBER]

 
 
Section 13.2Notices[INSERT PAGE NUMBER]

 
 
Section 13.3Payments[INSERT PAGE NUMBER]

 
 
Section 13.4Entire Agreement[INSERT PAGE NUMBER]

 
 
Section 13.5Expenses[INSERT PAGE NUMBER]

 
 
Section 13.6Public Announcements[INSERT PAGE NUMBER]

 
 
Section 13.7Confidentiality[INSERT PAGE NUMBER]

 
 
Section 13.8Waivers[INSERT PAGE NUMBER]

 
 
Section 13.9Amendment[INSERT PAGE NUMBER]

 
 
Section 13.10No Construction Against Drafting Party[INSERT PAGE NUMBER]

 
 
Section 13.11No Third Party Beneficiary[INSERT PAGE NUMBER]

 
 
Section 13.12Headings[INSERT PAGE NUMBER]

 
 
Section 13.13Invalid Provisions[INSERT PAGE NUMBER]

 
 
Section 13.14Governing Law[INSERT PAGE NUMBER]

 
 
Section 13.15No Assignment; Binding Effect[INSERT PAGE NUMBER]

 
 
Section 13.16Counterparts[INSERT PAGE NUMBER]

 
 
Section 13.17Time of Essence[INSERT PAGE NUMBER]

 
 

 
Bighorn Generating Facility




 
 

--------------------------------------------------------------------------------

 

SCHEDULES:


Schedule 1.1(a)
Assigned Facility Agreements
Schedule 1.1(b), Part A
Materials and Equipment
Schedule 1.1(b), Part B
Stores and Inventory
Schedule 1.1(c)
Requested Consents
Schedule 1.1(d)
Schedule 1.1(e)
Schedule 1.1(f)
Schedule 1.1(g)
Schedule 1.1(h)
Schedule 1.1(i)
Easements
Permitted Liens
Transferred Intellectual Property
Project Employees
Stores and Inventory Methodology
Transferred Permits
Schedule 2.1.3
Excluded Assets
Schedule 5.2(b)(iii)
Material Assigned Facility Agreements
Schedule 5.2(d)
Permitted Actions
 
Sellers' Disclosure Schedule
 
Section 1.1(a):                                           Sellers' Knowledge
Persons
Section 3.4:                                           Consents and Actions
Section 3.5:                                           Approvals and Filings
Section 3.7:                                           Sellers' Legal
Proceedings
Section 3.10(d)Real Property - Material Liens
Section 3.10(f):Real Property – Commitments to or Agreements with any
Governmental Authority Affecting the Use or Ownership of the Real Property
Section 3.10(g):Real Property – Agreements for the Sale, Exchange, Encumbrance,
Lease or Transfer of Any of the Real Property or Any Portion of the Same by
Sellers
Section 3.10(h):Real Property – Notices of Non-Compliance with Applicable
Material Conditions, Covenants and Restrictions that Encumber the Real Property
Section 3.11:Materials and Equipment and Tangible Personal Property
Section 3.12:Warranty Matters
Section 3.14(a):Facility Permits
Section 3.14(b)(i):Permit Parties
Section 3.14(b)(ii):Compliance with and Status of Facility Permits
Section 3.15:List of Insurance Policies
Section 3.16:Environmental Matters
Section 3.16(d):Material Environmental Permits
Section 3.18(b):Seller Plans
Section 3.20(a):Intellectual Property
Section 3.20(b):Infringement of Intellectual Property
Section 5.11(a):Support Obligations
Section 9.1:Tax Matters Exceptions
 
Purchaser's Disclosure Schedule
Section 1.1(a): Purchaser's Knowledge Persons
Section 4.5:Approvals and Filings
Section 4.6: Purchaser's Legal Proceedings
 

 
EXHIBITS:
 
Exhibit A
Exhibit B
Exhibit C
Form of Bill of Sale and Assignment
Form of Easement and Lease Assignment and Assumption Agreement
Form of Assignment Agreement
Exhibit D
Form of Requested Consent


 
Bighorn Generating Facility




 
 

--------------------------------------------------------------------------------

 



 
ASSET PURCHASE AGREEMENT
 


 
THIS ASSET PURCHASE AGREEMENT (the "Agreement") is made and entered into
effective as of April 21, 2008 (the "Effective Date"), by and among RELIANT
ENERGY WHOLESALE GENERATION, LLC, a Delaware limited liability company ("REWG"),
RELIANT ENERGY ASSET MANAGEMENT, LLC, a Delaware limited liability company
("REAM"), and NEVADA POWER COMPANY, an electric utility organized under the laws
of the State of Nevada ("Purchaser").  REWG and REAM are also each referred to
herein individually as a "Seller" and collectively as the "Sellers."  REWG and
REAM, on the one hand, and Purchaser, on the other hand, are also each referred
to herein as a "Party" and collectively as the "Parties."
 
RECITALS
 
A.           REWG wholly owns an operating natural gas-fired combined-cycle
electric generation plant known as the "Bighorn Generating Facility" that is
nominally rated approximately 598 MW and is located 35 miles south of Las Vegas,
Nevada in southern Clark County, Nevada, near Primm, Nevada, on land leased by
REWG.  REAM owns certain assets used in the operation of the Bighorn Generating
Facility.
 
B.           REWG and REAM are subsidiaries of, and indirectly wholly owned by,
Reliant Energy, Inc., a Delaware corporation ("REI").
 
C.           Purchaser desires to purchase all of the assets of, and used in
connection with, the Bighorn Generating Facility.
 
D.           The Parties have determined to set forth in this Agreement the
terms and conditions of their agreements regarding the foregoing.
 


 
AGREEMENTS
 
For and in consideration of the Recitals set forth above, the respective
covenants and agreements of the Parties herein set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties, intending to be legally bound, do
hereby agree as follows:




ARTICLE I                                
 


 
DEFINITIONS; USAGE
 
Section 1.1 Definitions
 
 Unless the context shall otherwise require, capitalized terms used in this
Agreement shall have the meanings assigned to them in this Section 1.1.
 

--------------------------------------------------------------------------------


"2002 Settlement Agreement" means the Settlement Agreement, dated as of December
18, 2002, among Reliant Energy Services, Inc., REWG (as successor-in-interest to
Reliant Energy Bighorn, LLC), Reliant Energy Arrow Canyon, LLC and Purchaser.
 
"2003 Settlement Agreement" means the Settlement Agreement, dated as of January
31, 2003, among Purchaser, SCE, Duke Energy Moapa, LLC, GenWest, LLC, Las Vegas
Cogeneration II, Mirant Las Vegas, LLC and REWG (as successor-in-interest to
Reliant Energy Bighorn, LLC), by which they resolved issues set for hearing in
FERC Docket No. ER02-2344-000 and certain SCE-related issues set for hearing in
FERC Docket Nos. ER02-1741-000 and ER02-1742-000.
 
"2005 Settlement Agreement" means the settlement agreement filed with FERC on
May 23, 2005 among Purchaser, Purchaser's Chuck Lenzie Generating Station,
Valley Electric Association, Inc., SCE, GenWest, LLC, Las Vegas Cogeneration II,
Mirant Las Vegas, LLC, REWG and Southern Nevada Water Authority, which attached
the Amended and Restated 2003 Settlement Agreement and resolved the issues set
for hearing in FERC Docket Nos. ER02-1741-000 and ER02-1742-000 that were not
resolved in the 2003 Settlement Agreement, among other issues.
 
"Acquisition Proposal" shall mean any proposal or offer made by any Person other
than Purchaser to acquire all or a substantial part of the Project.
 
"Action" means any suit, claim, proceeding, arbitration, audit or investigation
by or before any Governmental Authority or arbitral tribunal.
 
"Adjustment Amount" has the meaning given to it in Section 2.2.4(a) of this
Agreement.
 
"Adjustment Statement" has the meaning given to it in Section 2.2.4(a) of this
Agreement.
 
"Affiliate" of any Person means any other Person directly or indirectly
Controlling, directly or indirectly Controlled by or under direct or indirect
common Control with such Person.
 
"Agreement" has the meaning given to it in the Preamble of this Agreement.
 
"Amended and Restated 2003 Settlement Agreement" means the amendment and
restatement of the 2003 Settlement Agreement, entered into among Purchaser,
Purchaser's Chuck Lenzie Generating Station, SCE, GenWest, LLC, Las Vegas
Cogeneration II, Mirant Las Vegas, LLC, REWG and Southern Nevada Water
Authority, which is attached to the 2005 Settlement Agreement and was filed with
FERC on May 23, 2005.
 
"Amended Transmission Services Agreement” has the meaning given to it in Section
5.1(k).
 
"Amended TSA FERC Order" has the meaning given to it in Section 5.1(k) of this
Agreement.
 
"Assigned Facility Agreements" means the Contracts which are listed on Schedule
1.1(a) of this Agreement.
 
"Assignment Agreements" has the meaning given to it in Section 2.5.1(b)(viii) of
this Agreement.
 
"Assumed Liabilities" has the meaning given to it in Section 2.1.4(b) of this
Agreement.
 
"Bighorn Generating Facility" has the meaning given to it in the Recitals.
 
"Bill of Sale and Assignment" has the meaning given to it in Section
2.5.1(b)(i) of this Agreement.
 
"Books and Records" means books, records, files, documents, instruments, papers,
correspondence that can be reasonably and practically provided, journals, deeds,
licenses, supplier, contractor and subcontractor lists, supplier design
interface information, computer files and programs (other than Sellers'
enterprise-wide computer programs), retrieval programs, environmental studies
prepared by third parties, environmental reports prepared by third parties,
construction reports, annual operating plans, monthly operating reports,
operating logs, operations and maintenance records, purchase orders, safety and
maintenance manuals, incident reports, injury reports, engineering design plans,
blue prints and as-built plans, records drawings, drawings, specifications, test
reports, quality documentation and reports, hazardous waste disposal records,
personnel records, training records, procedures and similar items, in each case,
in all formats in which they are reasonably and practically available, including
electronic, where applicable; in each case, in the possession of Sellers or
their Affiliates and to the extent relating to the Project; provided, however,
that any such data currently contained in computer systems shall be provided in
electronic format as either fixed form or character delimited data and shall
include record descriptions, to the extent the computer systems of Purchaser and
the Sellers are compatible in allowing such data provision; in each case
excluding (a) documents subject to attorney-client privilege or information from
third parties subject to confidentiality restrictions binding on Sellers or
their Affiliates; provided that Sellers have used commercially reasonable
efforts to procure waivers of such confidentiality provisions, (b) documents
relating to the sale process of the Project, and (c) price curves, power curves
or other proprietary information of Sellers or their Affiliates.
 
"Business Day" means any day except Saturday, Sunday or a weekday that banks in
Las Vegas, Nevada or New York, New York are closed.
 
"Claim Threshold" has the meaning given to it in Section 8.4.1 of this
Agreement.
 
"Closing" has the meaning given to it in Section 2.4 of this Agreement.
 
"Closing Date" has the meaning given to it in Section 2.4 of this Agreement.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 

--------------------------------------------------------------------------------


"Continuing Support Obligation" has the meaning given to it in Section
5.11(b) of this Agreement.
 
"Contract" means any agreement, lease, license (other than a Permit), note,
bond, evidence of indebtedness, mortgage, indenture, security agreement,
instrument or other contract.
 
"Control" of any Person means the possession, directly or indirectly, of the
power either to (a) vote fifty percent (50%) or more of the securities or
interests having ordinary voting power for the election of directors (or other
comparable controlling body) of such Person or (b) direct or cause the direction
of management or policies of such Person, whether through the ownership of
voting securities or interests, by contract or otherwise, excluding in each
case, any secured lender of such Person.
 
"Default Rate" has the meaning given to it in Section 2.2.4(c) of this
Agreement.
 
"Easements" means those easements, licenses, rights-of-way and other real
property rights set forth on Schedule 1.1(d).
 
"Easement and Lease Assignment and Assumption Agreement" has the meaning given
to it in Section 2.5.1(b)(ii) of this Agreement.
 
"Effective Date" has the meaning given to it in the Preamble of this Agreement.
 
"Environmental Condition" means the presence or Release to the environment of
Hazardous Materials, including any migration of Hazardous Materials through air,
soil or water.
 
"Environmental Law" means any applicable statute, law, rule, regulation,
ordinance, order or other legally enforceable directive of any Governmental
Authority having lawful jurisdiction over the assets in question, that is in
effect as of the Closing Date and relates to pollution, safety or protection of
human health (to the extent relating to exposure to Hazardous Materials) or the
environment, including (a) the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq. ("CERCLA"), (b) the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., (c) the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., (d) the Clean Air
Act, 42 U.S.C. § 7401 et seq., (e) the Hazardous Materials Transportation
Authorization Act of 1994, 49 U.S.C. § 5101 et seq., (f) the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq., (g) the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629, (h) the Oil Pollution Act, 33 U.S.C. § 2701 et
seq., (i) the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. §
11001 et seq., and (j) the Safe Drinking Water Act, 42 U.S.C. §§ 300f through
300j, each as amended and in effect on the Closing Date.
 
"Environmental Permits" means any Permits required by Environmental Law.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"ERISA Affiliate" means any entity that, together with any Seller, would be
deemed a single employer within the meaning of Code Section 414 or ERISA
Section 4001(b).
 

--------------------------------------------------------------------------------


"Estimated Closing Statement" has the meaning given to it in Section 2.2.3 of
this Agreement.
 
"Estimated Purchase Price" has the meaning given to it in Section 2.2.2 of this
Agreement.
 
"Estimated Stores and Inventory Amount" has the meaning given to it in Section
2.2.3 of this Agreement.
 
"Excluded Assets" has the meaning given to it in Section 2.1.3 of this
Agreement.
 
"Excluded Liabilities" has the meaning given to it in Section 2.1.4(a) of this
Agreement.
 
"Facility" means the Bighorn Generating Facility consisting of an operating
natural gas-fired, combined-cycle, electric generation plant and the pipeline
interconnections, electrical interconnections and all other related equipment
and other associated property located within the Site as described in Schedule
1.1(b), Part A.
 
"Facility Permits" has the meaning given to it in Section 3.14(a) of this
Agreement.
 
"Federal Power Act" means the Federal Power Act of 1935, as amended.
 
"FERC" means the Federal Energy Regulatory Commission.
 
"FERC Approval" means the final approval to be issued by FERC under Section 203
of the Federal Power Act with respect to the transactions contemplated hereby.
 
"Financing Liens" means (a) that certain Deed of Trust, recorded April 2, 2003
as Instrument No. 02400 in Book 20030402 of the Official Records of Clark
County, Nevada, as assigned by that certain Assignment, recorded July 8, 2003 as
Instrument No. 00629 in Book 20030708 of said Official Records, as modified by
agreements recorded July 8, 2003 as Instrument No. 00630 in Book 20030708 of
said Official Records, December 22, 2004 as Instrument No. 0003580 in Book
20041222 of said Official Records, November 2, 2005 as Instrument No. 0002253 in
Book 20051102, and December 7, 2006 as Instrument No. 0005432 in Book 20061207
and (b) that certain Assignment recorded April 2, 2003 as Instrument No. 02401
in Book 20030402 of said Official Records, as assigned by that certain
Assignment, recorded July 8, 2003 as Instrument No. 00629 in Book 20030708 of
said Official Records, as modified by agreement recorded July 8, 2003 as
Instrument No. 00631 in Book 20030708 of said Official Records.
 
"GAAP" means generally accepted accounting principles in the United States of
America applied on a consistent basis.
 
"Good Operating Practices" means, with respect to the Facility, the practices,
methods and acts generally engaged in or approved by a significant portion of
the independent electric power industry in the United States for similarly
situated facilities in the United States during a particular period, or any of
such practices, methods and acts, which, in the exercise of reasonable judgment
in light of the facts known at the time a decision is made, would be expected to
accomplish the desired result in a manner consistent with applicable Law, safety
and economy, and taking into consideration the requirements of this Agreement,
the Assigned Facility Agreements and the other Contracts affecting the operation
of the Facility.  "Good Operating Practices" are not intended to be limited to
the optimum practices, methods or acts, to the exclusion of all others, but
rather to include a spectrum of possible practices, methods or acts generally
acceptable in the region during the relevant period in light of the
circumstances.
 

--------------------------------------------------------------------------------


"Governmental Authority" means any federal, state or local governmental entity,
authority or agency, court, tribunal, regulatory commission or other body,
whether legislative, judicial or executive (or a combination or permutation
thereof).
 
"Hazardous Materials" means (a) any substance, emission or material defined as
or listed in any Environmental Law as a "regulated substance," "hazardous
substance," "toxic substance," "pesticide," "hazardous waste," "hazardous
material," "waste," "pollutant," "contaminant" or words of similar import in any
Environmental Law; or (b) any products or substances containing petroleum,
friable asbestos, polychlorinated biphenyls or radioactive materials.
 
"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
 
"Improvements" has the meaning given to it in Section 1.1 of the Lease.
 
"Indemnified Party" has the meaning given to it in Section 8.3.1 of this
Agreement.
 
"Indemnifying Party" has the meaning given to it in Section 8.3.1 of this
Agreement.
 
"Independent Accounting Firm" means such nationally recognized, independent
accounting firm as is mutually appointed by Purchaser and Sellers for purposes
of this Agreement.
 
"Intellectual Property" means (a) patents and industrial designs (including any
continuations, divisionals, continuations-in-part, renewals, reissues and
applications for any of the foregoing), (b) copyrights (including any
registrations and applications for any of the foregoing), (c) trademarks,
service marks, trade names, logos, slogans, trade dress and applications for
registration of the foregoing, and (d) trade secrets and confidential
information, including confidential know-how, processes, formulae, algorithms,
models or methodologies.
 
"Interconnection Contracts" means (a) that certain Interconnection and Operation
Agreement between Nevada Power Company and Reliant Energy Wholesale Generation,
LLC, as successor in interest to Reliant Energy Bighorn, LLC, dated March 6,
2002 as amended by the First Revised Service Agreement No. 109, which is
attached to the compliance filing with FERC by Nevada Power Company on June 26,
2002, accepted by FERC for filing effective as of March 6, 2002, (b) WSCC
Reliability Management System Agreement dated March 6, 2002 between Purchaser
and REWG (as successor-in-interest to Reliant Energy Bighorn, LLC), (c) the 2002
Settlement Agreement, the 2003 Settlement Agreement, the Amended and Restated
2003 Settlement Agreement, the 2005 Settlement Agreement and the Western
Settlement Agreement, (d) Revised MOU I and MOU II, and (e) the SCE Tax
Agreement.
 

--------------------------------------------------------------------------------


 
"Law" means any statute, law, treaty, rule, code, common law, ordinance,
regulation, certificate or order of any Governmental Authority, or any judgment,
decision, decree, injunction, writ, order or like action of any court,
arbitrator or other Governmental Authority, including each Environmental Law.
 
"Lease" means that certain Lease Agreement dated August 31, 2001, between
Primm120 Limited Partnership, a Nevada limited partnership, as lessor, and
Reliant Energy Bighorn, LLC, a Delaware limited liability company,
predecessor-in-interest to REWG, as lessee, pursuant to which REWG leases
certain real property located in Clark County, Nevada, as more particularly
described in the Lease Agreement, as amended by First Amendment to Lease dated
November 28, 2007, which, among other things, amended the description of the
real property covered by the Lease Agreement.  The Lease is evidenced by that
certain Memorandum of Lease recorded September 12, 2001, as Instrument No.
00229, Book 20010912, of the Official Records of Clark County, Nevada, as
amended by Amendment of Memorandum of Lease recorded November 29, 2007, as
Instrument No. 0001706, Book 20071129, of the Official Records of Clark County,
Nevada.
 
"Liability" means any indebtedness and other obligations of a Person (whether
absolute, accrued, contingent, fixed or otherwise, or whether due or to become
due).
 
"Lien" shall mean any mortgage, pledge, deed of trust, hypothecation,
assignment, deposit arrangement, charge, security interest, encumbrance, lien
(statutory or other) or preference, priority or other security agreement of any
kind or nature whatsoever, including without limitation any conditional sale or
other title retention agreement, any financing lease having substantially the
same effect as any of the foregoing or the filing of any financing statement or
similar instrument under the Uniform Commercial Code as in effect in any
relevant jurisdiction or comparable Law of any jurisdiction, domestic or
foreign.
 
"Loss" means any damage, fine, penalty, deficiency, Liability, loss or expense
(including interest, court costs, reasonable fees of attorneys, accountants and
other experts or other reasonable expenses of litigation or other proceedings or
of any claim, default or assessment).
 
“Master Equipment Lease” means the Master Equipment Lease (including any
amendments thereto) dated as of March 1, 2004 by and between REAM (as
successor-in-interest to Reliant Energy Equipment Company, LLC) and REWG (as
successor-in-interest to Reliant Energy Bighorn, LLC), relating to the lease of
the Equipment (as defined therein).
 
"Material Adverse Effect" means a material adverse effect on (a) the Facility or
the Purchased Assets, taken as a whole, or the operation or condition thereof or
(b) the ability of Sellers to perform their obligations under this Agreement or
any of the other Transaction Agreements to which any Seller is a party,
provided, however, that the term Material Adverse Effect shall not include (i)
any change resulting from changes in general international, national, regional
or local economic, financial or market conditions, (ii) changes in general
regulatory or political conditions, including any acts of war or terrorist
activities not directed at the Project, (iii) strikes, work stoppages or other
labor disturbances other than those involving only the Project workforce, (iv)
increases in costs of commodities or supplies, including fuel, (v) weather or
meteorological events (other than short-term events such as tornados and
storms), (vi) any change of Laws that does not disproportionately affect the
Project relative to similarly-situated projects, or (vii) any effect having a
disproportionate impact on the Facility compared to other generating facilities
in Purchaser's control area, to the extent resulting from the voluntary action
of Purchaser relating to the transmission of power from the Facility.
 

--------------------------------------------------------------------------------


"Materials and Equipment" means the equipment, machinery, apparatus, furniture,
computer hardware, vehicles, Stores and Inventory, tools (including special
tools), dies, construction in progress and other tangible personal property
used, or to be used, by Sellers for or in the operation or maintenance of the
Facility, including the Materials and Equipment listed in Schedule 1.1(b), Part
A, which schedule does not include Stores and Inventory.
 
"MOU II" means the RRSU Western Memorandum of Understanding, dated March 24,
2005, between Purchaser and REWG, attached to the Western Settlement Agreement
and approved by FERC on June 1, 2005.
 
"Objectionable Title and Survey Matters" has the meaning given to it in Section
5.1(f) of this Agreement.
 
"Overlap Period" means any taxable period beginning on or before and ending
after the Closing Date.
 
"Overlap Period Taxes" means any Taxes (other than Seller Income Taxes) imposed
on or with respect to the Purchased Assets or any of the Sellers for an Overlap
Period.
 
"Party" or "Parties" has the meaning given to it in the Preamble of this
Agreement.
 
"Permits" means permits, licenses, approvals, certificates, letter rulings,
orders, decrees, judgments, writs, injunctions or similar actions of any
Governmental Authority.
 
"Permitted Encumbrances" has the meaning given to it in Section 5.1(f) of this
Agreement.
 
"Permitted Liens" means (a) those Liens set forth on Schedule 1.1(e),
(b) zoning, entitlement, conservation restriction and other land use and
environmental regulations by any Governmental Authority, (c) Liens for Taxes not
yet delinquent, (d) mechanics', carriers', workers', repairers' and other
similar Liens arising or incurred under Assigned Facility Agreements in the
ordinary course of business which are not yet due and payable or which do not
exceed $500,000 in the aggregate and the validity of which is being contested in
good faith by appropriate proceedings, (e) Liens expressly granted under the
Assigned Facility Agreements, (f) prior to Closing, the Financing Liens, and (g)
such other charges, easements, restrictions and encumbrances which do not
materially detract from the value of, or materially interfere with the present
use of, the Purchased Assets in the aggregate.
 

--------------------------------------------------------------------------------


"Person" means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, limited liability company,
unincorporated organization, Governmental Authority or any other form of entity.
 
"Pre-Closing Books and Records" has the meaning given to it in Section
2.6.2(a) of this Agreement.
 
"Pre-Closing Taxes" has the meaning given to it in Section 9.4 of this
Agreement.
 
"Pre-Closing Tax Period" shall mean any taxable period ending on or before the
Closing Date, or with respect to any taxable period that begins on or before the
Closing Date and ends after the Closing Date, the portion of such taxable period
ending on the Closing Date.
 
“Primm Easements” has the meaning given to it in Section 5.1(f) of this
Agreement.
 
"Project" means the Facility and all Real Property Interests, Materials and
Equipment, Books and Records, Assigned Facility Agreements, Transferred Permits,
Transferred Intellectual Property and, to the extent transferable without
consent or requisite consent has been obtained, all third-party warranties and
related assignments and, to the extent owned by REWG or its Affiliates, other
assets currently used for the Facility.
 
"Project Employees" means those individuals listed on Schedule 1.1(g) of this
Agreement.
 
"Property Taxes" has the meaning given to it in Section 9.3 of this Agreement.
 
"PUCN" means the Public Utilities Commission of Nevada.
 
"PUCN Approval" means a final order issued by the PUCN pursuant to NAC 704.9518
approving an amendment to Purchaser's 3-year action plan, which order (a)
approves Purchaser's acquisition of the Purchased Assets, (b) does not contain
conditions or terms that adversely and materially affect Purchaser's preferred
supply side plan, and (c) is not the subject of (i) a petition for
reconsideration or rehearing filed pursuant to NAC 703.801 or (ii) motion for a
preliminary injunction filed pursuant to NRS 703.374.
 
"Purchase Price" has the meaning given to it in Section 2.2.1 of this Agreement.
 
"Purchase Price Allocation" has the meaning given to it in Section 2.3 of this
Agreement.
 
"Purchased Assets" has the meaning given to it in Section 2.1.1 of this
Agreement.
 
"Purchaser" has the meaning given to it in the Preamble of this Agreement.
 
"Purchaser Consent Representative" means the person appointed by Purchaser and
notified to Sellers with appropriate contact information for the purpose of
giving consents and receiving notices required pursuant to Section 5.2(c) of
this Agreement.
 

--------------------------------------------------------------------------------


"Purchaser Indemnified Party" has the meaning given to it in Section 8.1 of this
Agreement.
 
“Purchaser Process Agent” has the meaning given to it in Section 11.4(b) of this
Agreement.
 
"Purchaser Savings Plan" has the meaning given to it in Section 5.5(e) of this
Agreement.
 
"Purchaser's Disclosure Schedule" means the schedule delivered to Sellers by
Purchaser herewith and dated as of the Effective Date, containing all lists,
descriptions, exceptions and other information and materials as are required to
be included therein by Purchaser pursuant to this Agreement.
 
"Purchaser's Knowledge" means the actual knowledge of the Persons listed on
Section 1.1(a) of the Purchaser's Disclosure Schedule; provided, however, that
each such Person shall be deemed to have knowledge of a matter of which such
Person has received written notice.
 
"Real Property" means the Site, the Improvements, and the Easements.
 
"Real Property Documents" is defined in Section 3.10(d) of this Agreement.
 
"Real Property Interests" means the leasehold interest in the Site, the interest
in the Improvements created by Section 3.8 of the Lease, and the easement
interest in the Easements.
 
"Real Property Transfer Taxes" has the meaning given to it in Section 9.2 of
this Agreement.
 
"REAM" has the meaning given to it in the Preamble.
 
"RECS" means Reliant Energy Corporate Services, LLC.
 
"REI" has the meaning given to it in the Recitals.
 
"Related Person" means with respect to Sellers and Purchaser, their respective
Affiliates, and the employees, officers and directors of Sellers, Purchaser and
their respective Affiliates.
 
"Release" shall have the same meaning as the word "Release" as defined under
Section 101(22) of CERCLA, 42 U.S.C. § 9601(22); provided, that the exclusions
from such statutory definition of "Release" set forth in CERCLA § 101(22)(A)-(D)
inclusive shall not apply to the definition of "Release" in this Agreement.
 
"Remediation" means actions required under Environmental Laws or by a
Governmental Authority, or a claim by a third party against a Purchaser
Indemnified Party where remediation in connection with such claim would be in
accordance with Good Operating Practices, in each case to address a Release of
Hazardous Materials, including any monitoring, investigation, assessment,
treatment, cleanup, containment, removal, mitigation, response or restoration
work.
 

--------------------------------------------------------------------------------


"Requested Consents" means the consents set forth on Schedule 1.1(c) of this
Agreement.
 
"Retained Information" has the meaning given to it in Section 2.6.2(b) of this
Agreement.
 
"Revised MOU I" means the Revised RRSU Memorandum of Understanding between
Purchaser and REWG (as successor-in-interest to Reliant Energy Bighorn, LLC)
filed as Attachment E to the 2003 Settlement Agreement ("MOU I"), as amended by
the revised memorandum of understanding between Purchaser and REWG entered into
pursuant to the 2005 Settlement Agreement and the Amended and Restated 2003
Settlement Agreement, conforming MOU I with the revisions agreed to in the 2005
Settlement Agreement and the Amended and Restated 2003 Settlement Agreement.
 
"REWG" has the meaning given to it in the Preamble.
 
"RRSU" means Regional Required System Upgrades.
 
"Sales Taxes" has the meaning given to it in Section 9.2 of this Agreement.
 
"SCE" means Southern California Edison Company.
 
"SCE RRSU Refund" means any service credits and cash refunds provided by SCE
with respect to the payments made under the Revised MOU I and SCE Tax Agreement
relating to the Bighorn Generating Facility, pursuant to paragraphs 26 through
33 of the 2003 Settlement Agreement and the Amended and Restated 2003 Settlement
Agreement.
 
"SCE Tax Agreement" means the Tax Agreement, dated effective January 31, 2003,
among REWG (as successor-in-interest to Reliant Energy Bighorn, LLC), SCE and
Purchaser, as such is modified by the revised SCE Tax Agreement included as
Attachment C to the Amended and Restated 2003 Settlement Agreement.
 
"Seller" and "Sellers" each has the meaning given to it in the Preamble to this
Agreement.
 
"Seller Income Taxes" means any franchise or similar Taxes imposed on, or Taxes
imposed on, or measured by reference to, the net income or net worth of, Sellers
or Affiliates of Sellers.
 
"Seller Marks" has the meaning given to it in Section 5.10 of this Agreement.
 
"Seller Plans" has the meaning given to it in Section 3.18(b) of this Agreement.
 
“Seller Process Agent” has the meaning given to it in Section 11.4(c) of this
Agreement.
 
"Seller Savings Plan" means Reliant Energy, Inc. Savings Plan.
 
"Seller's Title/Survey Objection Response" has the meaning given to it in
Section 5.1(f) of this Agreement.
 

--------------------------------------------------------------------------------


"Sellers' Disclosure Schedule" means the schedule delivered to Purchaser by
Sellers herewith and dated as of the Effective Date, containing all lists,
descriptions, exceptions and other information and materials as are required to
be included therein by Sellers pursuant to this Agreement.
 
"Sellers' Indemnified Party" has the meaning given to it in Section 8.2 of this
Agreement.
 
"Sellers' Knowledge" means the actual knowledge of the Persons listed on Section
1.1(a) of the Sellers' Disclosure Schedule; provided, however, each such Person
shall be deemed to have knowledge of a matter of which such Person received
written notice.
 
"Severance Plan" means the Reliant Energy, Inc. 2003 Involuntary Severance
Benefits Plan for Employees With Annual Base Pay Less Than $150,000 or, as
applicable, the Reliant Energy, Inc. 2003 Involuntary Severance Benefits Plan
for Employees with Annual Base Pay At Least $150,000 But Less Than $200,000,
both As Amended and Restated Effective June 1, 2004.
 
"Site" means the real property located in Clark County, Nevada, covered by and
described in the Lease.
 
"Stores and Inventory" means supplies, inventories, materials, lubricants,
chemicals, filters, fittings, connectors, seals, gaskets, repair and replacement
parts, which are located at the Site or in transit to the Site or deliverable to
Sellers at the Facility pursuant to the Assigned Facility Agreements, as of the
Closing Date, and used, or to be used, in connection with the operation and
maintenance of the Facility.  Certain items of Stores and Inventory as of the
Effective Date are listed on Schedule 1.1(b), Part B.
 
"Stores and Inventory Amount" means an amount equal to the value of Stores and
Inventory, which amount shall not exceed the Stores and Inventory Cap
Amount.  For purposes of determining value, new Stores and Inventory shall be
valued at the original delivered cost, while used Stores and Inventory shall be
valued by the Stores and Inventory Methodology at a portion of the original
delivered costs based on the remaining useable life of such Stores and
Inventory.
 
"Stores and Inventory Cap Amount" means an amount equal to $8,000,000.
 
"Stores and Inventory Methodology" means the methodology described on Schedule
1.1(h) for inventorying and valuing the Stores and Inventory.
 
"Support Obligations" has the meaning given to it in Section 5.11(a) of this
Agreement.
 
"Survey" has the meaning given to it in Section 5.1(f) of this Agreement.
 
"Surveyor" means Finley Engineering Company, Inc., with an address of Twin Oaks,
Suite B-250, 1800 NW 169th Place, Beaverton, Oregon 97006.
 
"Tax" or "Taxes" means any and all taxes, including any interest, penalties or
other additions to tax that may become payable in respect thereof, imposed by
any foreign, federal, state or local government or any agency or political
subdivision of any such government, which taxes shall include all income taxes,
profits taxes, taxes on gains, alternative minimum taxes, estimated taxes,
payroll and employee withholding taxes, unemployment insurance taxes, social
security taxes, welfare taxes, disability taxes, severance taxes, license
charges, taxes on stock, sales and use taxes, ad valorem taxes, value added
taxes, excise taxes, franchise taxes, gross receipts taxes, business license
taxes, occupation taxes, real or personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers' compensation taxes and other
taxes, fees, duties, levies, customs, tariffs, imposts, assessments, obligations
and charges of the same or of a similar nature to any of the foregoing.
 

--------------------------------------------------------------------------------


"Tax Claim" has the meaning given to it in Section 9.7 of this Agreement.
 
"Tax Returns" means any return, report, rendition, information return, claim for
refund or other document (including any related or supporting information)
supplied to or required to be supplied to any Taxing Authority with respect to
Taxes, including any attachments, amendments and supplements thereto.
 
"Taxing Authority" means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.
 
"Title and Survey Objection Notice" has the meaning given to it in Section
5.1(f) of this Agreement.
 
"Title Company" means Fidelity National Title Agency of Nevada, Inc., with an
address of 500 N. Rainbow, Suite 100, Las Vegas, Nevada 89107, Attention: Mark
Harper.
 
"Title Insurance Commitment" has the meaning given to it in Section 5.1(f) of
this Agreement.
 
"Title Insurance Policy" has the meaning given to it in Section 5.1(f) of this
Agreement.
 
"Transaction Agreements" has the meaning given to it in Section 3.2 of this
Agreement.
 
"Transaction Documents" has the meaning given to it in Section 3.2 of this
Agreement.
 
"Transfer Taxes" has the meaning given to it in Section 9.2 of this Agreement.
 
"Transferred Employees" means Project Employees to whom Purchaser offers
employment and who accept such employment effective on the Closing in accordance
with Section 5.5 of this Agreement.
 
"Transferred Intellectual Property" means the Intellectual Property and licenses
to use such owned by the Sellers and used exclusively in the Project to the
extent identified on Schedule 1.1(f).
 

--------------------------------------------------------------------------------


"Transferred Permits" means those Permits set forth on Schedule 1.1(i), and any
Permits obtained by Sellers after the Effective Date that are transferable to
Purchaser and designated as Transferred Permits by Purchaser, interests in which
are to be conveyed by the Sellers to Purchaser as part of the Purchased Assets.
 
"Transmission Services Agreement" means that certain Service Agreement for
Long-Term Firm Point-to-Point Transmission Service, designated as Service
Agreement No. 90, dated July 5, 2001, between Purchaser and Reliant Energy
Services, Inc.
 
"Welfare Benefits" has the meaning given to it in Section 5.5(c) of this
Agreement.
 
"Western Settlement Agreement" means the Settlement Agreement, dated as of March
21, 2005, entered into among Purchaser, Valley Electric Association, Inc.,
Purchaser's Chuck Lenzie Generating Station, GenWest, LLC, Las Vegas
Cogeneration II, LLC, Mirant Las Vegas, LLC, REWG, and Southern Nevada Water
Authority, which resolves issues in FERC Docket No. ER04-152-000.
 


Section 1.2 Rules as to Usage
 
Except as otherwise expressly provided herein, the following rules shall apply
to the usage of terms in this Agreement:
 
            (a) The terms defined above have the meanings set forth above for
all purposes, and such meanings are equally applicable to both the singular and
plural forms of the terms defined.  If a term is defined as one part of speech
(such as a noun), it shall have a corresponding meaning when used as another
part of speech (such as a verb).
            
            (b) "Include," "includes" and "including" shall be deemed to be
followed by "without limitation" whether or not they are in fact followed by
such words or words of like import.
 
            (c) "Writing," "written" and comparable terms refer to printing,
typing, and other means of reproducing in a visible form.
 
            (d) Any Law defined or referred to herein means such Law as from
time to time amended, modified or supplemented, including by succession of
comparable successor Law and any rules and regulations promulgated thereunder.
 
            (e) References to a Person are also to its permitted successors and
assigns.
 
            (f) "Hereof," "herein," "hereunder" and comparable terms refer,
unless otherwise expressly indicated, to the entire agreement or instrument in
which such terms are used and not to any particular article, section or other
subdivision thereof or exhibit or schedule or other attachment
thereto.  References in an instrument to "Article," "Section" or another
subdivision or to an exhibit, schedule or other attachment are, unless the
context otherwise requires, to an article, section, subsection or subdivision of
or an exhibit or schedule or other attachment to such agreement or instrument.
 

--------------------------------------------------------------------------------


            (g) Pronouns, whenever used in any agreement or instrument that is
governed by this Agreement and of whatever gender, shall include all
Persons.  References to any gender include, unless the context otherwise
requires, references to all genders.
 
            (h) The word "or" will have the inclusive meaning represented by the
phrase "and/or."  "Shall" and "will" have equal force and effect.
 
            (i) Whenever the consent or approval of any Party is required
pursuant to this Agreement, unless expressly stated that such consent or
approval is to be given in the sole discretion of such Party, such consent or
approval shall not be unreasonably withheld or delayed.
 
            (j) Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified. Whenever any
action must be taken hereunder on or by a day that is not a Business Day, then
such action may be validly taken on or by the next day that is a Business Day.
 
            (k) All accounting terms used herein and not expressly defined
herein shall have the meanings given to them under GAAP.
 
Section 1.3 Schedules and Exhibits
 
This Agreement consists of the Articles contained herein and the Schedules and
Exhibits attached hereto, all of which comprise part of one and the same
agreement with equal force and effect.
 
ARTICLE II                                

SALE AND PURCHASE; PRICE; CLOSING
 
    Section 2.1 Sale and Purchase; Definition of Purchased Assets; Excluded
Liability
 
    Section 2.1.1 Purchased Property.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Sellers shall, or
shall cause Reliant Energy Services, Inc. (with respect to the Transmission
Services Agreement) to, sell, transfer, convey, assign and deliver to Purchaser,
free and clear of all Liens (other than Permitted Liens and Permitted
Encumbrances), and Purchaser will purchase and pay for, all of Seller’s right,
title and interest in and to the Project, excluding the Excluded Assets (the
"Purchased Assets").
 
           Section 2.1.2 Assignment and Assumption of Assigned Facility
Agreements.  On the terms and subject to the conditions set forth in this
Agreement, effective as of the Closing, Sellers shall assign to Purchaser and
Purchaser shall assume all of Sellers' rights under the Assigned Facility
Agreements and (a) in the case of Assigned Facility Agreements other than the
Interconnection Contracts and the Transmission Services Agreement, all of
Sellers' obligations arising after the Closing under such Assigned Facility
Agreements, and (b) in the case of Interconnection Contracts and the
Transmission Services Agreement, all of Sellers' obligations under the
Interconnection Contracts and all of the obligations of Reliant Energy Services,
Inc. under the Transmission Services Agreement, other than any refund liability
of REWG to SCE pursuant to paragraph 31 of the 2003 Settlement Agreement and the
Amended and Restated 2003 Settlement Agreement, with respect to refunds received
by REWG.  As of Closing, Purchaser hereby releases, and agrees to cause its
Affiliates to release Sellers and their Affiliates, unconditionally and
irrevocably, from any and all claims, demands, causes of action, suits, damages,
attorneys’ fees, and costs or expenses of any type, whether known or unknown,
fixed or contingent, liquidated or unliquidated of any kind or character arising
from or relating in any way to the Interconnection Contracts and the
Transmission Services Agreement, other than any refund liability of REWG to SCE
pursuant to paragraph 31 of the 2003 Settlement Agreement and the Amended and
Restated 2003 Settlement Agreement, with respect to refunds received by
REWG.  For the avoidance of doubt, with respect to indemnity obligations under
the Assigned Facility Agreements (other than the Interconnection Contracts and
the Transmission Services Agreement), Purchaser shall assume liability only for
events that occur after the Closing.
 

--------------------------------------------------------------------------------


Section 2.1.3 Retention of Certain Assets.  Sellers shall have no obligation to
transfer any interest or rights in those agreements, assets and properties
described in Schedule 2.1.3 attached hereto (the "Excluded Assets"), and
Purchaser shall have no Liability with respect thereto.  The Parties acknowledge
and agree that Sellers shall have the right on or prior to the Closing Date to
retain or to transfer and assign to one or more of Sellers' Affiliates their
interests in the Excluded Assets.
 
Section 2.1.4 Excluded Liabilities; Assumed Liabilities.  
 
            (a) Excluded Liabilities.  On and after the Closing, and without
further Liability of Purchaser, Sellers or their Affiliates, as the case may be,
shall retain the following duties and Liabilities, direct or indirect, known or
unknown, absolute or contingent (the "Excluded Liabilities"):
 
(i) all Liabilities arising from any violation of applicable Environmental Law
(A) by Sellers or their Affiliates or (B) to the extent of Sellers’ Knowledge,
any other Person acting on behalf of the Sellers or their Affiliates, in each
case in connection with the construction, operation or maintenance of the
Facility or the Real Property prior to the Closing;
 
(ii) all Liabilities arising from any Environmental Condition on the Real
Property to the extent existing prior to the Closing, including Liabilities
related to Remediation, natural resource damages, bodily injury or property
damage, but only to the extent caused by (A) Sellers or their Affiliates or (B)
to the extent of Sellers’ Knowledge, caused by any other Person;
 
(iii) all Liabilities arising from the off-site transportation, disposal,
recycling or storage, or arrangement for same, of Hazardous Materials, from the
Site prior to the Closing, including Liabilities related to Remediation, natural
resource damages, bodily injury or property damage, to the extent resulting from
the actions of (a) Sellers or their Affiliates or (b) to the extent of Sellers’
Knowledge, any other Person acting on behalf of the Sellers or their Affiliates;
 
(iv) all Liabilities that have arisen or may arise with respect to (A) any
Seller Plan including, but not limited to, the Severance Plans, (B) any Project
Employee, employee of RECS, REWG or REAM or former employee of any of the
foregoing, who is not a Transferred Employee, and (C) any Transferred Employee
to the extent attributable to events or circumstances occurring or existing on
or prior to the Closing Date, except as provided in Section 5.5(f); and
 
(v) all Liabilities of Sellers and their Affiliates under the Assigned Facility
Agreements not expressly assumed by Purchaser pursuant to Section 2.1.2 and all
Liabilities under Contracts relating to the Project which are not Assigned
Facility Agreements.
 
            (b) Assumed Liabilities.  On and after the Closing and without
further Liability of Sellers or their Affiliates, Purchaser shall assume, and
Purchaser hereby agrees to pay, satisfy and discharge when due, the following
duties and liabilities of Sellers and their Affiliates (the "Assumed
Liabilities"):
 
(i) all Liabilities of Sellers and their Affiliates under the Assigned Facility
Agreements expressly assumed by Purchaser pursuant to Section 2.1.2;
 
(ii) all liabilities and obligations of Sellers and their Affiliates under the
Permits arising after the Closing, except to the extent Sellers have an
indemnification obligation to Purchaser attributable to Section 3.14;
 
(iii) all liabilities and obligations of Sellers and their Affiliates to be
assumed by Purchaser pursuant to Section 5.5; and
 

--------------------------------------------------------------------------------


(iv) all liabilities and obligations relating to or arising from the ownership
or operation of the Purchased Assets and the Facility after the Closing, except
to the extent Sellers have an indemnification obligation to Purchaser hereunder.
    
    Section 2.2 Purchase Price
 
    Section 2.2.1 Amount.  In consideration of the sale, assignment, conveyance,
transfer and delivery to Purchaser as of the Closing of the Purchased Assets,
Purchaser shall pay to REWG for the benefit of the Sellers an amount equal to
the sum of (a) $500,000,000, which amount shall be allocated $343,762,500 to the
Purchased Assets held by REWG, and $156,237,500 to the Purchased Assets held by
REAM, with applicable Nevada sales and use Taxes being included in the amount
allocated to the Purchased Assets held by REAM, and (b) the Stores and Inventory
Amount (collectively, and subject to adjustment in Section 5.6, the "Purchase
Price").
 
Section 2.2.2 Payment of Estimated Purchase Price.  At the Closing, Purchaser
shall pay or cause to be paid to REWG for the benefit of the Sellers an amount
which shall be the sum of the following (the "Estimated Purchase Price"):  (a)
$500,000,000 and (b) the undisputed portions of the Estimated Stores and
Inventory Amount less (c) any downward adjustment to the Purchase Price pursuant
to Section 5.6.
 

--------------------------------------------------------------------------------


Section 2.2.3 Estimated Adjustment.  At least ten (10) Business Days prior to
the Closing Date, Sellers, in consultation with Purchaser, shall conduct an
inventory survey, which (a) will be conducted pursuant to the Stores and
Inventory Methodology and (b) may be observed by Purchaser, and prepare and
deliver to Purchaser an estimated closing statement certified to be a good faith
estimate by a duly authorized officer of REWG (the "Estimated Closing
Statement").  The Estimated Closing Statement shall set forth in reasonable
detail Sellers' best estimate of the Stores and Inventory Amount (the "Estimated
Stores and Inventory Amount"), which statement shall include a description, part
number, quantity on hand, average unit cost (adjusted for remaining useable
life, if used) and extended value (quantity times average unit cost) with
respect to each class of inventory, including the assumptions and calculations
used by Sellers in such estimate.  Within five (5) Business Days following the
delivery of the Estimated Closing Statement by Sellers to Purchaser, Purchaser
may object in good faith to the Estimated Stores and Inventory Amount in
writing.  If Purchaser objects to the Estimated Stores and Inventory Amount, the
Parties shall attempt to resolve their differences by negotiation.  If the
Parties are unable to do so within two (2) Business Days prior to the Closing
Date (or if Purchaser does not object to the Estimated Stores and Inventory
Amount), the amount of the Estimated Stores and Inventory Amount not in dispute
shall be included in the Estimated Purchase Price.  The disputed portion shall
be paid as a post-Closing adjustment to the extent required by Section 2.2.4.
 
Section 2.2.4 Purchase Price Adjustment.
 
(a) Within sixty (60) days after the Closing, Purchaser, in consultation with
Sellers, shall prepare and deliver to the Sellers a statement (the "Adjustment
Statement"), which reflects the difference between (i) the Stores and Inventory
Amount as of the Closing Date, based on an inventory survey conducted by
Purchaser within fifteen (15) days after the Closing Date, which (A) will be
conducted pursuant to the Stores and Inventory Methodology and (B) may be
observed by Sellers, and (ii) the undisputed Estimated Stores and Inventory
Amount (such difference, the "Adjustment Amount").  The Adjustment Statement
shall be prepared using the Stores and Inventory Methodology and, to the extent
such Stores and Inventory Methodology is incomplete, GAAP, which statement shall
include a description, part number, quantity on hand, average unit cost
(adjusted for remaining useable life, if used) and extended value (quantity
times average unit cost) with respect to each class of inventory, including the
assumptions and calculations used by Purchaser in such statement.  The Parties
agree to cooperate in connection with the preparation of the Adjustment
Statement and related information and shall provide each other with such books,
records and information as may be reasonably requested from time to time in
connection therewith and in connection with Sellers' review thereof.
 
(b) Sellers may dispute the Adjustment Amount; provided, however, that Sellers
shall notify Purchaser in writing of the disputed amount, and the basis of such
dispute, within ten (10) Business Days of Sellers' receipt of the Adjustment
Statement.  In the event of a dispute with respect to any part of the Adjustment
Amount, Purchaser and Sellers shall attempt to reconcile their differences and
any resolution by them as to any disputed amounts shall be final, binding and
conclusive on the Parties.  If Purchaser and Sellers are unable to reach a
resolution of such differences within thirty (30) days of receipt of Sellers'
written notice of dispute to Purchaser, Purchaser and Sellers shall submit the
amounts remaining in dispute for determination and resolution to the Independent
Accounting Firm, which shall be instructed to determine such disputed amounts,
based on the Stores and Inventory Methodology and, to the extent such Stores and
Inventory Methodology is incomplete, based on GAAP, and report to the Parties,
within thirty (30) days after such submission, and such report shall be final,
binding and conclusive on the Parties hereto with respect to the amounts
disputed.  The fees and disbursements of the Independent Accounting Firm shall
be shared equally by Purchaser and Sellers.
 

--------------------------------------------------------------------------------


(c) Within ten (10) Business Days after Sellers' receipt of the Adjustment
Statement, the Party owing the Adjustment Amount shall pay all undisputed
amounts.  If there is a dispute with respect to any amount of the Adjustment
Statement, within five (5) Business Days after the final determination of any
amounts on the Adjustment Statement, the Party owing the Adjustment Amount shall
pay to the other Party an amount equal to the disputed Adjustment Amount as
finally determined to be payable with respect to the Adjustment Statement.  Any
amount paid under this Section 2.2.4 shall be paid with interest for the period
from, and including, the Closing Date to, but excluding, the date of payment,
calculated at the lesser of (i) the prime rate under "Money Rates" as reported
in the Wall Street Journal on the first Business Day of the month during which
interest is payable plus two percent (2%) or (ii) the maximum rate of interest
permitted to be charged by applicable Law (such lesser rate, the "Default
Rate").
 
Section 2.2.5 Amounts in Respect of Mechanics' Liens.  Notwithstanding anything
in this Section 2.2.5 or Section 2.5 to the contrary, Purchaser may withhold
from the Estimated Purchase Price an amount equal to the value of all
mechanics', carriers', workers', repairers' and other similar Liens in existence
at Closing on the Purchased Assets, other than those arising or incurred under
Assigned Facility Agreements in the ordinary course of business, relating to
obligations which are not yet due and payable.  To the extent such Liens are not
remedied by Sellers within ninety (90) days after Closing or such earlier date
notified at least ten (10) Business Days in advance by Purchaser to Seller as is
reasonably necessary, Purchaser shall be entitled to apply the portion of the
Estimated Purchase Price so withheld to remedy any such Liens, in satisfaction
of payment to Sellers of such portion of the Purchase Price.  Upon all such
Liens having been remedied by Sellers or by Purchaser pursuant to the preceding
sentence, Purchaser shall pay to REWG any remaining amounts of the Purchase
Price retained by Purchaser under this Section 2.2.5.
 
Section 2.2.6 Method of Payment of Purchase Price.  Payment of the Estimated
Purchase Price and the Adjustment Amount shall be made in United States Dollars,
by wire transfer of immediately available federal funds to an account located in
the United States as REWG or, if applicable, Purchaser may specify by notice.
 
Section 2.2.7 Proration.
 
Purchaser and Sellers agree that the following items relating to the Purchased
Assets shall be prorated without duplication of any such items as of the Closing
Date, with Sellers liable to the extent such items relate to any time period
through the Closing Date, and Purchaser liable to the extent such items relate
to periods commencing after the Closing Date (measured in the same units used to
compute the item in question, otherwise measured by calendar days):
 

--------------------------------------------------------------------------------


(i) any real and personal property ad valorem taxes imposed on tangible or
intangible property with respect to the Purchased Assets as provided in Section
9.3, Section 9.4 and Section 9.5;
 
(ii) any rent payments or fees made or paid prior to the Closing in respect of
the Real Property;
 
(iii) any charges for water, telephone, electricity and other utilities and any
other payment for goods and services; and
 
(iv) (A) any annual Permit, license and registration fees associated with the
Purchased Assets and (B) any prepayments under the Assigned Facility Agreements.
 
In connection with the prorations referred to in this Section 2.2.7, in the
event that actual figures are not available at the Closing Date, the proration
shall be based upon the amounts accrued through the Closing Date or paid for the
most recent year (or other appropriate period) for which actual amounts paid are
available.  Such prorated amounts shall be re-prorated and paid to the
appropriate Party within sixty (60) days of the date that the previously
unavailable actual figures become available.  Sellers and Purchaser agree to
furnish each other with such documents and other records as may be reasonably
requested in order to confirm all adjustment and proration calculations made
pursuant to this Section 2.2.7.
 
Section 2.3 Allocation of Purchase Price
 
.  Not later than forty-five (45) days after the Closing, Purchaser shall
provide Sellers with an allocation of the Purchase Price, plus any liabilities
deemed assumed for U.S. federal income Tax purposes, among the Purchased Assets
as of the Closing Date using the allocation method provided by Section 1060 of
the Code and the Treasury regulations thereunder (the "Purchase Price
Allocation").  The Purchase Price Allocation shall be subject to the consent of
Sellers, which shall not be unreasonably withheld, conditioned or delayed.  The
Parties shall cooperate to comply with all substantive and procedural
requirements of Section 1060 of the Code and the regulations thereunder, and
except for any adjustment to the Purchase Price, the Purchase Price Allocation
shall be adjusted only if and to the extent necessary to comply with such
requirements.  Purchaser and Sellers agree that they will not take nor will they
permit any Affiliate to take, for Tax purposes, any position inconsistent with
such Purchase Price Allocation; provided, however, that (a) Purchaser's cost may
differ from the total amount allocated hereunder to reflect the inclusion in the
total cost of items (for example, capitalized acquisition costs) not included in
the total amount so allocated, and (b) the amount realized by Sellers may differ
from the amount allocated to reflect transaction costs that reduce the amount
realized for federal income Tax purposes.  Each of the Sellers, on the one hand,
or Purchaser, on the other hand, shall notify Purchaser or the Sellers,
respectively, within twenty (20) days after notice or commencement of an
examination, audit or other proceeding regarding the allocation determined under
this Section 2.3.
 

--------------------------------------------------------------------------------


Section 2.4 The Closing
 
.  The closing of the transactions contemplated herein (the "Closing") will take
place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP at Four Times
Square, New York, New York 10036, at 10:00 a.m. local time on the date as soon
as practicable (but in no event longer than ten (10) Business Days, subject to
an additional ten (10) Business Day extension at the election of Purchaser in
the event of an amendment or update to the Sellers' Disclosure Schedule pursuant
to Section 5.8 which occurs less than 10 days prior to the Closing Date) after
the conditions to the Closing set forth in Section 6.1 and Section 6.2 have been
satisfied or waived, or at such other place, time or date as Purchaser and
Sellers mutually agree (the "Closing Date").  The Closing shall be deemed
effective as of 12:01 A.M. Las Vegas time on the day after the Estimated
Purchase Price has been paid to REWG and the Easement and Lease Assignment and
Assumption Agreement, the Bill of Sale and Assignment and the Assignment
Agreements have been executed and delivered to Purchaser.
 
Section 2.5 Closing Deliveries.
 
Section 2.5.1 Purchaser's Closing Deliveries.  At the Closing, Purchaser will
 
(a) pay to REWG the Estimated Purchase Price in accordance with Section 2.2.2
and
 
(b) execute and deliver or pay (as applicable) the following items to Sellers:
 
(i) A counterpart executed by Purchaser of a bill of sale, assignment and
assumption agreement in the form of Exhibit A (the "Bill of Sale and
Assignment");
 
(ii) A counterpart executed by Purchaser of an easement, sublicense and lease
assignment and assumption agreement in the form of Exhibit B (the "Easement and
Lease Assignment and Assumption Agreement");
 
(iii) A Certificate of Good Standing with respect to Purchaser, as of a recent
date, issued by the Secretary of State of the State of Nevada;
 
(iv) Copies, certified by the Secretary or Assistant Secretary of Purchaser, of
corporate resolutions authorizing the execution and delivery of this Agreement
and all of the other agreements and instruments, in each case, to be executed
and delivered by Purchaser in connection herewith;
 
(v) A certificate of the Secretary or Assistant Secretary of Purchaser
identifying the name and title and bearing the signatures of the officers of
Purchaser authorized to execute and deliver this Agreement and the other
agreements and instruments contemplated hereby;
 
(vi) A certificate addressed to Sellers dated the Closing Date executed by a
duly authorized officer of Purchaser to the effect that the conditions set forth
in Section 6.2.1 and Section 6.2.2 have been satisfied by Purchaser;
 

--------------------------------------------------------------------------------


(vii) Any amounts for which Purchaser is liable pursuant to Section 2.2.7 of
this Agreement; and
 
(viii) Agreements (collectively, the "Assignment Agreements"), substantially in
the applicable form attached hereto in Exhibit C, assigning to Purchaser all of
the Assigned Facility Agreements (except to the extent assigned by the Bill of
Sale and Assignment) and executed by Purchaser.
 
Section 2.5.2 Sellers' Closing Deliveries.  At the Closing, Sellers will execute
and deliver (as applicable) to Purchaser the following items:
 
(a) A counterpart executed by the Sellers of the Bill of Sale and Assignment;
 
(b) A counterpart executed by REWG of the Easement and Lease Assignment and
Assumption Agreement;
 
(c) A certification of non-foreign status of Reliant Energy Power Generation,
Inc., as the owner of REWG and REAM, in the form and manner which complies with
the requirements of Section 1445(b)(2) of the Code and Treasury Regulation
Section 1.1445-2(b)(2) and in form and substance reasonably satisfactory to
Purchaser;
 
(d) A Certificate of Good Standing with respect to each Seller, as of a recent
date, issued by the Secretary of State of the State of Delaware;
 
(e) Copies, certified by the Secretary or Assistant Secretary of each Seller, of
resolutions authorizing the execution and delivery of this Agreement and all of
the other agreements and instruments, in each case, to be executed and delivered
by such Seller in connection herewith;
 
(f) A certificate of the Secretary or Assistant Secretary of each Seller
identifying the name and title and bearing the signatures of the officers of
such Seller authorized to execute and deliver this Agreement and the other
agreements and instruments contemplated hereby;
 
(g) A certificate addressed to Purchaser dated the Closing Date executed by a
duly authorized officer of each Seller to the effect that the conditions set
forth in Section 6.1.1 and Section 6.1.2 have been satisfied by Sellers;
 
(h) Record drawings in Sellers’ possession that include the as-built drawings
reflecting the design of the Facility;
 
(i) Any amounts for which the Sellers are liable pursuant to Section 2.2.7 of
this Agreement;
 
(j) The Assignment Agreements executed by all of the parties thereto except
Purchaser; and
 

--------------------------------------------------------------------------------


(k) Documents suitable for recording releasing the Financing Liens and a copy of
a UCC-3 Termination Statement terminating that certain UCC-1 Financing Statement
recorded April 2, 2003 as Instrument No. 02402 in Book 20030402 of the Official
Records of Clark County, Nevada, as assigned by UCC Assignment recorded July 8,
2003 as Instrument No. 00632 in Book 20030708 of said Official Records, as
amended by UCC Amendment recorded July 8, 2003 as Instrument No. 00633 in Book
20030708 of said Official Records.
 
Section 2.5.3 Escrow Holder.  If requested by Purchaser or Sellers, the Closing
shall be consummated through an escrow with the Title Company acting as escrow
holder, which may include delivery to the Title Company of the items in Section
2.5.1 and Section 2.5.2 of this Agreement and payment to the Title Company of
the Estimated Purchase Price, Transfer Taxes and any amounts owing under Section
2.2.7 and Section 5.1(f), notwithstanding other provisions in this Agreement to
the contrary.  Escrow shall close once all conditions to Closing have been
satisfied or waived.
 
Section 2.6 Further Assurances; Post-Closing Cooperation
 
    Section 2.6.1 Further Assurances.  Subject to the terms and conditions of
this Agreement, at any time or from time to time after the Closing, at either
Party's request and without further consideration, the other Party shall execute
and deliver to such Party such other instruments of sale, transfer, conveyance,
assignment and confirmation, provide such materials and information and take
such other actions as such Party may reasonably deem necessary or desirable in
order more effectively (a) to transfer, convey and assign to Purchaser, and to
confirm Purchaser's title to, the Purchased Assets, (b) to effectuate the
assumption by Purchaser of the Assigned Facility Agreements, and (c) otherwise
to consummate the transactions contemplated by this Agreement.  Purchaser shall
provide to Sellers all invoices and supporting documentation received with
respect to Assigned Agreements, which relate to any obligations arising
thereunder prior to the Closing Date or any other obligation that remains with
Sellers.
 
Section 2.6.2 Pre-Closing Books and Records.
 
(a) Following Closing, each Party and its Affiliates will afford each other
Party, its counsel and its accountants, during normal business hours, reasonable
access to the Books and Records with respect to periods prior to Closing (the
"Pre-Closing Books and Records") and the right to make copies and extracts
therefrom, to the extent that such access may be reasonably required by the
requesting Party in connection with (i) the preparation of Tax Returns,
(ii) compliance with the requirements of any Governmental Authority, (iii) any
Excluded Liabilities or (iv) any rights and obligations arising under
Article VIII, Article IX or Article XI hereof.  Each Party shall maintain
Pre-Closing Books and Records reasonably expected to be required in connection
with the matters described in items (i) through (iv) of the preceding sentence
in accordance with the ordinary course document retention policies of such
Party; provided, however, that nothing in this Agreement shall be deemed to
obligate either Party to maintain the Pre-Closing Books and Records for longer
than two (2) years after Closing.
 

--------------------------------------------------------------------------------


(b) Purchaser acknowledges and consents to the retention by Sellers of
information made available to Purchaser relating to the Purchased Assets (the
"Retained Information").  From and after the Closing Date, Sellers shall, and
shall cause their representatives to, treat the Retained Information as strictly
confidential (except to the extent compelled to disclose by judicial or
administrative process or by other requirements of Law, any stock exchange or
any other self-regulatory organization or as reasonably required by any Seller
in connection with the matters described in clauses (i) through (iv) of Section
2.6.2(a)).
 
Section 2.6.3 Delivery of Books and Records.  No later than the Closing Date (or
in the case of Books and Records not immediately required for the operation and
maintenance of the Facility that cannot be reasonably and practicably delivered
at the Closing, as soon as reasonably practicable thereafter, but no later than
forty-five (45) days after the Closing Date), Sellers shall deliver any Books
and Records (to the extent providing such to Purchaser does not violate any Law)
that are not located at the Site to Purchaser at Purchaser's offices in Las
Vegas, Nevada, the Site or another location as designated by Purchaser in or
near Las Vegas, Nevada.
 
Section 2.6.4 RRSU Payments Refunds.  At any time after Closing, Sellers shall
be entitled to receive any SCE RRSU Refund pursuant to the 2003 Settlement
Agreement and the Amended and Restated 2003 Settlement Agreement and any refunds
from overpayments made by Sellers into the trust accounts established under
Revised MOU I and MOU II and Sellers’ share of any interest earned on the
balance of such accounts, net of Sellers’ share of any trustee fees and
out-of-pocket expenses deducted by trustee prior to distribution.
 
ARTICLE III                                
 
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
Except as set forth in the Sellers' Disclosure Schedule, each of the Sellers,
jointly and severally, represents and warrants to Purchaser that all of the
statements contained in this Article III with respect to the Sellers are true
and correct as of the Effective Date (unless another date is expressly
indicated) and will be true and correct as of the Closing Date as though made on
and as of the Closing Date.  Each exception and other response to this Agreement
set forth in the Sellers' Disclosure Schedule is identified by reference to, or
has been grouped under a heading referring to, a specific individual section of
this Agreement, and, except as otherwise specifically stated with respect to
such exception, relates only to such section and to other sections to the extent
that the application of such exception or other response to such other sections
is reasonably apparent on its face without further investigation.
 
Section 3.1 Existence
 
REWG is a limited liability company duly formed, validly existing and in good
standing under the Laws of the State of Delaware.  REAM is a limited liability
company duly formed, validly existing and in good standing under the Laws of the
State of Delaware.  Each of the Sellers has the requisite limited liability
company power and authority to own, operate and lease its properties and assets
and to carry on its business as now being conducted.  Each of the Sellers is
duly qualified or licensed to do business and is in good standing in all
jurisdictions in which the character of the properties owned or held under lease
by it or the nature of the business transacted by it makes qualification
necessary, except where the failure to be so qualified, licensed or in good
standing would not be reasonably expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------


Section 3.2 Authority
 
Each Seller has full limited liability company power and authority to execute
and deliver this Agreement and all other agreements (the "Transaction
Agreements") to be executed by Seller at Closing and all other instruments to
which it is or will be a party in connection with the transactions contemplated
hereby (together with the Transaction Agreements, the "Transaction Documents"),
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by
each Seller of this Agreement and the Transaction Documents, and the performance
by such Seller of its obligations hereunder and thereunder, have been duly and
validly authorized by all necessary limited liability company action.
 
Section 3.3 Binding Agreement
 
This Agreement and the Transaction Agreements to which each Seller is or will be
a party have been or will be when delivered duly executed and delivered by each
Seller and, assuming due and valid authorization, execution and delivery thereof
by Purchaser and each other party thereto, this Agreement and the Transaction
Agreements to which it is or will be a party are or will be when delivered valid
and binding obligations of such Seller enforceable against such Seller in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
Laws of general application affecting enforcement of creditors' rights
generally, and (b) general equitable principles, including that the availability
of the remedy of specific performance or injunctive or other forms of equitable
relief may be subject to equitable defenses and would be subject to the
discretion of the court before which any proceeding therefor may be brought.
 
Section 3.4 No Conflicts
 
Subject to the receipt of the Requested Consents, FERC Approval, the expiration
or early termination of the waiting period under the HSR Act and receipt of the
other consents and actions listed in Section 3.4 of Sellers' Disclosure
Schedule, the execution and delivery by each Seller of this Agreement do not,
and the execution and delivery by such Seller of the Transaction Agreements to
which it is or will be a party, the performance by such Seller of its
obligations under this Agreement and such Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby shall not:
 
(a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of such Sellers' organizational documents;
 
(b) result in a default (or give rise to any right of termination, cancellation
or acceleration) under any of the terms, conditions or provisions of any
Assigned Facility Agreement, material Contract or other material obligation
(with or without notice or lapse of time or both) with respect to the Purchased
Assets to which such Seller or any of its Affiliates is a party or by which such
Seller, any of its Affiliates or any of the Purchased Assets may be bound,
except for such defaults (or rights of termination, cancellation or
acceleration) as to which requisite waivers or consents have been obtained in
writing (true and correct copies of which waivers or consents have been
furnished to Purchaser);
 

--------------------------------------------------------------------------------


(c) conflict with or result in a violation or breach in any material respect of
any term or provision of any Law applicable to such Seller or the Purchased
Assets; or
 
(d) result in the imposition or creation of any Lien (other than a Permitted
Lien) upon any of the Purchased Assets, other than in favor of Purchaser;
 
Section 3.5 Approvals and Filings
 
Except for the Requested Consents, FERC Approval and expiration or early
termination of the waiting period under the HSR Act and as set forth in Section
3.5 of Sellers' Disclosure Schedule, no material consent or approval of, filing
with or notice to, any Governmental Authority or other Person by any Seller is
required in connection with the execution, delivery and performance by any
Seller of this Agreement or any of the Transaction Agreements to which it is or
will be a party or the consummation of the transactions contemplated hereby or
thereby.
 
Section 3.6 No Material Adverse Effect
 
To Sellers' Knowledge, none of the Sellers has any Liability that has, or could
be reasonably likely to have, a Material Adverse Effect.
 
Section 3.7 Legal Proceedings
 
Except as set forth in Section 3.7 of Sellers' Disclosure Schedule, there are no
Actions (a) outstanding or pending to which a Seller is a party or (b) to
Sellers' Knowledge, threatened against a Seller or any of its assets and
properties, in each case which would be reasonably expected to (i) result in the
issuance of an order restraining, enjoining or otherwise prohibiting or making
illegal the consummation of the transactions contemplated by this Agreement or
any of the Transaction Agreements, (ii) adversely affect the ownership,
operation, maintenance or use of the Project or the Purchased Assets, or
(iii) individually or in the aggregate, have a Material Adverse Effect.
 
Section 3.8 Compliance with Laws
 
Each of the Sellers is not in violation of or in default under any Law
applicable to it (excluding any Environmental Laws which are addressed in
Section 3.16), the Project or the Purchased Assets in any material
respect.  None of the Sellers has received notification alleging that it is in
violation of any Law (excluding any Environmental Laws which are addressed in
Section 3.16) in any material respect in regard to the Project or the Purchased
Assets.
 
Section 3.9 Title to Personal Property
 
REWG and REAM own, possess and will be conveying good and valid title to all of
the Project (excluding the Excluded Assets) constituting personal property, free
and clear of all Liens except Permitted Liens (excluding Assigned Facility
Agreements which are addressed in Section 3.13, Intellectual Property which is
addressed in Section 3.20 and Transferred Permits which are addressed in Section
3.14).
 
Section 3.10 Real Property. 
 
(a) REWG is the current owner and holder of the leasehold estate created by the
Lease, free and clear of all Liens other than Permitted Liens, but subject to
Permitted Encumbrances and other matters of record.  To Seller’s Knowledge, the
Lease is in full force and effect and is enforceable against the lessor
thereunder in accordance with its terms.
 

--------------------------------------------------------------------------------


(b) REWG is the current holder of the interest in the Improvements created by
Section 3.8 of the Lease, free and clear of all Liens other than Permitted
Liens, but subject to the terms and conditions of the Lease, Permitted
Encumbrances and other matters of record.
 
(c) REWG is the current owner and holder of the easement rights created by the
Easements, free and clear of all Liens other than Permitted Liens, but subject
to Permitted Encumbrances and other matters of record.  To Seller’s Knowledge,
each Easement is in full force and effect and enforceable against the grantor
thereof in accordance with its terms.
 
(d) Seller has provided to Purchaser true and complete copies of the Lease, the
Easements, and Liens thereon (except for Permitted Liens and Permitted
Encumbrances), including those listed in Section 3.10(d) of the Sellers'
Disclosure Schedule (together with all amendments, supplements, schedules and
exhibits thereto) (collectively, the "Real Property Documents").   
 
(e) Sellers have not received any notice that the whole or any portion of the
Real Property is subject to any governmental decree or order to be sold or is
being condemned, expropriated or otherwise taken by any Governmental Authority
with or without payment of compensation therefor, nor, to Sellers' Knowledge,
has any such condemnation, expropriation or taking been proposed.  None of the
Sellers is a party to any lease, assignment or similar arrangement affecting or
relating to any portion of the Real Property except for the Real Property
Documents and as may be disclosed in the Title Insurance Commitment.  To
Sellers' Knowledge, no security deposit or portion thereof with respect to any
Real Property Document has been applied in respect of a breach or default under
such Real Property Document that has not been re-deposited in full.  The Sellers
do not owe any brokerage commissions or finder's fees with respect to such Real
Property Documents.  None of the Sellers has received any notice of any material
requirements or recommendations by any insurance company that has issued a
policy covering any part of the Real Property or by any board of fire
underwriters or other body exercising similar functions, requiring or
recommending any repairs or work to be done on any part of the Real Property,
which repair or work has not been completed and accepted.
 
(f) Other than Permitted Liens and as set forth in Section 3.10(f) of Sellers'
Disclosure Schedule and as may be reflected in the Title Insurance Commitment,
there are no commitments to or agreements by Sellers with any Governmental
Authority affecting the use or ownership of the Real Property and, to Sellers'
Knowledge, there are no commitments to or agreements with any Governmental
Authority by any other party affecting the use or ownership of the Real
Property.
 
(g) Except as set forth in Section 3.10(g) of Sellers' Disclosure Schedule, none
of the Sellers is a party to any agreement for the sale, exchange, encumbrance,
lease or transfer of any of the Real Property, the Real Property Interests or
any portion of the Real Property or the Real Property Interests by Sellers.
 

--------------------------------------------------------------------------------


(h) Except as set forth in Section 3.10(h) of Sellers' Disclosure Schedule,
Sellers, to their Knowledge, are in compliance with applicable material
conditions, covenants and restrictions that encumber the Real Property or the
Real Property Interests.
 
Section 3.11 Condition of Purchased Assets
 
.  Except as set forth in Section 3.11 of Sellers' Disclosure Schedule, all
Materials and Equipment are currently located on the Real Property and no
Materials and Equipment intended for the Facility are being held by third
parties pending payment by Sellers.  To Sellers’ Knowledge, Sellers have not
failed to disclose to Purchaser any fact relating to the operation or condition
of the Facility or the Real Property that could reasonably be likely to have a
Material Adverse Effect.  The Facility has been operated in accordance with Good
Operating Practices except matters that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Section 3.11 of Sellers' Disclosure Schedule, the Purchased Assets
are sufficient to operate the business of the Facility as historically owned,
operated and maintained for the last 24 months by Sellers, except for the
Excluded Assets.
 
Section 3.12 Warranty Matters
 
 Section 3.12 of the Sellers' Disclosure Schedule identifies all currently
effective warranties by any vendor, materialman, supplier, contractor or
subcontractor relating to the Purchased Asset or any component thereof with a
value of $50,000 or more.  To Sellers' Knowledge, there are no events that have
occurred or conditions applicable that constitute or may constitute a defense to
the continuing effectiveness of each such warranty.
 
Section 3.13 Contracts.
 
(a) Excluding the Assigned Facility Agreements, any Seller Plans and any
Contracts with respect to which none of the Purchased Assets will be bound or
have Liability after the Closing, there are no Contracts of the following types
by which the Purchased Assets may be bound or relating to the employment at the
Project of any Project Employee:
 
(i) Contracts for the future purchase, exchange or sale of electric power or
ancillary services or fuel;
 
(ii) Contracts for the future transmission of electric power or fuel or for the
storage of fuel;
 
(iii) interconnection Contracts;
 
(iv) other than Contracts of the nature addressed by Section 3.13(a)(i) and
Section 3.13(a)(ii), Contracts for the future provision of goods or services
requiring payments in excess of $500,000 for each individual Contract;
 
(v) outstanding agreements of guaranty, surety or indemnification, direct or
indirect, by Sellers or any of their Affiliates for the benefit of the Purchased
Assets;
 

--------------------------------------------------------------------------------


(vi) Contracts with Sellers or any of their Affiliates relating to the future
provision of goods or services;
 
(vii) employment and consulting Contracts;
 
(viii) Contracts providing severance benefits in excess of $100,000;
 
(ix) any collective bargaining agreement;
 
(x) outstanding futures, swap, collar, put, call, floor, cap, option or other
Contracts that are intended to benefit from or reduce or eliminate the risk of
fluctuations in the price of commodities, including electric power, fuel or
securities;
 
(xi) partnership, joint venture or limited liability company agreements;
 
(xii) Contracts relating to indebtedness;
 
(xiii) Contracts relating to the use of the Site; and
 
(xiv) Contracts relating to the use of Intellectual Property used in the
operation of the Facility.
 
(b) Sellers have provided Purchaser with, or access to, true and complete copies
of all Assigned Facility Agreements, including all amendments, supplements,
schedules and exhibits thereto.  No written waiver or, to Sellers' Knowledge,
verbal waiver of any term or condition of any Assigned Facility Agreement is
currently in effect.  Neither REWG nor Reliant Energy Services, Inc. has
assigned any of its interest in the Assigned Facility Agreements and its
respective interests in the Assigned Facility Agreements are not subject to any
Liens (other than Permitted Liens).
 
(c) Neither Seller, and to Sellers' Knowledge, no counterparty, is in default in
any material respect in the performance or observance of any term or provision
of, and no event has occurred which, with lapse of time or action by a third
party, would result in such a default under, any Assigned Facility
Agreement.  To Sellers’ Knowledge, each Assigned Facility Agreement is in full
force and effect.  Each Assigned Facility Agreement (other than the Real
Property Documents), and to Sellers’ Knowledge each of the Real Property
Documents, constitutes a legal, valid and binding agreement of the applicable
Seller and, to Sellers' Knowledge, of each other party thereto, enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency or other
similar Laws relating to or affecting the enforcement of creditors' rights
generally and to general principles of equity).
 
Section 3.14 Permits.
 
(a) Except for those Permits required under Environmental Law, Sellers'
representations and warranties for which are set forth exclusively under Section
3.16 of this Agreement, Section 3.14(a) of the Sellers' Disclosure Schedule sets
forth all material Permits (but excluding those Permits related to environmental
matters which are addressed in Section 3.16) that Sellers are required to obtain
under applicable Law in connection with the ownership, operation, maintenance or
use of the Facility (the "Facility Permits").
 

--------------------------------------------------------------------------------


(b) Except as set forth in Section 3.14(b)(i) of Sellers' Disclosure Schedule,
all Facility Permits are properly in the name of the Facility or a
Seller.  Except as set forth in Section 3.14(b)(ii) of Sellers' Disclosure
Schedule, each of the Sellers is in compliance in all material respects with
each Facility Permit, and each Facility Permit is in full force and effect.
 
Section 3.15 Insurance
 
Section 3.15 of Sellers' Disclosure Schedule sets forth a true and complete list
and description of all material insurance policies in force on the Effective
Date with respect to the Purchased Assets, together with a statement of the
aggregate amount of claims paid out and claims pending, under each such
insurance policy, in each case relating to the Purchased Assets.  All policies
are in full force and effect in all material respects, all premiums due thereon
have been paid and the Sellers are otherwise in compliance in all material
respects with the terms and provisions of such policies.  Furthermore, as they
relate to the Purchased Assets, to Sellers’ Knowledge, (a) Sellers have not
received any notice of cancellation or non-renewal of any such policy nor is the
termination of any such policies threatened, (b) there is no claim pending under
any of such policies as to which coverage has been questioned, denied or
disputed by the underwriters of such policies, (c) Sellers have not received any
notice from any of its insurance carriers that any insurance premiums in respect
of such policies will be increased in the future or that any insurance coverage
presently provided for will not be available to the Sellers in the future on
substantially the same terms as now in effect, and (d) Sellers have not received
notice that the Facility or any Materials and Equipment or the operation thereof
will not be insurable or will be subject to exclusions arising from actual or
potential defects in the Purchased Assets.
 
Section 3.16 Environmental Matters.
 
Except as set forth in Section 3.16 of Sellers' Disclosure Schedule:
 
(a) Sellers have made available to Purchaser all of the material environmental
site assessment reports and studies that were in the possession of Sellers,
which relate to environmental matters in connection with ownership,
construction, operation or maintenance of the Facility.  
 
(b) None of the Sellers (i) has entered into or agreed to any judicial or
administrative consent decree or order or (ii) is subject to any judgment,
decree, or judicial or administrative order, relating to compliance with any
Environmental Law or to investigation or cleanup of Hazardous Materials under
any Environmental Law, in each case relating to the Facility or the Real
Property, except for any such consent decree, order, or the like under which
Sellers' obligations have been fully completed.
 

--------------------------------------------------------------------------------


(c) There are no Actions pending nor, to Sellers' Knowledge, are there any
Actions threatened, of which Sellers have received written notice, to which any
Seller is a party under any Environmental Law relating to the Facility or the
Real Property, except for such claims or Actions which have been fully resolved.
 
(d) All material Environmental Permits issued to any Seller and in effect with
respect to the Facility or the Real Property are set forth in Section 3.16(d) of
the Sellers' Disclosure Schedule.  All material Environmental Permits required
for the ownership, construction, or operation of the Facility (i) are in effect
to the extent required under any Environmental Law or (ii) a complete and timely
application has been submitted such that an application shield would apply.  No
appeal or any other action is pending, or to Seller's Knowledge, threatened, to
revoke any such Environmental Permits, except for such appeal or other action,
which has been fully resolved.
 
(e) Sellers are and have been in compliance with all applicable Environmental
Laws in all material respects with respect to the Facility or the Real Property.
 
(f) None of the Sellers has Released Hazardous Materials on, beneath or from the
Real Property, except for Releases of Hazardous Materials that would not
reasonably be expected to result in a claim by a Governmental Authority or other
Person not affiliated with Purchaser or a requirement to engage in a material
Remediation.
 
(g) To Sellers' Knowledge, there are no facts, circumstances or conditions
related to Sellers' operation of the Facility that currently exist that would
make it reasonably likely that the Facility is in violation in any material
respect with applicable Environmental Law.
 
Notwithstanding any other provision of this Agreement to the contrary (except
for Environmental Permits that may require filing with, or approval by,
Governmental Authorities under Section 3.5), this Section 3.16 contains the sole
and exclusive representations and warranties of Sellers with respect to
compliance with Environmental Laws, Environmental Permits, Hazardous Materials
and Remediation.
 
Section 3.17 Labor Matters
 
                     (a) All of the Project Employees are employees of RECS.
 
                         (b) RECS is neither party to, nor bound by, any labor
agreement, collective bargaining agreement, work rules or practices or any other
labor-related agreements or arrangements with any labor union or labor
organization pertaining to the Project Employees.  There are no labor
agreements, collective bargaining agreements, work rules or practices or any
other labor-related agreements or arrangements with any labor union or labor
organization that pertain to any Project Employee's employment with RECS.
 
(c) No labor union, labor organization or Project Employee has made a pending
demand for recognition or certification to Sellers or RECS with respect to the
Facility or Project Employees.  To Sellers’ Knowledge and to the knowledge of
RECS, there are no representation or certification proceedings or petitions
seeking a representation proceeding presently pending or threatened in writing
to be brought or filed with the National Labor Relations Board or any other
labor relations tribunal or authority with respect to Project Employees.  To the
knowledge of RECS and to Sellers' Knowledge, there have been no labor union
organizing activities with respect to any Project Employees.
 

--------------------------------------------------------------------------------


(d) From January 1, 2005, there has been no actual or, to the knowledge of RECS
and to Sellers' Knowledge, threatened arbitrations, grievances, labor disputes,
strikes, lockouts, slowdowns or work stoppages against or affecting the Project.
 
(e) With respect to the Project Employees, none of RECS or its respective
employees, agents or representatives has committed any material unfair labor
practice as defined in the National Labor Relations Act.
 
(f) RECS and Sellers, with respect to the Project Employees, are in compliance
in all material respects with all applicable Laws relating to employment and
employment practices, including, without limitation, all Laws respecting terms
and conditions of employment, health and safety, wages and hours, child labor,
immigration, employment discrimination, worker classification, disability rights
or benefits, equal opportunity, plant closures and layoffs, affirmative action,
workers compensation, labor relations, employee leave issues and unemployment
insurance.
 
Section 3.18 Employee Matters
 
(a) Neither Purchaser nor any of its Affiliates will incur any Liability under
or otherwise in respect of any employee compensation or benefit plan, program,
agreement or arrangement, providing retirement, incentive compensation, health,
disability, severance, life, or equity compensation or benefits (including any
employee benefit plan within the meaning of ERISA Section 3(3)), established or
maintained by Sellers or their ERISA Affiliates.  Each such plan, program,
agreement or arrangement maintained in respect of any individual performing
services in respect of the Facility or otherwise in respect of the Purchased
Assets has been maintained in material compliance with its terms and applicable
Law, including ERISA and the Code.
 
(b) Section 3.18(b) of Sellers' Disclosure Schedule sets forth a complete list
of each deferred compensation and each incentive compensation, stock purchase,
equity compensation plan, program, agreement or arrangement; each "welfare"
plan, fund or program that is within the meaning of Section 3(1) of ERISA; each
"pension" plan, fund or program that is within the meaning of Section 3(2) of
ERISA; each employment, termination or severance agreement; and each other
employee benefit plan, fund, program, agreement or arrangement, in each case,
maintained or contributed to for the benefit of any Project Employee (the
"Seller Plans").  With respect to each Seller Plan, Sellers have heretofore
delivered or made available to Purchaser, a summary plan description, if
applicable, or such other plan summary and the most recent determination letter
received from the Internal Revenue Service with respect to each Seller Plan
intended to qualify under Section 401(a) of the Code.  No Seller Plan is a
“defined benefit plan” within the meaning of Section 414(j) of the Code.
 

--------------------------------------------------------------------------------


Section 3.19 Brokers
 
All negotiations relative to this Agreement and the transactions contemplated
hereby have been carried out by Sellers directly with Purchaser without the
intervention of any Person on behalf of Sellers in such manner as to give rise
to any valid claim by any Person against Purchaser for a finder's fee, brokerage
commission or similar payment.
 
Section 3.20 Intellectual Property
 
(a) Section 3.20(a) of Sellers' Disclosure Schedule sets forth a complete list
of all issued patents, registered trademarks, registered copyrights and
applications for any of the foregoing owned by REWG and exclusively used in the
Facility.  Except as set forth on Section 3.20(a) of Sellers' Disclosure
Schedules, REWG has the right to use the Transferred Intellectual Property.
 
(b) Except as set forth on Section 3.20(b) of the Sellers' Disclosure Schedule,
(i) REWG owns or has the right to use all material Intellectual Property used in
the operations of the Facility as historically owned, operated and maintained
for the last 24 months by Sellers, and (ii) to Sellers' Knowledge, no Person has
or is infringing or misappropriating (whether directly or indirectly) any
Transferred Intellectual Property.  No Person has asserted against REWG a claim
in writing that the operation of the Facility as historically owned, operated
and maintained for the last 24 months by Sellers infringes or misappropriates
the Intellectual Property of such Person and, to Sellers’ Knowledge, there is no
valid basis for any such claim.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Except as set forth in the Purchaser's Disclosure Schedule, Purchaser hereby
represents and warrants to Sellers that all of the statements contained in this
Article IV are true and correct as of the Effective Date (unless another date is
expressly indicated) and will be true and correct as of the Closing Date as
though made on and as of the Closing Date.  Each exception and other response to
this Agreement set forth in the Purchaser's Disclosure Schedule is identified by
reference to, or has been grouped under a heading referring to, a specific
individual section of this Agreement, and, except as otherwise specifically
stated with respect to such exception, relates only to such section and to other
sections to the extent that the application of such exception or other response
to such other sections is reasonably apparent on its face without further
investigation.
 
Section 4.1 Existence
 
Purchaser is a corporation, duly formed, validly existing and in good standing
under the Laws of the State of Nevada and has full corporate power and authority
to conduct its business as it is now being conducted and to own, lease and
operate its assets and properties.  Purchaser is duly qualified or licensed to
do business and is in good standing in all jurisdictions in which the character
of the properties owned or held under lease by it or the nature of the business
transacted by it makes qualification necessary, except where the failure to be
so qualified, licensed or in good standing would not be reasonably expected to
have a Material Adverse Effect.
 

--------------------------------------------------------------------------------


Section 4.2 Authority
 
Purchaser has full corporate power and authority to execute and deliver this
Agreement and all other agreements or instruments to which it is or will be a
party in connection with the transactions contemplated hereby, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery by Purchaser of
this Agreement and all other agreements or instruments to which it is or will be
a party in connection with the transactions contemplated hereby, and the
performance by Purchaser of its obligations hereunder and thereunder, have been
duly and validly authorized by all necessary corporate action.
 
Section 4.3 Binding Agreement
 
This Agreement and the Transaction Agreements to which Purchaser is or will be a
party have been or will be when delivered duly and validly executed and
delivered by Purchaser and, assuming due and valid authorization, execution and
delivery thereof by Sellers and each other party thereto, this Agreement and the
Transaction Agreements to which Purchaser is or will be a party are or will be
when delivered valid and binding obligations of Purchaser enforceable against
Purchaser in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar Laws of general application affecting enforcement of creditors'
rights generally, and (b) general equitable principles, including that the
availability of the remedy of specific performance or injunctive or other forms
of equitable relief may be subject to equitable defenses and would be subject to
the discretion of the court before which any proceeding therefor may be brought.
 
Section 4.4 No Conflicts
 
Subject to the receipt of the Requested Consents, PUCN Approval, FERC Approval
and the expiration or early termination of the waiting period under the HSR Act,
the execution and delivery by Purchaser of this Agreement do not, and the
execution and delivery by Purchaser of the Transaction Agreements to which
Purchaser is or will be a party, the performance by Purchaser of its obligations
under this Agreement and such Transaction Agreements and the consummation of the
transactions contemplated hereby and thereby shall not:
 
(a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of Purchaser's articles of incorporation and by-laws;
 
(b) result in a default (or give rise to any right of termination, cancellation
or acceleration) under any of the terms, conditions or provisions of any
material Contract or other material obligation (with or without notice or lapse
of time or both) to which Purchaser or any of its Affiliates is a party or by
which any of their respective assets and properties may be bound, except for
such defaults (or rights of termination, cancellation or acceleration) as to
which requisite waivers or consents have been obtained in writing (true and
correct copies of which waivers and consents have been furnished to Sellers); or
 

--------------------------------------------------------------------------------


(c) conflict with or result in a violation or breach in any material respect of
any term or provision of any Law applicable to Purchaser or any of its
Affiliates or any of their respective assets and properties.
 
Section 4.5 Approvals and Filings
 
Except for the Requested Consents, PUCN Approval, FERC Approval, the Amended TSA
FERC Order, the expiration or early termination of the waiting period under the
HSR Act and as set forth in Section 4.5 of Purchaser’s Disclosure Schedule, no
material consent or approval of, filing with or notice to, any Governmental
Authority or other Person is required in connection with the execution, delivery
and performance by Purchaser of this Agreement or any of the Transaction
Agreements to which Purchaser is or will be a party or the consummation by
Purchaser of the transactions contemplated hereby or thereby.
 
Section 4.6 Legal Proceedings
 
Except as set forth in Section 4.6 of Purchaser's Disclosure Schedule, there are
no Actions (a) outstanding or pending to which Purchaser is a party or (b) to
Purchaser's Knowledge, threatened against Purchaser or any of its assets and
properties, which would be reasonably expected to result in the issuance of an
order restraining, enjoining or otherwise prohibiting or making illegal the
consummation of the transactions contemplated by this Agreement or any of the
Transaction Agreements.
 
Section 4.7 Brokers
 
All negotiations relative to this Agreement and the transactions contemplated
hereby have been carried out by Purchaser directly with Sellers without the
intervention of any Person on behalf of Purchaser in such manner as to give rise
to any valid claim by any Person against Sellers for a finder's fee, brokerage
commission or similar payment.
 
Section 4.8 Financial Resources
 
Purchaser will, at Closing, have unrestricted cash sufficient to satisfy its
obligations required to be performed at Closing.
 
Section 4.9 Opportunity for Independent Investigation
 
Prior to its execution of this Agreement, Purchaser has conducted to its
satisfaction an independent investigation and verification of the current
condition and affairs of the Facility and the Purchased Assets without reliance
on Sellers; provided, that such independent investigation and verification shall
not affect the express representations, warranties, covenants or other
obligations of Seller contained in this Agreement.  Purchaser has had reasonable
and sufficient access to documents, other information and materials as it
considers appropriate to make its evaluations.
 
                                ARTICLE V                                
 
COVENANTS
 
Section 5.1 Efforts to Close and Fulfillment of Conditions
 
After the Effective Date and prior to Closing:
 
(a) Each Party shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable under Law to consummate and make effective the transactions
contemplated by this Agreement.  Such actions shall include each Party using its
commercially reasonable efforts to ensure satisfaction of the conditions
precedent to its obligations hereunder, as soon as practicable after the
Effective Date.
 

--------------------------------------------------------------------------------


(b) Each Party shall provide reasonable cooperation to the other Party in
obtaining consents, approvals or actions of, making all filings with and giving
all notices to Governmental Authorities or other Persons required of the other
Party to consummate the transactions contemplated hereby and by the Transaction
Agreements.  The Parties shall use their commercially reasonable efforts to
respond promptly and accurately to any requests for additional information made
by any such Governmental Authority.  The Parties agree that they shall consult
with each other with respect to the transfer to Purchaser or the obtaining by
Purchaser or the Sellers of FERC Approval, PUCN Approval and applicable Permits,
consents, approvals and authorizations of all third parties and Governmental
Authorities, including the HSR Act filing; provided, that for the avoidance of
doubt, the HSR Act and PUCN filings and attachments thereto need not be
exchanged or preapproved by the non-filing Parties.  Purchaser shall file with
the PUCN, within 30 days after the Effective Date, an amendment to Purchaser's
3-year action plan pursuant to NAC 704.9503, which amendment includes the
Facility.  The Purchaser shall not terminate such amendment or amend such
amendment to remove the Facility.  Each Party shall cooperate in good faith with
the Governmental Authorities and undertake promptly any and all commercially
reasonable action required to complete lawfully the transactions contemplated by
this Agreement including agreeing to terms and conditions of approvals from
Governmental Authorities that do not adversely affect the other Party.
 
(c) As promptly as practicable and, in any event, within thirty (30) days after
the Effective Date, Purchaser shall file with the PUCN all documents reasonably
required to obtain the PUCN Approval.  Purchaser shall use its commercially
reasonable efforts to respond promptly and accurately to any requests for
additional information made by the PUCN, and Sellers shall use their
commercially reasonable efforts to cooperate with Purchaser in connection
therewith.  Purchaser shall consult with Sellers on all principal filings
submitted by Purchaser to the PUCN in connection with the PUCN Approval;
provided, that such PUCN filings and attachments thereto need not be exchanged
with, or preapproved by, Sellers.  For the avoidance of doubt, Sellers shall not
be entitled to receive any proprietary data related to current and forecasted
operations of Purchaser, including production models, operating costs and other
similar information in connection with the preparation of the filing to the
PUCN.  Each Party shall bear its own costs and expenses of the preparation of
such filing. 
 
(d) Each Party shall prepare, as soon as is practical following the execution of
this Agreement, all necessary filings in connection with the transactions
contemplated by this Agreement that may be required by FERC, under the HSR Act
or under any other federal, state or local Laws.  Each Party shall use
commercially reasonable efforts to submit such filings within thirty (30) days
after the execution hereof for filings with the FERC and for filings under the
HSR Act.  The Parties shall request expedited treatment of any such filings,
shall promptly furnish each other with copies of any notices, correspondence or
other written communication from the relevant Governmental Authority, shall
promptly make any appropriate or necessary subsequent or supplemental filings
and shall cooperate in the preparation of such filings as is reasonably
necessary and appropriate (provided that HSR Act filings and attachments need
not be exchanged or preapproved by the other party and provided that any
exchange of information between Seller and Purchaser in connection with any
filings shall be done in a manner that complies with applicable antitrust
laws).  Purchaser shall be responsible for all filing fees in connection with
submissions by the Parties pursuant to the HSR Act.
 

--------------------------------------------------------------------------------


(e) As provided in Section 5.1(d), the Parties shall file or cause to be filed
with the Federal Trade Commission and the United States Department of Justice
all notifications required to be filed under the HSR Act and the rules and
regulations promulgated thereunder, as amended from time to time, with respect
to the transactions contemplated hereby.  Each Party will bear its own costs and
expenses of the preparation of such filing.
 
(f) Purchaser, at the cost and expense of the Sellers in an amount not to exceed
$350,000, shall use commercially reasonable efforts to obtain and provide to
Sellers, (i) on or before sixty (60) days before the Closing Date, a commitment
for title insurance issued by the Title Company, endorsed with a CLTA Form 107.5
or 107.5-06 “Leasehold Improvements” endorsement, to insure Purchaser's
leasehold interest in the Site, interests in the Improvements, and easement
interests in the easements  (the “Primm Easements”) appurtenant to the Property
created by Easement Agreement dated August 31, 2001, between Primm South Real
Estate Company, Primm 120 Limited Partnership, and Reliant Energy Bighorn, LLC.,
(the "Title Insurance Commitment") and a current or updated ALTA/ACSM survey
(the "Survey") of the Site prepared by the Surveyor, and (ii) on the Closing
Date, a commitment to issue a title insurance policy, endorsed with a CLTA Form
107.5 or 107.5-06 “Leasehold Improvements” endorsement, reasonably insuring
Purchaser's leasehold interest in the Site, interests in the Improvements, and
easement interests in the Primm Easements subject only to the Permitted
Encumbrances and the Permitted Liens (the "Title Insurance Policy").  The
premium for the Title Insurance Policy shall be paid at Closing.  Purchaser
shall be responsible for all costs of the Title Insurance Commitment, resulting
Title Insurance Policy and the Survey in excess of the amount specified above to
be paid by Sellers.  Purchaser may object to any matters shown on the Title
Insurance Commitment and/or the Survey, other than Permitted Liens and the
standard pre-printed exceptions that appear in the Title Insurance Commitment,
by delivering written notice (the "Title and Survey Objection Notice") to
Sellers no later than ten (10) days after receipt by the Purchaser of the later
of the Title Insurance Commitment and the Survey.  If Purchaser does not deliver
the Title and Survey Objection Notice within the prescribed 10-day period, all
matters reflected on the Title Insurance Commitment and Survey shall be
"Permitted Encumbrances", and all matters reflected on the Title Insurance
Commitment and the Survey to which Purchaser does not object in the Title and
Survey Objection Notice shall be Permitted Encumbrances.  Sellers may, but shall
have no obligation to, remove or rectify prior to Closing any matters identified
as objections in the Title and Survey Objection Notice (the "Objectionable Title
and Survey Matters").  Within ten (10) days after receipt of Purchaser's Title
and Survey Objection Notice, Seller shall provide Purchaser notice ("Seller's
Title/Survey Objection Response") of those Objectionable Title and Survey
Matters that Seller will remove or rectify and those that Seller elects not to
remove or rectify.  If Seller elects not to remove or rectify any of the
Objectionable Title and Survey Matters, Purchaser shall have the right to
terminate this Agreement by delivering written notice to Sellers within ten (10)
days following Purchaser's receipt of Seller's Title/Survey Objection
Response.  If Purchaser does not deliver to Sellers such a notice of termination
within the prescribed 10-day period, then Purchaser shall be deemed to have
accepted the Objectionable Title and Survey Matters and they shall be deemed to
be Permitted Encumbrances.  Sellers agree to provide an indemnity in favor of
the Title Company for any Liens first appearing in public record and attaching
to the Real Property or Liens attaching to the Real Property subsequent to the
effective date of the Title Insurance Commitment which are caused by Sellers or
which are within Sellers' Knowledge and not caused by either Seller or
Purchaser.
 

--------------------------------------------------------------------------------


(g) Sellers shall request the Requested Consents substantially in the form of
Exhibit D attached hereto or other form acceptable to the Parties from the
applicable counterparties to the Assigned Facility Agreements; provided that
these forms shall not be required for purposes of Sections 6.1.5 and 6.2.5.
 
(h) Each Party shall use good faith efforts to give notice to the other promptly
after it obtains Sellers’ Knowledge or Purchaser’s Knowledge, as the case may
be, of (i) the occurrence or non-occurrence of any event whose occurrence or
non-occurrence would be likely to cause any representation or warranty contained
in this Agreement made by it to be untrue or inaccurate in any material respect
at any time from the Effective Date to the Closing Date and (ii) any failure of
a Party to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder.
 
(i) Each of the Sellers and Purchaser agree to use commercially reasonable
endeavors to refrain from taking any action which could reasonably be expected
to materially delay the consummation of the transactions contemplated by this
Agreement; provided, however, that Sellers filing of a petition for leave to
intervene or notice of intent to comment in any proceeding initiated by
Purchaser pursuant to PUCN Docket No. 08-03034 or otherwise shall not be deemed
to be an action which could reasonably be expected to materially delay the
consummation of the transactions contemplated by this Agreement and shall not be
an action with which Purchaser has any obligation to assist Sellers; provided
further, that Purchaser's inclusion in its application for PUCN Approval
requests or action plan items unrelated to the Purchased Assets shall not be
deemed to be an action which could reasonably be expected to materially delay
the consummation of the transactions contemplated by this Agreement.  REWG shall
timely file a petition for leave to intervene in the PUCN proceeding(s) related
to the approval of an amendment to Purchaser’s 3-year action plan that includes
the Facility, retain counsel to represent REWG in such proceeding(s) in
accordance with NAC 703.510, as amended, and actively support the regulatory
approval process.
 
(j) No separate consent by Purchaser under any agreement to which Purchaser and
any Seller is party that is required to consummate the transactions contemplated
by this Agreement and the assignment and assumption of the Assigned Facility
Agreements shall be required from Purchaser, and by its execution and delivery
of this Agreement Purchaser hereby grants each such consent.  To the extent that
at the Closing Purchaser assumes obligations of Sellers to Purchaser under
Assigned Facility Agreements to which Purchaser is a counterparty, Purchaser
hereby releases Sellers from such obligations effective as of the Closing.
 

--------------------------------------------------------------------------------


(k) Prior to the Closing Date, Purchaser shall (1) enter into a transmission
service agreement ("Amended Transmission Services Agreement") reflecting the
same terms and conditions as the Transmission Services Agreement except that the
Amended Transmission Service Agreement shall reflect the assignment of the
Transmission Service Agreement to Purchaser, shall supersede the Transmission
Service Agreement, and shall eliminate all future rights and obligations of
Reliant Energy Services, Inc. under the existing Transmission Service Agreement,
effective as of the Closing Date and (2) post the assignment on its Open Access
Same Time Information System to the extent that such posting is required under
Purchaser's open access transmission tariff and/or any other applicable FERC
requirement.  Further, Purchaser shall file the Amended Transmission Service
Agreement with FERC pursuant to Section 205 of the Federal Power Act and request
an effective date as of the Closing Date, and FERC shall have issued an order
accepting such filing (the "Amended TSA FERC Order").
 
Section 5.2 Operation and Maintenance of Purchased Assets
 
(a) After the Effective Date and prior to Closing, the Sellers shall operate and
maintain the Facility in accordance with Good Operating Practices, in all
material respects, in compliance with Law and otherwise in the ordinary course
of business consistent with past practices.  Sellers shall provide notice to
Purchaser if the expenditures for maintenance and capital improvements for the
Project shall vary materially more or less than from the amounts set forth in
the budget therefore and shall provide information related thereto reasonably
requested by Purchaser.  Sellers shall provide Purchaser with a detailed budget
of maintenance and capital expenditures through December 31, 2008 within two
weeks of the date hereof.
 
(b) After the Effective Date and prior to Closing, the Sellers shall not,
without the written consent of Purchaser:
 
(i) dispose of or assign any of the Purchased Assets except for obsolete and
unneeded assets in the ordinary course of business and in accordance with Good
Operating Practices; provided, that the original value of such Purchased Assets,
other than such Purchased Assets suffering loss, damage, other casualty or
breakage, to which Section 5.6 applies, and other than assets replaced as part
of routine maintenance by assets of comparable or superior quality and value,
does not exceed $6,000,000 in the aggregate;
 
(ii) incur or permit to exist any Lien on any of the Purchased Assets, other
than the Permitted Liens;
 
(iii) enter into, amend, modify, terminate, grant any waiver under, give any
consent or settle or compromise any claim with respect to; (A) any Assigned
Facility Agreement listed on Schedule 5.2(b)(iii); (B) any other Assigned
Facility Agreement and Contracts entered into after the Effective Date, except
in the case of this clause (B) for any Contracts, amendments, modifications,
terminations, waivers, consents, settlements or compromises entered into or made
in the ordinary course of business, consistent with past practices, and without
any cost to or Liability of Purchaser or adverse effect on the Purchased Assets,
other than post-Closing Liability not in excess of $200,000 individually or
$2,000,000 in the aggregate and which does not have a term beyond twelve months
after Closing; or (C) any other Contracts, except in the case of this clause (C)
for any agreements, amendments, modifications, terminations, waivers, consents,
settlements or compromises without any cost to or Liability of Purchaser or
adverse effect on the Purchased Assets.  At the election of Sellers, Contracts
entered into in accordance with Section 5.2(b)(iii)(B) shall become Assigned
Facility Agreements;
 

--------------------------------------------------------------------------------


(iv) permit to lapse any rights to any Transferred Intellectual Property, except
to the extent such rights are not required to fulfill Sellers' obligations
pursuant to this Section 5.2;
 
(v) make any material modification to the Facility or the Real Property;
 
(vi) settle or compromise any litigation which could result in any cost to or
Liability of Purchaser;
 
(vii) make any material change in the levels of Stores and Inventory maintained
at the Facility for the applicable time of the year, except in the ordinary
course of business, consistent with past practices and Good Operating Practices;
provided, however, that nothing in this provision shall require Sellers to
maintain Stores and Inventory with a cost in excess of the Stores and Inventory
Cap Amount;
 
(viii) apply for or obtain any Permit without prior written notice to Purchaser,
or modify or amend in any material respect any Permit associated with the
Purchased Assets; or
 
(ix) enter into any agreement to do or engage in any of the foregoing.
 
(c) All notices of Sellers and requests by Sellers for consent or other action
by Purchaser pursuant to this Section 5.2, and all responses of Purchaser
pursuant thereto, shall be made in writing to or by a Purchaser Consent
Representative.
 
(d) Notwithstanding anything to the contrary in Sections 5.2(b)(ii), (viii) and
(ix), Sellers may, without the consent of Purchaser, take the actions described
on Schedule 5.2(d); provided that any Liens created or Contracts entered into in
connection therewith are removed or terminated as of Closing without any cost or
Liability of Purchaser or adverse effect on the Purchased Assets.
 
Section 5.3 Purchaser's Inspection Right
 
After the Effective Date and prior to Closing, Purchaser, its Related Persons
and its and their agents and representatives shall have reasonable access, upon
reasonable prior notice, to the Site and, if requested, to the Books and
Records, all for purposes of inspection and review; provided, however, that (a)
any investigation shall be conducted in such manner as not to interfere
unreasonably with the operation of the Purchased Assets and with reasonable
advance notice to Sellers, (b) Purchaser shall require each Person conducting or
participating in any such investigation to comply with Sellers' reasonably
adopted procedures relating to safety and security, (c) Purchaser shall
indemnify Sellers for any damage to property or persons resulting from any such
investigation that is the result of the negligence or willful misconduct of
Purchaser, its Related Person or its or their agents or representatives and is
not covered by insurance, (d) the Sellers shall be entitled to have a
representative present during the course of any such investigation, (e) the
Sellers shall not be required to take any action that would constitute a waiver
of the attorney-client privilege and (f) Purchaser shall reimburse the Sellers
for the reasonable out-of-pocket costs pre-approved by Purchaser and
demonstrated to Purchaser's reasonable satisfaction that are incurred by the
Sellers in providing such assistance.
 

--------------------------------------------------------------------------------


Section 5.4 Cooperation with Facility Takeover and Transition of Operations
 
Within thirty (30) days after the Effective Date, Purchaser shall deliver to the
Sellers a list of its proposed representatives to the joint transition
team.  The Sellers will add its representatives to such team within five (5)
Business Days after receipt of Purchaser's list.  Such team will be responsible
for preparing as soon as reasonably practicable after the Effective Date, and
timely implementing, a transition plan which will identify and describe
substantially all of the various transition activities that the Parties will
cause to occur before and after the Closing and any other transfer of control
matters that any Party reasonably believes should be addressed in such
transition plan.  Purchaser and the Sellers shall use commercially reasonable
efforts to cause their representatives on such transition team to cooperate in
good faith and take all reasonable steps necessary to develop a mutually
acceptable transition plan no later than sixty (60) days after the Effective
Date.
 
Section 5.5 Employee and Benefit Matters
 
(a) Within seven (7) days of the date hereof, Sellers or their Affiliates shall
provide Purchaser with copies of the resumes, job applications or other relevant
data containing a summary of each Project Employee’s employment history with the
Sellers or their Affiliates.  Within twenty-one (21) days of the date hereof,
but effective as of the Closing Date, Purchaser or an Affiliate of Purchaser, in
its good faith discretion, shall offer employment (which shall be contingent on
the occurrence of the Closing) to any or all of the Project Employees who are
actively at work or absent due to a vacation or authorized absence or due to
sick leave of less than ten (10) working days.  Each such offer of employment
shall be consistent with the provisions of this Section 5.5 and shall remain
open for a period of at least ten (10) days.  For a period of at least one (1)
year beginning on the Closing Date and subject to the remaining paragraphs of
this Section 5.5 and an individual's continued employment with Purchaser,
Purchaser shall cause each Transferred Employee to be provided with (i)
compensation, including base pay and annual incentive compensation opportunity
(excluding equity compensation) equivalent to that paid to similarly situated
employees of the Purchaser and at least ninety percent (90%) of such
compensation provided to such employee by Seller and its Affiliates immediately
prior to the Closing, and (ii) benefits (including severance benefits) on a
basis substantially similar to those provided to similarly situated employees of
Purchaser.  If Sellers or their Affiliates incur cash severance payment
obligations under the Severance Plan on or within sixty (60) days after Closing
with respect to any Project Employee(s) who do not receive offers of employment
consistent with Section 5.5(a), then Purchaser will reimburse Sellers or their
Affiliates (following receipt of documentation substantiating such payments),
for such cash severance equal to fifty percent (50%) of the amount, if any, in
excess of $200,000.00.
 

--------------------------------------------------------------------------------


(b) Purchaser shall cause each Transferred Employee and his or her eligible
dependents (including all such Transferred Employee's dependents covered
immediately prior to the Closing by a Seller Plan that is a group health plan)
to be covered under a group health plan maintained by Purchaser or an Affiliate
of Purchaser that (i) provides medical and dental benefits to the Transferred
Employee and such eligible dependents effective immediately upon the Closing and
(ii) credits such Transferred Employee, for the year during which such coverage
under such group health plan begins, with any deductibles and co-payments
already incurred during such year under a Seller Plan that is a group health
plan.  Purchaser shall cause each employee welfare benefit plan or program
sponsored by Purchaser or one of its Affiliates that a Transferred Employee may
be eligible to participate in on or after the Closing to waive any preexisting
condition exclusion (provided such Transferred Employee was covered by Seller’s
group health plan) with respect to participation and coverage requirements
applicable to such Transferred Employee.
 
(c) Claims of Transferred Employees and their eligible beneficiaries and
dependents for medical, dental, prescription drug, severance, life insurance
and/or other welfare benefits ("Welfare Benefits") (other than disability
benefits) that are incurred on or prior to the Closing Date shall be the sole
responsibility of the Seller Plans.  Claims of Transferred Employees and their
eligible beneficiaries and dependents for Welfare Benefits (other than
disability benefits) that are incurred after the Closing Date shall be the sole
responsibility of Purchaser.  For purposes of the preceding provisions of this
paragraph, a medical/dental claim shall be considered incurred on the date when
the medical/dental services are rendered or medical/dental supplies are provided
and not when the condition arose or when the course of treatment began,
provided, however, that claims relating to a hospital confinement that commences
on or prior to the Closing Date but continues thereafter shall be treated as
incurred prior to the Closing Date.  A disability claim shall be treated as
incurred on or prior to the Closing Date if the injury or condition giving rise
to the claim occurs on or prior to the Closing Date; claims of individuals
receiving long-term disability benefits under a Seller Plan as of the Closing
shall be the sole responsibility of the Seller Plan.  Except as provided in the
preceding sentence, claims of Transferred Employees and their eligible
beneficiaries and dependents for short-term or long-term disability benefits
from and after the Closing, made on account of injuries or conditions giving
rise to such claims which occur after the Closing Date, shall be the sole
responsibility of Purchaser.  Seller shall be solely responsible for claims
relating to “COBRA” coverage attributable to “qualifying events” occurring on or
prior to the Closing Date with respect to any Project Employees and their
beneficiaries and dependants.
 
(d) Purchaser shall cause the employee benefit plans and programs maintained
after the Closing by Purchaser and the Affiliates of Purchaser to recognize each
Transferred Employee's years of service and level of seniority prior to the
Closing with Sellers and their Affiliates (including service with any other
employer that was recognized by Sellers or their Affiliates) for purposes of (i)
terms of employment, (ii) seniority, (iii) eligibility, vesting and benefit
accrual under all employee benefit plans (other than benefit accrual under a
defined benefit plan), and (iv) benefit determination under Purchaser's paid
time-off and vacation policies.
 

--------------------------------------------------------------------------------


(e) Sellers shall cause each Transferred Employee to be permitted to elect on
the Closing Date (or as soon thereafter as reasonably practicable) a direct
rollover of his or her account balance under a Sellers Savings Plan eligible to
be rolled over to a defined contribution plan designated by Purchaser (the
"Purchaser Savings Plan"), and Sellers shall cause the applicable Sellers
Savings Plan to deliver to the Purchaser Savings Plan as soon as reasonably
practicable after such date the promissory notes and other loan documentation,
if any, of each Transferred Employee who has elected such a direct rollover in
accordance with the procedures to be agreed to between Sellers and
Purchaser.  Purchaser and Sellers shall cooperate and take such actions, if any,
as are necessary to permit the continuation of loan repayments by Transferred
Employees to the Sellers Savings Plan by payroll deductions during the ninety
(90) day period beginning on the Closing Date; provided, however, that if a
Transferred Employee makes a direct rollover election as described in this
Section 5.5(e) within such 90-day period, then the Seller Savings Plan shall
continue to accept loan repayments from such Transferred Employee by payroll
deduction until the date of such direct rollover.  Purchaser shall cause the
Purchaser Savings Plan to accept the direct rollover of electing Transferred
Employees' benefits in cash and, if applicable, promissory notes that are not
accelerated from the Seller Savings Plan.  From and after the date of such
transfer, and to the extent of the amount transferred, Purchaser shall cause the
Purchaser Savings Plan to assume the obligations of the Seller Savings Plan with
respect to benefits contributed to the account of the Transferred Employees
under the Seller Savings Plan, and the Seller Savings Plan shall cease to be
responsible therefore.  Purchaser and Sellers shall cooperate in making all
appropriate arrangements and filings, if any, in connection with the transfer
described in this paragraph.  Sellers represent, covenant and agree with respect
to the Seller Savings Plan, and Purchaser represents, covenants and agrees with
respect to the Purchaser Savings Plan, that, as of the date of the transfer
described in this paragraph, such plan will satisfy the requirements of Sections
401(a), (k), and (m) of the Code and will have received, or a pending
application has been timely filed for, a favorable determination letter from the
IRS regarding such qualified status and covering amendments required to have
been adopted prior to the expiration of the applicable remedial amendment
period.
 
(f) Sellers shall provide each Transferred Employee with payment, within thirty
(30) days following the Closing Date, of any annual bonus award that such
Transferred Employee would have earned under Sellers’ or their Affiliates’ bonus
program for the fiscal year in which the Closing Date occurs, assuming
performance at “target” levels was achieved, but prorated to reflect the portion
of the year actually worked for Sellers.  Except to the extent required by
applicable Law, Sellers and their Affiliates will not pay Transferred Employees
their accrued and unused current, annual vacation, and Purchaser or an Affiliate
of Purchaser shall provide, without duplication of benefits, all such
Transferred Employees with paid vacation time rather than cash in lieu of
vacation time for all such accrued and unused current, annual vacation through
the Closing Date.
 

--------------------------------------------------------------------------------


(g) If, within the one-year period beginning on the Closing Date, (i) a
Transferred Employee voluntarily terminates his or her employment with Purchaser
and its Affiliates within thirty (30) days after the date upon which he or she
is notified that the principal place of his or her employment is changing to a
location that is fifty (50) miles or more from the location of such employee's
principal place of employment immediately prior to the Closing Date, or (ii) the
employment of a Transferred Employee is terminated by Purchaser or an Affiliate
of Purchaser for a reason other than cause (as that term is defined in the
Severance Plan as of the Closing, but based on the terms of the plan as in
effect on the Effective Date), then, in any such case, Purchaser shall provide
such Transferred Employee with severance benefits (conditioned upon the
Transferred Employee's timely execution of a full waiver and release of claims)
at least equal to the severance benefits which such Transferred Employee would
have received under the Severance Plan had the employment of such Transferred
Employee been terminated under circumstances entitling him or her to benefits
under such plan.  Such severance benefits shall be determined based on the terms
of the Severance Plan in effect on the Effective Date, but Purchaser shall take
into account such Transferred Employee's aggregate service with Purchaser and
its Affiliates and his or her pre-Closing Date service recognized pursuant to
this Section 5.5.
 
(h) Notwithstanding anything in this Section 5.5 to the contrary, to the extent
any Transferred Employees are covered by a collective bargaining agreement on or
after the Closing, the terms of such collective bargaining agreement shall
govern.
 
(i) The provisions of this Section 5.5 are solely for the benefit of the
respective parties to this Agreement and nothing in this Section 5.5, express or
implied, shall confer upon any Transferred Employees, or legal representative or
beneficiary thereof, any rights or remedies, including any right to employment
or continued employment for any specified period, or compensation or benefits of
any nature or kind whatsoever under this Agreement.  Nothing in this Section
5.5, express or implied, shall be construed to prevent Purchaser from
terminating or modifying to any extent or in any respect any benefit plan that
Purchaser may establish or maintain.
 
Section 5.6 Risk of Loss
 
.In the event of loss, damage or other casualty to the Purchased Assets, Sellers
shall repair prior to the Closing Date to the previous condition of the
Purchased Assets any such damage, loss or casualty to the Purchased Assets, or
breakage of any component or components of the Purchased Assets up to an
aggregate amount up to $20,000,000.  In the event the cost of repairs exceeds
$20,000,000, Purchaser shall have the right to terminate this Agreement upon
notice to Sellers, which right must be exercised within fifteen (15) Business
Days after notice from Sellers estimating the cost of repairs; provided, that if
Purchaser does not so terminate this Agreement, the Purchase Price shall be
reduced by $20,000,000.  Sellers shall promptly notify Purchaser of any loss,
damage or casualty to the Purchased Assets.
 

--------------------------------------------------------------------------------


Section 5.7 Interim Reports
 
In connection with the continuing operation of the Facility, the Sellers shall
use commercially reasonable endeavors between the Effective Date and Closing to
provide the Purchaser copies of operational reports regularly prepared by
Sellers.
 
Section 5.8 Update of Schedules
 
Sellers and Purchaser each shall use good faith efforts to notify the other if
it obtains Sellers’ Knowledge or Purchaser’s Knowledge, as the case may be, at
any time before the Closing Date that a Sellers' Disclosure Schedule previously
delivered by Sellers was inaccurate or incomplete when delivered or has become
inaccurate or incomplete as a result of subsequent events and shall provide
related information and documents.  If such events arise after the Effective
Date and are expressly permitted to occur under Section 5.2(b), Sellers shall
promptly deliver to Purchaser no later than ten (10) Business Days after such
discovery by Sellers an amendment or supplement to such schedule, which
amendment or supplement shall be given effect for the purposes of determining
the fulfillment of the condition precedent set forth in Section 6.1.1 or
determining liability as set forth in Section 8.1(a) and Section 8.1(b) and the
Sellers' Disclosure Schedule shall be read for all purposes as so amended or
supplemented.
 
Section 5.9 No Solicitation of Competing Transaction
 
After the Effective Date and prior to Closing, Sellers shall not, directly or
indirectly, solicit, initiate or participate in discussions or negotiations with
any Person or group (other than Purchaser, any of its Affiliates or
representatives) concerning any Acquisition Proposal.  The Sellers shall not,
and shall cause each Affiliate not to, enter into any agreement with respect to
any Acquisition Proposal.  The Sellers shall immediately notify, and shall cause
their Affiliates to notify, Purchaser of any unsolicited proposal or inquiry, or
amendment to any existing proposal or inquiry, received by Sellers, and the
Sellers shall immediately communicate to Purchaser, or cause their Affiliates to
communicate to Purchaser, the terms of any such unsolicited proposal or inquiry,
or amendment to any existing proposal or inquiry, which any of them may receive
in connection with such unsolicited proposal or inquiry or amendment to such
existing proposal or inquiry.
 
Section 5.10 Use of Certain Names
 
Within forty-five (45) days following the Closing, Purchaser shall cause the
Facility and the Purchased Assets to cease using the word "Reliant" and any word
or expression similar thereto or constituting an abbreviation or extension
thereof (the "Seller Marks"), including eliminating the Seller Marks from all
the Purchased Assets and disposing of any unused stationery and literature of
the Facility and the Purchased Assets bearing the Seller Marks; and thereafter,
Purchaser shall not, and shall cause the Facility and the Purchased Assets not
to use the Seller Marks or any logos, trademarks, trade names, patents or other
Intellectual Property rights belonging to Seller or any of its Affiliates, and
Purchaser acknowledges that it, its Affiliates, the Facility and the Purchased
Assets have no rights whatsoever to use such Intellectual Property.
 
Without limiting the foregoing:
 
(a) Within fifteen (15) days after the Closing Date, Purchaser shall cause the
Facility to change its name to a name that does not contain any of the Seller
Marks.
 

--------------------------------------------------------------------------------


(b) Within thirty (30) days after the Closing Date, Purchaser shall provide
notice to all applicable Governmental Authorities and all counterparties to the
Assigned Facility Agreements regarding the sale of the Purchased Assets to
Purchaser and the new addresses for notice purposes.  Purchaser shall deliver to
Sellers a copy of such notices.
 
Section 5.11 Support Obligations.
 
(a) Prior to Closing, Purchaser shall use commercially reasonable efforts to
effect the full and unconditional release, effective as of the Closing, of the
Sellers and their Affiliates from the credit support obligations listed on
Section 5.11(a) of Sellers' Disclosure Schedule (collectively, the "Support
Obligations"), including by offering within thirty (30) days following the
Effective Date replacement bonds, guaranties, letters of credit, cash collateral
and/or escrow arrangements, as needed, to effect the replacement of such Support
Obligations.
 
(b) If Purchaser is not successful, following the use of commercially reasonable
efforts, in obtaining the complete and unconditional release of Sellers and
their Affiliates from any Support Obligations as of Closing (each such Support
Obligation, until such time as such Support Obligation is released in accordance
with Section 5.11(b)(i), a "Continuing Support Obligation"), then Sellers shall
have the right to waive the condition to Closing set forth in Section 6.2.7 and:
 
(i) from and after the Closing, Purchaser shall continue to use commercially
reasonable efforts to obtain promptly the full and unconditional release of
Sellers and their Affiliates from each Continuing Support Obligation;
 
(ii) Purchaser shall indemnify Sellers and their Affiliates for any liabilities,
losses, costs or expenses incurred by Sellers or their Affiliates in connection
with each Continuing Support Obligation; and
 
(iii) Purchaser shall not, and shall cause its Affiliates not to, effect any
amendments or modifications or any other changes to the obligations to which any
of the Continuing Support Obligations relate, or to otherwise take any action
that could increase, extend or accelerate the liability of Sellers or their
Affiliates under any Continuing Support Obligation, without Sellers' prior
written consent not to be unreasonably withheld.
 
(c) If any Continuing Support Obligations are outstanding after Closing,
Purchaser shall deliver to Sellers at the Closing and maintain at all times
thereafter an undertaking to perform Purchaser's obligations hereunder with
respect to the Continuing Support Obligations.
 
Section 5.12 Termination of Certain Services and Contracts
 
Notwithstanding anything in this Agreement to the contrary, during the period
between the date hereof and Closing Sellers may take such actions as may be
necessary to terminate or sever as to the Facility (with appropriate mutual
releases) upon the Closing any services provided by Sellers or any of their
Affiliates, joint Tax services and joint legal services.
 

--------------------------------------------------------------------------------


                             ARTICLE VI                                
 
CONDITIONS TO CLOSING
 
Section 6.1 Purchaser's Conditions Precedent
 
.  The obligations of Purchaser hereunder to execute or deliver the items it is
required to deliver pursuant to Section 2.5.1 are subject to the fulfillment to
the reasonable satisfaction of Purchaser, at or before the Closing, of each of
the following conditions (all or any of which may be waived in whole or in part
by Purchaser in its sole discretion):
 
Section 6.1.1 Representations and Warranties.  Each of the representations and
warranties made by Sellers in this Agreement and qualified by materiality shall
be true and correct on and as of the Closing Date as though made on and as of
the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case as of such earlier
date).  Each of the representations and warranties made by Sellers in this
Agreement and not qualified by materiality shall be true and correct on and as
of the Closing Date as though made on and as of the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case as of such earlier date), except for failures to be true and
correct that would not reasonably be expected to have, in the aggregate, a
Material Adverse Effect.
 
Section 6.1.2 Performance.  Sellers shall have performed and complied in all
material respects with the agreements, covenants and obligations required by
this Agreement to be so performed or complied with by Sellers at or before the
Closing.
 
Section 6.1.3 Law.  There shall not be in effect on the Closing Date any Law
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of the transactions contemplated by this Agreement.
 
Section 6.1.4 PUCN Approval; FERC Approval; HSR Act Filing.  The PUCN Approval,
the FERC Approval, and the Amended TSA FERC Order shall have been duly obtained,
made or given and shall be in full force and effect and all terminations or
expirations of the waiting period under the HSR Act necessary for the
consummation of the transactions contemplated by this Agreement shall have
occurred; provided, however, that if a party of record files, pursuant to NRS
703.373, a petition for judicial review of an order issued by the PUCN pursuant
to NAC 704.9518 approving an amendment to Purchaser's 3-year action plan, which
order approves, without any conditions or terms that adversely and materially
affect Purchaser’s preferred supply side plan, Purchaser's acquisition of the
Purchased Assets on terms consistent with this Agreement, but does not obtain a
stay of such order pursuant to NRS 703.374(1), then this Section 6.1.4 shall be
deemed to be satisfied with respect to the PUCN Approval.
 
Section 6.1.5 Requested Consents.  The Requested Consents shall have been duly
obtained, made or given and shall be in full force and effect.
 

--------------------------------------------------------------------------------


Section 6.1.6 Deliveries.  Sellers shall have executed and delivered to
Purchaser, or shall be standing ready to execute and deliver to Purchaser at the
Closing, the items set forth in Section 2.5.2 of this Agreement.
 
Section 6.1.7 Material Adverse Effect.  No Material Adverse Effect shall have
occurred, which has not been cured by Sellers prior to the Closing Date to
Purchaser's reasonable satisfaction.
 
Section 6.1.8 Title Insurance, Survey and Title Insurance Policy.  Purchaser
shall have received the Title Insurance Commitment and the Survey, and the Title
Company shall be in a position, upon Closing, to issue the Title Insurance
Policy as contemplated by Section 5.1(f), subject only to the Permitted
Encumbrances (including those Objectionable Title and Survey Matters that are
deemed to be Permitted Encumbrances as provided in Section 5.1(f), the Permitted
Liens, and the pre-printed exceptions set out in the Title Insurance Commitment.
 
Section 6.1.9 Transferred Permits.  Sellers shall have taken all actions
necessary to be taken by Sellers to properly transfer to Purchaser their
interest in the Transferred Permits and the Transferred Permits required to be
transferred as of Closing or other Permits required to be issued to Purchaser as
of Closing in each case under applicable Law shall have been so transferred or
issued; provided that Purchaser shall have taken all actions necessary to be
taken by Purchaser to properly transfer to Purchaser Seller’s interest in such
Transferred Permits or to have such other Permits issued.
 
Section 6.2 Sellers' Conditions Precedent
 
The obligations of Sellers hereunder to execute or deliver the items they are
required to deliver pursuant to Section 2.5.2 of this Agreement are subject to
the fulfillment, to the reasonable satisfaction of Sellers at or before the
Closing, of each of the following conditions (all or any of which may be waived
in whole or in part by Sellers in their sole discretion):
 
Section 6.2.1 Representations and Warranties.  Each of the representations and
warranties made by Purchaser in this Agreement and qualified by materiality
shall be true and correct on and as of the Closing Date as though made on and as
of the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case as of such earlier
date).  Each of the representations and warranties made by Purchaser in this
Agreement and not qualified by materiality shall be true and correct on and as
of the Closing Date as though made on and as of the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case as of such earlier date), except for failures to be true and
correct that would not reasonably be expected to have, in the aggregate, a
material adverse effect on Purchaser's ability to perform its obligations
hereunder.
 
Section 6.2.2 Performance.  Purchaser shall have performed and complied in all
material respects with the agreements, covenants and obligations required by
this Agreement to be so performed or complied with by Purchaser at or before the
Closing.
 

--------------------------------------------------------------------------------


Section 6.2.3 Law.  There shall not be in effect on the Closing Date any Law
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of the transactions contemplated by this Agreement.
 
Section 6.2.4 PUCN Approval; FERC Approval; HSR Act Filing.  The PUCN Approval,
the FERC Approval, and the Amended TSA FERC Order shall have been duly obtained,
made or given and shall be in full force and effect, and all terminations or
expirations of the waiting period imposed under the HSR Act necessary for the
consummation of the transactions contemplated by this Agreement shall have
occurred.
 
Section 6.2.5 Requested Consents.  The Requested Consents shall have been duly
obtained, made or given and shall be in full force and effect.
 
Section 6.2.6 Deliveries.  Purchaser shall have executed and delivered to
Sellers, or shall be standing ready to execute and deliver to Sellers at the
Closing, the items set forth in Section 2.5.1 of this Agreement and shall be
standing ready to pay the Estimated Purchase Price.
 
Section 6.2.7 Release of Support Obligations.  Sellers shall have received the
complete and unconditional release of Sellers and its Affiliates from the
Support Obligations.
 
                                  ARTICLE VII                                
 
TERMINATION
 
Section 7.1 Termination Prior to Closing
 
This Agreement may be terminated, and the transactions contemplated hereby may
be abandoned:
 
(a) at any time before the Closing, by Sellers or Purchaser upon notice to the
other Party, in the event that any non-appealable Law becomes effective
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of the transactions contemplated by this Agreement;
 
(b) at any time before Closing as provided in Section 5.1(f) or Section 5.6;
 
(c) at any time before the Closing, by Sellers or Purchaser upon notice to the
other Party, in the event (i) of a breach hereof by the non-terminating Party
which gives rise to (A) a Material Adverse Effect or (B) a material adverse
effect on (1) the ability of Purchaser to perform its obligations under this
Agreement or (2) the validity or enforceability of the rights and remedies of
any Seller under this Agreement or under any of the other Transaction Documents
if, in the case of both clauses (A) and (B), the non-terminating Party fails to
cure such breach within thirty (30) days following notification thereof by the
terminating Party; provided, however, that if, at the end of such 30-day period,
the non-terminating Party is endeavoring in good faith, and proceeding
diligently, to cure such breach, the non-terminating Party shall have an
additional thirty (30) days in which to effect such cure; or (ii) that any
condition to such Party's obligations under this Agreement (other than the
payment of money to the other Party) becomes impossible or impracticable to
satisfy with the use of commercially reasonable efforts if such impossibility or
impracticability is not caused by a breach hereof by such Party; provided,
however, that if it is reasonably possible that the circumstances giving rise to
the impossibility or impracticality may be removed prior to the expiration of
the time period provided in this Section 7.1(c), then such notification may not
be given until such time as the removal of such circumstances is no longer
reasonably possible within such time period; or
 

--------------------------------------------------------------------------------


(d) At any time following December 31, 2008, by Sellers or Purchaser upon notice
to the other Party if the Closing shall not have occurred on or before such date
and such failure to consummate is not caused by a breach of this Agreement by
the terminating Party.
 
Section 7.2 Effect of Termination or Breach Prior to Closing
 
(a) If this Agreement is validly terminated pursuant to Section 7.1(a), Section
7.1(b), Section 7.1(c)(ii) or Section 7.1(d), there shall be no liability or
obligation on the part of Sellers or Purchaser (or any of their respective
Related Persons), except that the provisions of Section 3.19 (Brokers –
Sellers), Section 4.7 (Brokers – Purchaser) Section 5.3(c) (Purchaser's
Inspection Rights), Article XI (Dispute Resolution), Article XII (Limited
Remedies and Damages), Section 13.2 (Notices), Section 13.3 (Payments), Section
13.4 (Entire Agreement), Section 13.5 (Expenses), Section 13.6 (Public
Announcements), Section 13.7 (Confidentiality), Section 13.10 (No Construction
Against Drafting Party), Section 13.11 (No Third Party Beneficiary), Section
13.12 (Headings), Section 13.13 (Invalid Provisions), Section 13.14 (Governing
Law), Section 13.15 (No Assignment; Binding Effect), and this Section 7.2 shall
continue to apply following any such termination.
 
(b) If this Agreement is validly terminated pursuant to Section 7.1(c)(i), by
Purchaser or Sellers as a result of a breach by the non-terminating Party, then
subject to Section 12.2 and notwithstanding any other provision of this
Agreement to the contrary, the terminating Party shall be entitled to all rights
and remedies available to it with respect to such breach.
 
                                 ARTICLE VIII                                
 
INDEMNIFICATION
 
Section 8.1 Indemnification by Sellers
 
Subject to the limitations set forth in Section 8.4 (Limitations of Liability),
Section 9.4 (Sellers' Tax Indemnification), Section 10.1 (Survival) and Article
XII (Limited Remedies and Damages) of this Agreement, if the Closing occurs,
Sellers agree to indemnify and hold Purchaser and its Related Persons (each, a
"Purchaser Indemnified Party"), harmless from and against (and to reimburse each
Purchaser Indemnified Party as the same are incurred for) any and all Losses
incurred by any Purchaser Indemnified Party resulting from any of the following:
 
(a) any breach of a representation or warranty made by Sellers in this
Agreement;
 

--------------------------------------------------------------------------------


(b) the breach by Sellers of, or default in the performance by Sellers of, any
covenant, agreement or obligation to be performed by Sellers pursuant to this
Agreement or any of the other Transaction Documents; or
 
(c) the Excluded Assets or the Excluded Liabilities, provided, that any
Purchaser Indemnified Party shall have the right at such party's sole discretion
to elect to pursue recovery for any such Losses under either Section 8.1(a)
(with respect to Section 3.16 (Environmental Matters)) or Section 8.1(c) (with
respect to Section 2.1.4(a)(i)-(iii) inclusive (Excluded Liabilities)) hereof
regardless of whether remedies for such Losses may also be available pursuant to
any provision of this Agreement other than the one so elected by Purchaser
Indemnified Party.
 
Section 8.2 Indemnification by Purchaser
 
.  Subject to the limitations set forth in Section 8.4 (Limitations of
Liability), Section 9.5 (Purchaser's Tax Indemnification), Section
10.1 (Survival) and Article XII (Limited Remedies and Damages) of this
Agreement, if the Closing occurs, Purchaser hereby agrees to indemnify and hold
Sellers and their Related Persons (each, a "Sellers' Indemnified Party"),
harmless from and against (and to reimburse each Sellers' Indemnified Party as
the same are incurred for) any and all Losses incurred by any Sellers'
Indemnified Party resulting from any of the following:
 
(a) any breach of a representation or warranty made by Purchaser in this
Agreement;
 
(b) the breach by Purchaser of, or default in the performance by Purchaser of,
any covenant, agreement or obligation to be performed by Purchaser pursuant to
this Agreement or any of the other agreements or instruments to which Purchaser
is a party and which is being delivered in connection with this Agreement; or
 
(c) the Assumed Liabilities.
 
Section 8.3 Method of Asserting Claims
 
Section 8.3.1 Notification of Claims.  If any Purchaser Indemnified Party or
Sellers' Indemnified Party (each, an "Indemnified Party") asserts that a Party
has become obligated to the Indemnified Party pursuant to this Agreement other
than pursuant to Article IX (as so obligated, an "Indemnifying Party"), or if
any suit, action, investigation, claim or proceeding is begun, made or
instituted as a result of which the Indemnifying Party may become obligated to
the Indemnified Party hereunder, the Indemnified Party shall notify the
Indemnifying Party promptly and shall cooperate with the Indemnifying Party, at
the Indemnifying Party's expense, to the extent reasonably necessary for the
resolution of such claim or in the defense of such suit, action or proceeding,
including making available any information, documents and things in the
possession of the Indemnified Party.  Notwithstanding the foregoing notice
requirement, the right to indemnification hereunder shall not be affected by any
failure to give, or delay in giving, notice, unless, and only to the extent
that, the rights and remedies of the Indemnifying Party shall have been
prejudiced as a result of such failure or delay.  Any assertion by an
Indemnified Party that an Indemnifying Party is liable to the Indemnified Party
for indemnification pursuant to Section 8.1 or Section 8.2 above must be
delivered to the Indemnifying Party prior to the expiration date (if applicable)
of the representation, warranty, covenant or agreement giving rise to such
indemnification obligation, as provided in Section 10.1.
 

--------------------------------------------------------------------------------


        Section 8.3.2 Defense of Claims.  In fulfilling its obligations under
this Section 8.3, after the Indemnifying Party has provided each Indemnified
Party with a written notice of its agreement to indemnify each Indemnified Party
under this Section 8.3, as between such Indemnified Party and the Indemnifying
Party, the Indemnifying Party shall have the right to investigate, defend,
settle or otherwise handle, with the aforesaid cooperation, any claim, suit,
action or proceeding brought by a third party in such manner as the Indemnifying
Party may reasonably deem appropriate; provided, that (a)  the Indemnifying
Party will not consent to any settlement or entry of judgment imposing any
obligations on any Indemnified Parties, other than financial obligations for
which such Person will be indemnified hereunder, unless such Person has
consented in writing to such settlement or judgment (which consent may be given
or withheld in its sole discretion), and (b) the Indemnifying Party will not
consent to any settlement or entry of judgment unless, in connection therewith,
the Indemnifying Party obtains a full and unconditional release of the
Indemnified Party from all liability with respect to such suit, action,
investigation, claim or proceeding.  Notwithstanding the Indemnifying Party's
election to assume the defense or investigation of such claim, action or
proceeding, the Indemnified Party shall have the right to employ separate
counsel (at its own cost except as provided below) and to reasonably participate
in the defense or investigation of such claim, action or proceeding, which
participation shall be at the expense of the Indemnifying Party, (a) if on the
advice of counsel to the Indemnified Party use of counsel of the Indemnifying
Party's choice could reasonably be expected to give rise to a material conflict
of interest, (b) if the Indemnifying Party shall authorize the Indemnified Party
to employ separate counsel at the Indemnifying Party's expense, or (c) if
separate counsel is retained to represent the Indemnifying Party in any action
which seeks relief other than monetary damages against the Indemnified Party to
the extent such representation is related to such relief.
 
Section 8.3.3 Real Property Title Claims.  Notwithstanding anything to the
contrary contained in this Agreement, Purchaser shall seek recourse and make
claims solely from and against the title company issuing the Title Insurance
Policy with respect to claims regarding title to the Real Property or Real
Property Interests.  For the avoidance of doubt, the preceding sentence shall
not affect any claims of Purchaser pursuant to Section 8.1(a) relating to
Article III.
 
Section 8.4 Limitations of Liability.  
 
Section 8.4.1 Claim Threshold.  Notwithstanding anything to the contrary
contained in this Agreement, (a) Sellers shall have no liability for their
obligations under Section 8.1 until the aggregate amount of all Losses incurred
by the Purchaser Indemnified Parties equals or exceeds $3,750,000 (the "Claim
Threshold"), in which event Sellers shall be liable for all such Losses in
excess of the Claim Threshold; it being understood and agreed that the Claim
Threshold shall not apply in the event of fraud or to claims for indemnification
relating to Section 2.1.1 (Purchased Property), Excluded Liabilities under
Section 2.1.4(a)(iv) and Section 2.1.4(a)(v), Excluded Assets, Section 2.2
(Purchase Price), Section 3.1 (Existence), Section 3.2 (Authority), Section 3.3
(Binding Agreement), Section 3.5 (Approvals and Filings), Section 3.9 (Title to
Personal Property), Sections 3.10(a), (b) and (c) (Real Property), the last
sentence of Section 3.13(b) (Contracts), the last sentence of Section 3.20(a)
(Intellectual Property), Section 3.19 (Brokers) or Article IX (Tax Matters), in
each case for which Sellers shall be responsible from dollar one, whether or not
the Claim Threshold has been reached, and (b) Purchaser shall have no liability
for its obligations under Section 8.2 until the aggregate amount of all Losses
incurred by the Sellers' Indemnified Parties equals or exceeds the Claim
Threshold, in which event Purchaser shall be liable for all such Losses in
excess of the Claim Threshold; it being understood and agreed that the foregoing
Claim Threshold shall not apply in the event of fraud or to claims for
indemnification relating to Assumed Liabilities, Section 2.2 (Purchase Price),
Section 4.1 (Existence), Section 4.2 (Authority), Section 4.3 (Binding
Agreement), Section 4.5 (Approvals and Filings), Section 4.7 (Brokers) or
Article IX (Tax Matters), in each case for which Purchaser shall be responsible
from dollar one, whether or not the Claim Threshold has been reached.
 

--------------------------------------------------------------------------------


Section 8.4.2 Cap Amount.  In no event shall (a) Sellers' aggregate liability
arising out of their indemnification obligations under Section 8.1 or otherwise
in any respect of or relating to this Agreement, exceed 30% of the Purchase
Price; it being understood and agreed that the foregoing limitation shall not
apply in the event of fraud or to claims for indemnification relating to Section
2.1.1 (Purchased Property), Excluded Liabilities under Section 2.1.4(a)(iv) and
Section 2.1.4(a)(v), Excluded Assets, Section 2.2 (Purchase Price), Section
3.1 (Existence), Section 3.2 (Authority), Section 3.3 (Binding Agreement),
Section 3.9 (Title to Personal Property), Sections 3.10(a), (b) and (c) (Real
Property), the last sentence of Section 3.13(b) (Contracts), the last sentence
of Section 3.20(a) (Intellectual Property), Section 3.19 (Brokers) or Article IX
(Tax Matters), and any such excluded indemnifiable Losses shall not be deemed to
count against or otherwise reduce such limitation on Sellers' aggregate
liability; and (b) Purchaser's aggregate liability arising out of its
indemnification obligations under Section 8.2 exceed 30% of the Purchase Price;
it being understood and agreed that the foregoing limitation shall not apply in
the event of fraud or to claims for indemnification relating to Assumed
Liabilities or arising under any of Section 2.2 (Purchase Price), Section 4.1
(Existence), Section 4.2 (Authority), Section 4.3 (Binding Agreement), Section
4.7 (Brokers) or Article IX (Tax Matters), and any such excluded indemnifiable
Losses shall not be deemed to count against or otherwise reduce such limitation
on Purchaser's aggregate liability.  For the avoidance of doubt, Sellers'
aggregate obligations under Section 5.6 shall not exceed
$20,000,000.  Notwithstanding any of the foregoing, neither Sellers' nor
Purchaser's aggregate liability under this Agreement shall exceed the Purchase
Price (excluding Purchaser’s obligation to pay the Purchase Price).
 
Section 8.4.3 Environmental Matters.  Sellers and Purchaser agree that any
remedial action, Remediation, correction of noncompliance, or other action
required by this Agreement to be undertaken or for which indemnification is
provided in this Article VIII, (i) shall be the most commercially reasonable
method under the circumstances and based upon the understanding that the
Facility and the Real Property are and will continue to be used for industrial
purposes, (ii) shall not exceed the least stringent requirements of any
applicable Environmental Law or any clean-up standards set forth, established,
published, proposed or promulgated under, pursuant to or by an Environmental Law
or Governmental Authority having jurisdiction over such remedial action,
correction of noncompliance, or action, in each case as in effect on the date of
such remedial action, correction of noncompliance, or other action or any
requirement or order of any Governmental Authority having jurisdiction over such
remedial action, correction of noncompliance, or action, and (iii) shall be
conducted in compliance with all Environmental Laws.  To the extent necessary to
achieve the purposes set forth in the preceding sentence, Purchaser shall agree
to a deed restriction or other institutional controls on the Facility or the
Real Property that is subject to such action, provided, that such deed
restriction or other institutional controls shall not restrict or limit the
industrial activities currently being performed at the Facility or the Real
Property.  Purchaser agrees that it shall, in good faith, seek to enter, when
necessary, into an agreement with the Governmental Authority having jurisdiction
over the remedial action, correction of noncompliance or other action, to allow
Purchaser to use the most commercially reasonable method and least stringent
standard in connection with remedial action, correction of noncompliance, or
other action under such circumstances and use.
 

--------------------------------------------------------------------------------


Section 8.5 Indemnification in Case of Strict Liability or Indemnitee Negligence
 
.  THE INDEMNIFICATION PROVISIONS IN ARTICLE V, THIS ARTICLE VIII AND ARTICLE IX
SHALL BE ENFORCEABLE REGARDLESS OF WHETHER THE LIABILITY IS BASED ON PAST,
PRESENT OR FUTURE ACTS, CLAIMS OR LAWS (INCLUDING ANY PAST, PRESENT OR FUTURE
ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH LAW
OR PRODUCTS LIABILITY, SECURITIES OR OTHER LAW), AND REGARDLESS OF WHETHER ANY
PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR
PROVES THE SOLE, JOINT, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF
THE PERSON SEEKING INDEMNIFICATION OR THE SOLE, JOINT, OR CONCURRENT STRICT
LIABILITY IMPOSED ON THE PERSON SEEKING INDEMNIFICATION.
 
                             ARTICLE IX                                
 
TAX MATTERS
 
Section 9.1 Representations and Warranties
 
Sellers represent and warrant to Purchaser, except as set forth in Section
9.1 of Sellers' Disclosure Schedule that:
 
(a) (i) REAM and REWG have timely filed or will timely file when due with the
proper Taxing Authority all Tax Returns that are required to be filed on or
before the Closing Date (including all Tax Returns with respect to the Purchased
Assets) and have timely paid or will timely pay in full all Taxes (whether or
not due on such Tax Returns) required to be paid by REAM and REWG (including all
Taxes with respect to the Purchased Assets except for property taxes that are
the responsibility of Purchaser pursuant to Section 9.3); and (ii) such Tax
Returns were prepared or will be prepared in the manner required by applicable
Laws and were or will be true and complete in all material respects at the time
of filing.  With respect to the Purchased Assets, neither REAM nor REWG has
received any notice that any Taxes relating to any period prior to Closing are
owing or delinquent that have not been paid.
 
(b) True and complete copies of all sales and use and property Tax Returns,
relating to the Purchased Assets, and copies of all material written
communications to or from any Taxing Authority relating to the Purchased Assets,
for taxable years from 2004 through 2007 for sales and use Taxes and from 2004
through 2007 for property Taxes have been made available to Purchaser for
inspection.
 

--------------------------------------------------------------------------------


(c) Since the date of its inception, REWG has been treated as a disregarded
entity for United States federal income Tax purposes.  Effective July 1, 2007,
REAM elected to be treated as a disregarded entity for United States federal
income Tax purposes and has been treated as a disregarded entity since its
election.
 
(d) Neither REAM nor REWG has extended or waived the application of any statute
of limitations of any jurisdiction regarding the assessment or collection of any
Tax with respect to the Purchased Assets.
 
(e) There are no audits, claims, assessments, levies, administrative or judicial
proceedings pending, or to Sellers' Knowledge, threatened, proposed or
contemplated with respect to the Purchased Assets by any Taxing Authority.
 
(f) Each of REAM and REWG, with respect to the Purchased Assets, has withheld
and paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor, member
or other third party.
 
(g) Neither REAM nor REWG, with respect to the Purchased Assets, is a party to
any joint venture, partnership or other arrangement or contract which is or has
been qualified as, and treated as, a partnership for United States federal and
state income Tax purposes.
 
(h) No claim has ever been made by a Taxing Authority in a jurisdiction where a
Tax Return is not filed by, or with respect to, the Sellers or the Purchased
Assets, that either the Sellers (with respect to the Purchased Assets) or any of
the Purchased Assets is or may be subject to Tax in that jurisdiction.
 
(i) None of the Purchased Assets (i) has been depreciated under the "alternative
depreciation system" within the meaning of Section 168(g)(2) of the Code or (ii)
has been treated as (A) subject to the provisions of Section 168(f) of the Code
or (B) subject to a tax benefit transfer lease subject to the provisions of
former Section 168(f)(8) of the Code.
 
(j) No Sales Taxes will be due in connection with the sale of the Purchased
Assets by Sellers pursuant to this Agreement (including any Sales Taxes due as a
result of the Master Equipment Lease, whether as a result of its cancellation,
termination, expiration or otherwise) other the Sales Taxes that are included in
the Purchase Price as provided in Section 2.2.1.
 
Section 9.2 Transfer Taxes
 
The Tax on transfers of real property under chapter 375 of the Nevada Revenue
and Taxation Code ("Real Property Transfer Taxes"), if any, shall be borne fifty
percent (50%) by Purchaser and fifty percent (50%) by Sellers.  All applicable
Nevada sales and use taxes arising out of or in connection with the sale of the
Purchased Assets by Sellers pursuant to this Agreement ("Sales Taxes") are
included in the Purchase Price in accordance with Nevada Administrative Code
Section 372.760.5 and as provided in Section 2.2.1 of this Agreement, and
Sellers shall remit such Sales Tax included in the Purchase Price to the
relevant Taxing Authority.  Sellers shall file all necessary documentation and
Tax Returns with respect to the Sales Taxes and the Real Property Transfer Taxes
(collectively, the "Transfer Taxes") and cause such Taxes, if any, to be paid to
the relevant Taxing Authorities on a timely basis.  The Parties shall cooperate
to comply with all Tax Return requirements for any and all Transfer Taxes and
shall provide such documentation and take such other reasonable actions as may
be necessary to minimize the amount of any Transfer Taxes.
 

--------------------------------------------------------------------------------


Section 9.3 Property Taxes
 
Real and personal property ad valorem taxes with respect to the Purchased Assets
("Property Taxes") for the taxable period that includes the Closing Date shall
be prorated on a daily basis to the Closing Date.  Sellers shall be liable only
for the portion of such Property Taxes attributable to the portion of such
taxable period ending on the Closing Date.  Following the Closing, Sellers and
Purchaser shall cooperate and consult with each other with respect to the
determination of such Property Taxes and Sellers shall have the right to
participate (at their own expense) in any proceedings or disputes with the
applicable Taxing Authority concerning the determination of the amount of such
Property Taxes (including the determination of the value of the property with
respect to which such Property Taxes are assessed).
 
Section 9.4 Sellers' Tax Indemnification
 
Sellers shall indemnify and hold harmless Purchaser from and against (a) any and
all Seller Income Taxes, (b) any and all Taxes (other than Seller Income Taxes)
imposed on or with respect to the Purchased Assets or any of the Sellers
attributable to any Pre-Closing Tax Period ("Pre-Closing Taxes"), (c) any and
all Transfer Taxes (including any Sales Taxes) for which Sellers are responsible
pursuant to Section 9.2 of this Agreement, and (d) any Taxes arising from a
breach by Sellers of their representations, warranties and covenants in this
Article IX.  For purposes of determining the amount of Taxes attributable to the
period deemed to end on the Closing Date for an Overlap Period:  (y) in the case
of Taxes imposed on a periodic basis, such amount shall be equal to the product
of such Taxes for the entire period (or, in the case of such Taxes determined on
an arrears basis, the amount of such Taxes for the immediately preceding
period), multiplied by a fraction the numerator of which is the number of days
in the Pre-Closing Tax Period and the denominator of which is the number of days
in the entire taxable period; and (z) in the case of all other Taxes, shall be
the amount of such Taxes that would be payable if the taxable year ended on the
Closing Date. Notwithstanding anything to the contrary in this Agreement, no
claim for Taxes shall be permitted under this Article IX unless such claim is
first made not later than ninety (90) days after the expiration of the
applicable statute of limitations (including extensions or waivers) with respect
to such Taxes.  For the avoidance of doubt, the limitations of liability
contained in Section 8.4 shall not apply with respect to any indemnification
claim under this Section 9.4.
 
Section 9.5 Purchaser Tax Indemnification
 
Purchaser shall indemnify and hold harmless Sellers from and against (a) any
Taxes with respect to the Purchased Assets attributable to the time period after
the Closing Date, (b) any and all Transfer Taxes for which Purchaser is
responsible pursuant to Section 9.2 and (c) any liability arising from a breach
by Purchaser of its covenants set forth in this Article IX.
 

--------------------------------------------------------------------------------


Section 9.6 Refunds
 
If, after the Closing Date, Purchaser actually receives a refund or actually
utilizes a credit of any Tax attributable to a Pre-Closing Tax Period, Purchaser
shall pay to REWG within fifteen (15) Business Days after such receipt or
utilization an amount equal to such refund actually received or credit actually
utilized (with respect to any Overlap Period, only so much of such refund or
credit as relates to the portion of the taxable period ending on or before
Closing Date), together with any interest actually received or actually credited
thereon.  Purchaser shall take such action to obtain a refund or credit
attributable to a Pre-Closing Tax Period or to mitigate, reduce or eliminate any
Taxes that could be imposed for a Pre-Closing Tax Period (including with respect
to the transactions contemplated hereby) as is reasonably requested by
Sellers.  Sellers shall reimburse Purchaser for any reasonable, out-of-pocket
costs that are incurred by Purchaser in providing such assistance.
 
Section 9.7 Contests
 
In the event Purchaser or Sellers receive written notice of any examination,
claim, settlement, proposed adjustment, administrative or judicial proceeding or
other matter ("Tax Claim") related to any Pre-Closing Taxes (other than
entity-level Taxes, such as employment or wage Taxes or sales Taxes that are not
material in amount) or Transfer Taxes, Purchaser or Sellers, as the case may be,
shall notify the other Parties in writing as soon as reasonably practical (but
in no event more than fifteen (15) Business Days) after receipt of such
notice.  In the case of any Tax Claim relating to any Pre-Closing Taxes or
Transfer Taxes that, if determined adversely to Sellers would be grounds for a
claim for indemnity pursuant to Section 9.4 hereof, Sellers (at their sole cost
and expense) shall have the right to control the conduct of such Tax Claim and
shall have the right to settle such Tax Claim; provided, however, that (a)
Purchaser may participate in the dispute of such Tax Claim at its own expense,
(b) Sellers shall not settle, compromise or dispose of any Tax Claim in a manner
that would reasonably be expected to adversely affect Purchaser (or any of its
respective Affiliates) without the consent of Purchaser, which consent shall not
be unreasonably withheld, conditioned or delayed, and (c) Sellers shall keep
Purchaser reasonably informed with respect to the commencement, status and
nature of any such Tax Claim.  In the case of any Tax Claim relating to any
Overlap Period Taxes, Purchaser and Sellers may each participate, at their own
expense, in the Tax Claim, and the Tax Claim shall be controlled by Purchaser or
Sellers according to whichever would bear the burden of the greatest portion of
the adjustment; provided, however, that the Party controlling the Overlap Period
Tax Claim (1) shall not settle such Tax Claim without the consent of each other
Party, which consent shall not be unreasonably withheld, conditioned or delayed,
and (2) shall keep each other Party timely informed with respect to the
commencement, status and nature of any such Tax Claim.
 
Section 9.8 Assistance and Cooperation
 
After the Closing Date, each of Sellers and Purchaser shall (and shall cause
their respective Affiliates to) (a) assist the other Party in preparing any Tax
Returns which such other Party is responsible for preparing and filing in
accordance with the terms of this Agreement, and (b) cooperate fully in
preparing for any audits of, or disputes with any Taxing Authority regarding,
any Tax Returns of Sellers with respect to the Purchased Assets.
 
Section 9.9 Information
 
After the Closing, Sellers and Purchaser will make available to each other as
reasonably requested all information, records or documents relating to liability
or potential liability for Pre-Closing Taxes, Overlap Period Taxes and Transfer
Taxes and will preserve such information, records or documents until thirty (30)
days after the expiration of the applicable statute of limitations (including
extensions or waivers thereof) with respect to the particular Tax to which the
information, records or documents relate.  
 

--------------------------------------------------------------------------------


Section 9.10 Tax Returns
 
Sellers shall be responsible for preparing and timely filing all Tax Returns
with the appropriate Taxing Authority with respect to the Purchased Assets
relating to Tax periods ending on or prior to the Closing Date.  Purchaser shall
be responsible for preparing and filing all other Tax Returns with respect to
the Purchased Assets.
 
Section 9.11 Survival of Obligations
 
The representations, warranties and obligations of the Parties set forth in this
Article IX shall remain in effect until ninety (90) days after expiration of the
applicable statutes of limitation (giving effect to any extensions or waivers
thereof) relating to the Tax or Tax Return in question.
 
Section 9.12 Adjustments to Purchase Price
 
The Parties hereby agree that any and all indemnity payments made pursuant to
this Agreement shall, to the maximum extent permitted by applicable Law, be
treated for all Tax purposes as an adjustment to the Purchase Price.
 
                             ARTICLE X                                
 
SURVIVAL; NO OTHER REPRESENTATIONS
 
Section 10.1 Survival of Representations, Warranties, Covenants and Agreements
 
The representations, warranties, covenants and agreements of Sellers and
Purchaser contained in this Agreement shall survive the Closing and shall expire
one (1) year from the Closing Date.  Notwithstanding the preceding sentence,
(a) the representations and warranties contained in Section 3.1 (Existence),
Section 3.2 (Authority), Section 3.3 (Binding Agreement), Section 3.19
(Brokers), Section 4.1 (Existence), Section 4.2 (Authority), Section 4.3
(Binding Agreement), Section 4.4 (No Conflicts), Section 4.5 (Approvals and
Filings) and Section 4.7 (Brokers), the covenants in Section 2.1.2 (Assignment
and Assumption of Assigned Facility Agreements), Section 2.1.4(b)(i) (Assumed
Liabilities), Section 2.6.2(a) (Pre-Closing Books and Records), Article X
(Survival, No Other Representations), Article XI (Dispute Resolution) and
Article XII (Limited Remedies and Damages) shall survive indefinitely after the
Closing, (b) Section 2.6.2(b) (Pre-Closing Books and Records) with respect to
Retained Information, shall survive for so long as Sellers retain the Retained
Information, (c) the covenants in Section 2.6.4 (RRSU Payment Refunds), with
respect to SCE RRSU Refunds and refunds for overpayments in trust accounts under
Revised MOU I and MOU II, shall survive until all such refunds have been paid,
(d) the survival of representations, warranties, covenants and agreements
contained in Article IX (Tax Matters) and Section 13.7 (Confidentiality) shall
be governed solely by the terms therein, (e) the covenants in Sections
2.1.4(b)(ii), (iii) and (iv) (Assumed Liabilities) and the covenants in Section
2.1.4(a) (Excluded Liabilities) shall survive the Closing and shall expire on
the date that is three (3) years after the Closing Date, and (f) Article VIII
shall survive Closing in accordance with its terms.
 

--------------------------------------------------------------------------------


Section 10.2 No Other Representations
 
(a) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IT IS THE
EXPLICIT INTENT OF EACH PARTY HERETO, AND THE PARTIES HEREBY AGREE, THAT NONE OF
THE PARTIES OR ANY OF THEIR AFFILIATES OR REPRESENTATIVES HAS MADE OR IS MAKING
ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO ANY OF THE PURCHASED ASSETS, OR ANY PART THEREOF, EXCEPT THOSE
EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III, ARTICLE IV AND
ARTICLE V.  IN PARTICULAR, AND WITHOUT IN ANY WAY LIMITING THE FOREGOING, (i)
SELLERS MAKE NO REPRESENTATION OR WARRANTY REGARDING ANY ENVIRONMENTAL MATTERS
EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.16, (ii) SELLERS MAKE NO
REPRESENTATION OR WARRANTY TO PURCHASER WITH RESPECT TO ANY FINANCIAL
PROJECTIONS OR FORECASTS RELATING TO THE PURCHASED ASSETS, AND (iii) SELLERS
MAKE NO REPRESENTATION OR WARRANTY TO PURCHASER WITH RESPECT TO INFORMATION
PROVIDED TO PURCHASER IN RESPONSE TO QUESTIONS PRESENTED BY PURCHASER OR OTHER
INFORMATION PROVIDED TO PURCHASER RELATING TO THE PURCHASED ASSETS; PROVIDED,
THAT THIS SENTENCE SHALL NOT LIMIT THE EXPRESS REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE III AND ARTICLE IX.
 
(b) EXCEPT FOR THOSE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE
III, THE PURCHASED ASSETS ARE BEING TRANSFERRED "AS IS, WHERE IS, WITH ALL
FAULTS."
 
                                ARTICLE XI                                
 
DISPUTE RESOLUTION
 
Section 11.1 Dispute Resolution
 
Any dispute or claim arising under this Agreement which is not resolved in the
ordinary course of business shall be referred to a panel consisting of a senior
executive (President or a Vice President) of each of Purchaser and REWG, with
authority to decide or resolve the matter in dispute, for review and
resolution.  Such senior executives shall meet and in good faith attempt to
resolve the dispute within thirty (30) days.  If the Parties are unable to
resolve a dispute pursuant to this Section 11.1, such dispute shall be resolved
in accordance with Section 11.2.
 
Section 11.2 Venue
 
Each of the Parties hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of any court of the State of New York and any federal
court located in New York County, New York (or if no such court will accept
jurisdiction, in any state or federal court of general jurisdiction in the State
of New York, or if no such court will accept jurisdiction, in any court of
competent jurisdiction in the United States) with respect to any proceeding
relating to this Agreement, other than for any disputes relating to Purchase
Price adjustments covered by Section 2.2.4 (which shall be resolved pursuant to
Section 2.2.4).  Further, each of the Parties hereby irrevocably and
unconditionally waives any objection or defense that it may have based on
improper venue or forum non conveniens to the conduct of any such proceeding in
any such courts.  The Parties agree that any or all of them may file a copy of
this paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement among the Parties irrevocably to waive any objections to
venue or to convenience of forum.  Each of the Parties (on behalf of itself and
its Affiliates) agrees that a final judgment in any such action or proceeding
will be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law.
 

--------------------------------------------------------------------------------


Section 11.3 Waiver of Trial by Jury
 
  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 11.4 Service of Process
 
(a) Each Party irrevocably consents to service of process in any such proceeding
by the mailing thereof by certified mail, return receipt requested, addressed as
provided in Section 13.2.1.
 
(b) Purchaser also irrevocably appoints CT Corporation System (the "Purchaser
Process Agent"), with an office on the date hereof at 111 Eighth Avenue, New
York, NY 10011, as its agent to receive on behalf of Purchaser and its property
service of copies of the summons and complaint and any other process which may
be served by Sellers in any such proceeding.  Such service to Purchaser may be
made by mailing or delivering a copy of such process to Purchaser in care of the
Purchaser Process Agent, and Purchaser hereby irrevocably authorizes and directs
the Purchaser Process Agent to accept such service on its behalf.  If for any
reason the Purchaser Process Agent ceases to be available to act as Purchaser
Process Agent, Purchaser agrees immediately to appoint a replacement process
agent satisfactory to Sellers.
 
(c) Each Seller also irrevocably appoints CT Corporation System (the "Seller
Process Agent"), with an office on the date hereof at 111 Eighth Avenue, New
York 10011, as its agent to receive on behalf of such Seller and its property
service of copies of the summons and complaint and any other process which may
be served by Purchaser in any such proceeding.  Such service to Sellers may be
made by mailing or delivering a copy of such process to Sellers in care of the
Seller Process Agent, and each Seller hereby irrevocably authorizes and directs
the Seller Process Agent to accept such service on its behalf.  If for any
reason the Seller Process Agent ceases to be available to act as Seller Process
Agent, Sellers agree immediately to appoint a replacement process agent
satisfactory to Purchaser.
 
(d) Nothing in this Agreement will affect the right of any Party to serve
process in any other manner permitted by applicable Law.
 

--------------------------------------------------------------------------------


                           ARTICLE XII                                
 
LIMITED REMEDIES AND DAMAGES
 
Section 12.1 Exclusive Remedies
 
THE EXPRESS REMEDIES SET FORTH IN SECTION 7.2(b) AND IN SECTION 12.3 AND THE
INDEMNITIES SET FORTH IN ARTICLES V, VIII AND IX ARE THE SOLE AND EXCLUSIVE
REMEDIES FOR A PARTY UNDER OR RELATING TO THIS AGREEMENT, WHETHER BASED ON
STATUTE, IN TORT, COMMON LAW, STRICT LIABILITY, CONTRACT OR OTHERWISE, AND ALL
OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE HEREBY WAIVED BY EACH PARTY.
 
Section 12.2 Limitation of Liability
 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, NO PARTY SHALL, UNDER ANY
CIRCUMSTANCES, BE LIABLE FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE OR EXEMPLARY DAMAGES, LOST PROFITS OR LOSS OF REVENUE, WHETHER BY
STATUTE, IN TORT, COMMON LAW, STRICT LIABILITY OR CONTRACT OR OTHERWISE.  THE
LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES SHALL BE
WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE,
GROSS NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF ANY PARTY, AND WHETHER
LIABILITY IS BASED ON CONTRACT, TORT, STATUTE, COMMON LAW, STRICT LIABILITY OR
OTHERWISE.  THIS PROVISION SHALL SURVIVE ANY TERMINATION, CANCELLATION OR
SUSPENSION OF THIS AGREEMENT.
 
Section 12.3 Specific Performance
 
EACH PARTY AGREES THAT DAMAGE REMEDIES SET FORTH IN THIS AGREEMENT MAY BE
DIFFICULT OR IMPOSSIBLE TO CALCULATE OR OTHERWISE INADEQUATE TO PROTECT ITS
INTERESTS AND THAT IRREPARABLE DAMAGE MAY OCCUR IN THE EVENT THAT PROVISIONS OF
THIS AGREEMENT ARE NOT PERFORMED BY THE PARTIES IN ACCORDANCE WITH THE SPECIFIC
TERMS OF THIS AGREEMENT.  ANY PARTY MAY SEEK TO REQUIRE THE PERFORMANCE OF ANY
OTHER PARTY'S OBLIGATIONS UNDER THIS AGREEMENT THROUGH AN ORDER OF SPECIFIC
PERFORMANCE RENDERED BY THE FEDERAL COURT IN THE STATE OF NEVADA OR THE STATE
COURTS IN THE STATE OF NEVADA AS PROVIDED IN SECTION 11.2 OF THIS AGREEMENT.
 

--------------------------------------------------------------------------------


                              ARTICLE XIII                                
 
MISCELLANEOUS
 
Section 13.1 REI Guaranty
 
Concurrent with the execution of this Agreement, REI has delivered to Purchaser
a guaranty whereby REI guarantees all obligations of Sellers under this
Agreement.
 
Section 13.2 Notices
 
Section 13.2.1 Notice Addresses.  Unless this Agreement specifically requires
otherwise, any notice, demand or request provided for in this Agreement, or
served, given or made in connection with it, shall be in writing and shall be
deemed properly served, given or made if delivered in person or sent by fax, by
registered or certified mail, postage prepaid, or by a nationally recognized
overnight courier service that provides a receipt of delivery, in each case, to
a Party at its address specified below:
 
If to Purchaser, to:


Nevada Power
P.O. Box 98910, Las Vegas, NV  89151
Facsimile No.:  (702) 367-5869
Attn:  Corporate Senior Vice President,
Energy Supply


with a copy to:


Nevada Power
P.O. Box 98910, Las Vegas, NV  89151
Facsimile No.:  (702) 367-5869
Attn:  General Counsel


If to Sellers, to:


Reliant Energy Wholesale Generation, LLC
Reliant Energy Asset Management, LLC
1000 Main Street, Suite 1200
Houston, Texas 77002
Facsimile No.: (713) 497-9190
Attn: Brandon Blossman



--------------------------------------------------------------------------------


with a copy to:


Reliant Energy, Inc.
1000 Main Street, Suite 1200
Houston, Texas 77002
Facsimile No.: (713) 537-5987
Attn: General Counsel


Section 13.2.2 Effective Time.  Notice given by personal delivery, mail or
overnight courier pursuant to this Section 13.2.2 shall be effective upon
physical receipt.  Notice given by fax pursuant to this Section 13.2.2 shall be
effective as of (a) the date of confirmed delivery if delivered before 5:00 p.m.
local time on any Business Day, or (b) the next succeeding Business Day if
confirmed delivery is after 5:00 p.m. local time on any Business Day or during
any non-Business Day.
 
Section 13.3 Payments
 
Except for Payments due at Closing, if either Party is required to make any
payment under this Agreement on a day other than a Business Day, the date of
payment shall be extended to the next Business Day.  In the event a Party does
not make any payment required or approved by the Parties under this Agreement on
or before the due date, interest on the unpaid amount shall be due and paid at
the Default Rate from the date such payment is due until the date such payment
is made in full.  Any payment of such interest at the Default Rate pursuant to
this Agreement shall not excuse or cure any default hereunder.  All payments
shall first be applied to the payment of accrued but unpaid interest.
 
Section 13.4 Entire Agreement
 
This Agreement and the Transaction Agreements supersede all prior discussions
and agreements between the Parties with respect to the subject matter hereof and
thereof, including, in each case, all schedules and exhibits thereto and that
certain Offer Letter, dated April 1, 2008, between Purchaser and REI, and
contain the sole and entire agreement between the Parties hereto with respect to
the subject matter hereof and thereof.
 
Section 13.5 Expenses
 
Except as otherwise expressly provided in this Agreement, whether or not the
transactions contemplated hereby are consummated, each Party will pay its own
costs and expenses incurred in connection with the negotiation, execution and
performance under this Agreement and the Transaction Agreements and the
transactions contemplated hereby and thereby.
 
Section 13.6 Public Announcements
 
Prior to the Closing, Sellers and Purchaser will not issue or make any press
releases or similar public announcements concerning the transactions
contemplated hereby without the consent of the other.  If either Party is unable
to obtain the approval of its press release or similar public statement from the
other Party and such press release or similar public statement is, in the
opinion of legal counsel to such Party, required by Law in order to discharge
such Party's disclosure obligations, then such Party may make or issue the
legally required press release or similar public statement and promptly furnish
the other Party with a copy thereof.  Sellers and Purchaser will also obtain the
other Party's prior approval of any press release to be issued immediately
following the execution of this Agreement or the Closing announcing either the
execution of this Agreement or the consummation of the transactions contemplated
by this Agreement.
 

--------------------------------------------------------------------------------


Section 13.7 Confidentiality
 
Each Party hereto will hold, and will use commercially reasonable efforts to
cause its Related Persons, agents, representatives, licensees, invitees,
lenders, advisors and subcontractors to hold, in strict confidence from any
Person (other than any such Related Persons, agents, representatives, licensees,
invitees, lenders, advisors and subcontractors), unless (a) compelled to
disclose by judicial or administrative process (including in connection with
obtaining the necessary approvals of this Agreement and the transactions
contemplated hereby of Governmental Authorities) or by other requirements of Law
or as necessary or desirable to disclose in order to obtain the PUCN Approval,
the FERC Approval or in connection with the HSR Act filing or (b) disclosed in
an action or proceeding brought by a Party in pursuit of its rights or in the
exercise of its remedies hereunder, all documents and information concerning any
other Party or any of its Related Persons, agents, representatives, licensees,
invitees, lenders, advisors and subcontractors furnished to it by any other
Party or such other Party's Related Persons, agents, representatives, licensees,
invitees, lenders, advisors and subcontractors in connection with this Agreement
or the transactions contemplated hereby and, in the case of Purchaser prior to
Closing and the Sellers after Closing, any information relating to the Purchased
Assets, except to the extent that such documents or information can be shown to
have been (i) previously known by the Party receiving such documents or
information (except in the case of Sellers with respect to the Purchased Assets
and after Closing), (ii) in the public domain (either prior to or after the
furnishing of such documents or information hereunder) through no fault of such
receiving Party or (iii) later acquired by the receiving Party from another
source if the receiving Party is not aware after reasonable inquiry that such
source is under an obligation to another Party hereto to keep such documents and
information confidential.  In the event this Agreement is terminated, upon the
request of any Party, each other Party will, and will use commercially
reasonable efforts to cause its Related Persons, agents, representatives,
licensees, invitees, lenders, advisors and subcontractors to, promptly (and in
no event later than five (5) Business Days after such request) destroy or cause
to be destroyed all copies of confidential documents and information furnished
by the other Party in connection with this Agreement or the transactions
contemplated hereby and destroy or cause to be destroyed all notes, memoranda,
summaries, analyses, compilations and other writings related thereto or based
thereon prepared by the Party furnished such documents and information or its
Related Persons, agents, representatives, licensees, invitees, lenders, advisors
and subcontractors.  The obligations contained in this Section 13.7 shall
survive Closing or, if this Agreement is terminated pursuant to Article VII,
such obligations shall survive for one (1) year following the termination of
this Agreement.  The obligations in this Section 13.7 shall supersede the
provisions of the Confidentiality Agreement, dated March 2, 2007, between
Purchaser and REI.
 
Section 13.8 Waivers
 
Section 13.8.1 Grant of Waivers.  Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion. All remedies,
either under this Agreement or by Law or otherwise afforded, will be cumulative
and not alternative.
 
Section 13.8.2 Exercise of Remedies.  No failure or delay of any Party, in any
one or more instances, (a) in exercising any power, right or remedy (other than
failure or unreasonable delay in giving notice of default) under this Agreement
or (b) in insisting upon the strict performance by the other Party of such other
Party's covenants, obligations or agreements under this Agreement, shall operate
as a waiver, discharge or invalidation thereof, nor shall any single or partial
exercise of any such right, power or remedy or insistence on strict performance,
or any abandonment or discontinuance of steps to enforce such a right, power or
remedy or to enforce strict performance, preclude any other or future exercise
thereof or insistence thereupon or the exercise of any other right, power or
remedy.  Subject to Section 10.1, the covenants, obligations and agreements of a
defaulting Party and the rights and remedies of the other Party upon a default
shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission.
 

--------------------------------------------------------------------------------


Section 13.9 Amendment
 
This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each Party hereto.
 
Section 13.10 No Construction Against Drafting Party
 
The language used in this Agreement is the product of both Parties' efforts and
each Party hereby irrevocably waives the benefits of any rule of contract
construction that disfavors the drafter of a contract or the drafter of specific
words in a contract.
 
Section 13.11 No Third Party Beneficiary
 
The terms and provisions of this Agreement are intended solely for the benefit
of each Party hereto and their respective successors or permitted assigns, and
it is not the intention of the Parties to confer third-party beneficiary rights
upon any other Person.
 
Section 13.12 Headings
 
The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.
 
Section 13.13 Invalid Provisions
 
If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future Law, and if the rights or obligations
of any Party hereto under this Agreement will not be materially and adversely
affected thereby, (a) such provision will be fully severable, (b) this Agreement
will be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof, (c) the remaining provisions of
this Agreement will remain in full force and effect and will not be affected by
the illegal, invalid or unenforceable provision or by its severance herefrom and
(d) Purchaser and Sellers shall negotiate an equitable adjustment in the
provisions of the Agreement with a view toward effecting the purposes of the
Agreement, and the validity and enforceability of the remaining provisions, or
portions or applications thereof, shall not be affected thereby.
 
Section 13.14 Governing Law
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, ENFORCED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 

--------------------------------------------------------------------------------


Section 13.15 No Assignment; Binding Effect
 
Neither this Agreement nor any right, interest or obligation hereunder may be
assigned by any Party hereto without the prior written consent of the other
Party hereto and any attempt to do so will be void, except for assignments and
transfers by operation of Law.  This Agreement is binding upon, inures to the
benefit of and is enforceable by the Parties and their respective successors and
permitted assigns.
 
Section 13.16 Counterparts
 
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.
 
Section 13.17 Time of Essence
 
Time is of the essence with respect to all obligations of the Parties hereunder.
 


[Signature Page Follows.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Purchase Agreement has been executed by the Parties as
of the Effective Date.
 
RELIANT ENERGY WHOLESALE GENERATION, LLC




By:
Name:
Title:




RELIANT ENERGY ASSET MANAGEMENT, LLC




By:
Name:
Title:




NEVADA POWER COMPANY




By:
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
TO THE
 
ASSET PURCHASE AGREEMENT
 
by and among
 
RELIANT ENERGY WHOLESALE GENERATION, LLC
 
AND
 
RELIANT ENERGY ASSET MANAGEMENT, LLC
 
as Sellers,
 
and
 
NEVADA POWER COMPANY
 
as Purchaser
 
April 21, 2008
 



 
 

--------------------------------------------------------------------------------

 



Exhibit A
Form of Bill of Sale and Assignment

Exhibit B
Form of Easement and Lease Assignment and Assumption Agreement

Exhibit C
Form of Assignment

Exhibit D
Form of Requested Consent








 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


FORM OF BILL OF SALE AND ASSIGNMENT


THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment") is
entered into as of _____________, 2008 by and among Reliant Energy Wholesale
Generation, LLC, a Delaware limited liability company ("REWG") and Reliant
Energy Asset Management, LLC, a _________ ("REAM", and collectively with REWG,
the "Sellers") and Nevada Power Company, an electric utility organized under the
laws of the State of Nevada ("Purchaser").  Each of Sellers and Purchaser may be
referred to individually herein as a "Party" and collectively as the "Parties".


RECITALS


A.           Reference is made to the Asset Purchase Agreement ("Purchase
Agreement") dated as of April ___, 2008, by and among Sellers and
Purchaser.  All capitalized terms herein not otherwise defined shall have the
same meaning as set forth in the Purchase Agreement.


B.           Sellers and Purchaser desire to carry out, in part, the intent and
purpose of the Purchase Agreement by the Sellers' execution and delivery to
Purchaser of this Assignment evidencing the vesting in Purchaser of all of
Sellers' right, title and interest in the Purchased Assets.


C.           Sellers and Purchaser desire to carry out, in part, the intent and
purpose of the Purchase Agreement by Purchaser's execution and delivery to
Sellers of this Assignment evidencing Purchaser's assumption of all duties and
obligations under the Assigned Facility Agreements as set forth below.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:


Section 1.    Bill of Sale.


(a)  Sellers do hereby assign, transfer, convey and deliver to Purchaser all of
Sellers' right, title and interest in the Purchased Assets.


(b)  Sellers do hereby recognize the receipt of that portion of the Purchase
Price payable at the Closing for the assignment and transfer of the Purchased
Assets.


Section 2.    Assignment and Assumption of Assigned Facility Agreements and
Assumed Liabilities.  Sellers hereby assign to Purchaser all of Sellers' right,
title and interest in and to the Assigned Facility Agreements.  Purchaser hereby
assumes and agrees to perform Sellers' obligations under the Assigned Facility
Agreements to the extent set forth in the Purchase Agreement.  Purchaser assumes
and hereby agrees to perform the Assumed Liabilities.  Nothing in this
Assignment shall alter the rights and remedies of the Parties in the Purchase
Agreement, including with respect to indemnification.  In the event of any
inconsistency between this Assignment and the Purchase Agreement, the Purchase
Agreement shall govern.


Section 3.    Successors and Assigns.  This Assignment shall be binding upon and
shall inure to the benefit of Sellers and Purchaser and their respective
successors and permitted assigns.


Section 4.    Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED
BY, ENFORCED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).


Section 5.    Severability.  If any term or provision of this Assignment shall
be held invalid or unenforceable, the remainder of this Assignment shall not be
affected.


Section 6.    Construction. Headings are solely for the Parties' convenience,
are not a part of this Assignment, and shall not be used to interpret this
Assignment.  This Assignment shall not be construed as if it had been prepared
by one of the Parties, but rather as if all Parties have prepared it.


Section 7.    Counterparts. This Assignment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.


Section 8.    Amendment. This Assignment may not be amended or altered except by
a written instrument executed by Sellers and Purchaser.




[SIGNATURE PAGE FOLLOWS]

Exhibit A-


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Assignment as of the date
first set forth above.


 
Sellers:
RELIANT ENERGY WHOLESALE GENERATION, LLC, a Delaware limited liability company



By:_______________________


By:  ________________________________________
Name:
Title:


RELIANT ENERGY ASSET MANAGEMENT, LLC, a ______________


By:  ________________________________________
Name:
Title:


 
Purchaser:
NEVADA POWER COMPANY, a Nevada corporation



 
By:  ________________________________________

 
Name:

 
Title:




Exhibit A-


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


A.P.N.:
A.P.N.:     _______________
R.P.T.T.:  $


Recorded at the Request of:
Nevada Title Company
Escrow No. _______________




Mail tax bill to and
When recorded mail to:
Nevada Power Company
P.O. Box 98910
Las Vegas, NV  89151-0001
Attn:  ____________________




FORM OF EASEMENT AND LEASE ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS EASEMENT AND LEASE ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment")
is entered into as of _____, 2008 by and between Reliant Energy Wholesale
Generation, LLC, a Delaware limited liability company ("Assignor"), and Nevada
Power Company, an electric utility organized under the laws of the State of
Nevada ("Assignee").  Assignor and Assignee collectively are referred to herein
as the "Parties" and each, individually, as a "Party".


RECITALS


A.           Assignor is the current holder of the leasehold estate created by
the Lease Agreement (as amended, the “Lease”) evidenced by Memorandum of Lease
recorded September 12, 2001, as Instrument No. 00229, Book 20010912, of the
Official Records of Clark County, Nevada, as amended by Amendment of Memorandum
of Lease recorded ___________________, 200__, as Instrument No. ________, Book
________, of the Official Records of Clark County, Nevada.


B.           Subject to the terms and conditions of the Lease, Assignor is the
current holder of the tenant’s interest created by Section 3.8 of the Lease in
the Improvements (as defined in the Lease) constructed by Assignor pursuant to
the Lease.


C.           Assignor is the current holder of the easement interests created by
those certain easements described on Exhibit A attached hereto (the
"Easements").


D.           Assignor desires to assign to Assignee all of Assignor's right,
title and interest in the Lease (including, subject to the terms and conditions
of the Lease, Assignor’s right, title and interest in the Improvements
constructed by Assignor pursuant to the Lease), and the Easements, and Assignee
desires to assume all duties and obligations of Assignor under the Lease and the
Easements arising after the date hereof.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:


Section 1.    Assignment and Assumption.  Assignor hereby grants, conveys and
assigns to Assignee all of Assignor's right, title and interest in and to the
Lease (including subject to the terms and conditions of the Lease, Assignor’s
right, title and interest in and to the Improvements) and the Easements.
 Assignee hereby assumes and agrees to perform any and all of the obligations of
Assignor arising after the date hereof under the Easements and the Lease.


Section 2.            Successors and Assigns.  This Assignment shall be binding
upon and shall inure to the benefit of Assignor and Assignee and their
respective successors and permitted assigns.


Section 3.            Governing Law.  THIS ASSIGNMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF).


Section 4.            Severability.  If any term or provision of this Assignment
shall be held invalid or unenforceable, the remainder of this Assignment shall
not be affected.


Section 5.            Construction. Headings are solely for the Parties'
convenience, are not a part of this Assignment, and shall not be used to
interpret this Assignment.  This Assignment shall not be construed as if it had
been prepared by one of the Parties, but rather as if both Parties have prepared
it.


Section 6.            Counterparts. This Assignment may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one and the same instrument.


Section 7.            Amendment. This Assignment may not be amended or altered
except by a written instrument executed by Assignor and Assignee.


Section 8.            Further Assurances.  Whenever requested to do so by the
other Party, each Party shall execute, acknowledge and deliver any further
conveyances, assignments, confirmations, satisfactions, releases, powers of
attorney, instruments of further assurance, approvals, consents and any further
instruments or documents that are necessary, expedient or proper to complete any
conveyances, transfers, sales and assignments contemplated by this
Assignment.  In addition, each Party shall do any other acts and execute,
acknowledge and deliver any requested documents in order to carry out the intent
and purpose of this Assignment.




[SIGNATURE PAGE FOLLOWS]



Exhibit B-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Assignment as of the date
first set forth above.


 
Assignor:
RELIANT ENERGY WHOLESALE GENERATION, LLC, a Delaware limited liability company



 
By:  _________________________________________

 
Name:  ______________________________________

 
Title:  _______________________________________





 
Assignee:
NEVADA POWER COMPANY, an electric utility organized under the laws of the State
of Nevada



 
By:  _________________________________________

 
Name:  ______________________________________

 
Title:  _______________________________________





State of __________________ )
                                                   ) ss:
County of _________________)


This instrument was acknowledged before me on ___________, 2008, by
___________________________________________________ the ______________________
of Reliant Energy Wholesale Generation, LLC, a Delaware limited liability
company.




________________________________
Notary Public
My Commission Expires: ____________


(Seal/Stamp)






State of __________________ )
                                                   ) ss:
County of _________________)


This instrument was acknowledged before me on ___________, 2008, by
___________________________________________________ the ______________________
of Nevada Power Company, a Nevada corporation.




________________________________
Notary Public
My Commission Expires: ____________


(Seal/Stamp)



Exhibit B-
 
 

--------------------------------------------------------------------------------

 

Exhibit A


EASEMENTS
 
1.  
Private Road Crossing Easement Agreement, dated December 12, 2002, between
Reliant Energy Wholesale Generation, LLC (f/k/a Reliant Energy Bighorn, LLC) and
Union Pacific Railroad Company, recorded as Instrument No. ________________,
Book _________, in the Official Records of Clark County, Nevada.

 
2.  
Wireline Crossing Agreement, dated July 26, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and Union Pacific Railroad Company, recorded as Instrument No.
________________, Book _________, in the Official Records of Clark County,
Nevada.

 
3.  
Pipeline Crossing Agreement, dated July 26, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and Union Pacific Railroad Company, recorded as Instrument No.
________________, Book _________, in the Official Records of Clark County,
Nevada.

 
4.  
Easement Agreement B-2, dated November 28, 2007, by and among Primm 120 Limited
Partnership, Reliant Energy Wholesale Generation, LLC and Nevada Power Company
(as amended by the side letter, dated November 28, 2007), recorded as Instrument
No. ________________, Book _________, in the Official Records of Clark County,
Nevada.

 
5.  
Right-of-Way Grant N-74555, dated October 22, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and The Bureau of Land Management, as amended by that Partial
Relinquishment and Amendment, dated September 15, 2004, recorded as Instrument
No. ________________, Book _________, in the Official Records of Clark County,
Nevada.

 



Exhibit B-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF ASSIGNMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment") is entered into as
of _____, 2008 by and between Reliant Energy Services, Inc., a Delaware
corporation ("Assignor") and Nevada Power Company, an electric utility organized
under the laws of the State of Nevada ("Assignee").  Assignor and Assignee
collectively are referred to herein as the "Parties" and each, individually, as
a "Party".


RECITALS


A.           Reference is made to the Asset Purchase Agreement ("Purchase
Agreement") dated as of April ____, 2008, by and among Reliant Energy Wholesale
Generation, LLC and Reliant Energy Asset Management, LLC, as Sellers, and
Assignee, as Purchaser.  All capitalized terms herein not otherwise defined
shall have the same meaning as set forth in the Purchase Agreement.


B.           The Parties desire to carry out, in part, the intent and purpose of
the Purchase Agreement by Assignor's execution and delivery to Assignee of this
Assignment evidencing the assignment to the Assignee of all of Assignor's right,
title and interest in the Service Agreement for Long-Term Firm Point-To-Point
Transmission Service, Service Agreement No. 90, dated as of July 5, 2001 by and
between Assignee and/or Sierra Pacific Power Company and Assignor (the "TSA").


C.           The Parties desire to carry out, in part, the intent and purpose of
the Purchase Agreement by Assignee's execution and delivery to Assignor of this
Assignment evidencing Assignee's assumption of all duties and obligations
arising after the date hereof under the TSA, as set forth in the Purchase
Agreement.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:


Section 1.    Assignment and Assumption of TSA.  Assignor hereby assigns to
Assignee all of Assignor's right, title and interest in and to the TSA.
 Assignee hereby assumes and agrees to perform any and all of the obligations of
Assignor under the TSA, arising after the date hereof.  Each Party hereby
releases the other from all obligations arising under the TSA.


Section 2.           Representations and Warranties.  Assignor represents and
warrants that:


(a) Existence.  Assignor is a corporation duly formed, validly existing and in
good standing under the Laws of the State of Delaware and is licensed to do
business as a corporation in the State of Nevada.


(b) Authority.  Assignor has full corporate power and authority to execute and
deliver this Assignment and the TSA and to perform its obligations hereunder and
thereunder.  The execution and delivery by Assignor of this Assignment and the
performance by Assignor of its obligations hereunder have been duly and validly
authorized by all necessary corporate action.


(c) Binding Agreement.  Each of this Assignment and the TSA is in full force and
effect and constitutes the legal, valid and binding obligation of Assignor,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting creditors' rights or by equitable
principles.  Assignor is not in violation or breach of or default under, or with
notice or lapse of time or both, would be in violation or breach of or default
under, the TSA.


(d) No Conflicts.  The execution and delivery by Assignor of this Assignment
does not and the performance by Assignor of its obligations under this
Assignment shall not: (i) conflict with or result in a violation or breach of
any of the terms, conditions or provisions of Assignor's organizational
documents; (ii) result in a default (or give rise to any right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of the TSA or any note, bond, deed of trust, indenture, license, agreement,
lease or other instrument or obligation to which Assignor is party or by which
Assignor may be bound, except for such defaults (or rights of termination,
cancellation or acceleration) as to which requisite waivers or consents have
been obtained in writing (true and correct copies of which waivers or consents
have been furnished to Assignee); or (iii) conflict with or result in a
violation or breach of any term or provision of any Law applicable to Assignor.


(e) No Prior Transfer.  Assignor has not assigned or otherwise transferred the
TSA or any interest therein to any party.


Section 3.           Successors and Assigns.  This Assignment shall be binding
upon and shall inure to the benefit of Assignor and Assignee and their
respective successors and assigns.


Section 4.           Governing Law.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, ENFORCED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).


Section 5.           Severability.  If any term or provision of this Assignment
shall be held invalid or unenforceable, the remainder of this Assignment shall
not be affected.


Section 6.           Construction. Headings are solely for the Parties'
convenience, are not a part of this Assignment, and shall not be used to
interpret this Assignment.  This Assignment shall not be construed as if it had
been prepared by one of the Parties, but rather as if both Parties have prepared
it.


Section 7.           Counterparts. This Assignment may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one and the same instrument.


Section 8.           Amendment. This Assignment may not be amended or altered
except by a written instrument executed by Assignor and Assignee.


Section 9.           Further Assurances.  Whenever requested to do so by the
other Party, each Party shall execute, acknowledge and deliver any further
conveyances, assignments, confirmations, satisfactions, releases, powers of
attorney, instruments of further assurance, approvals, consents and any further
instruments or documents that are necessary, expedient or proper to complete any
conveyances, transfers, sales and assignments contemplated by this
Assignment.  In addition, each Party shall do any other acts and execute,
acknowledge and deliver any requested documents in order to carry out the intent
and purpose of this Assignment.








[SIGNATURE PAGE FOLLOWS]

Exhibit C-
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Assignment as of the date
first set forth above.


 
Assignor:
RELIANT ENERGY SERVICES, INC., a Delaware corporation



 
By:  _________________________________________

 
Name:  ______________________________________

 
Title:  _______________________________________



 
Assignee:
NEVADA POWER COMPANY, an electric utility organized under the laws of the State
of Nevada



 
By:  _________________________________________

 
Name:  ______________________________________

 
Title:  _______________________________________










Exhibit C-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
FORM OF REQUESTED CONSENT


This CONSENT AGREEMENT (this "Agreement") is entered  into as of _____________,
2008, among Reliant Energy Wholesale Generation, LLC, a Delaware limited
liability company (with its successors and assigns, "Seller"), Nevada Power
Company, an electric utility organized under the laws of Nevada (with its
successors and assigns, "Purchaser"), and _______, a ______ (with its successors
and assigns, "Company").  Purchaser, Seller and Company may be referred to
individually herein as a "Party" and collectively as the "Parties".


RECITALS


WHEREAS, Seller and Company have entered into that certain _______, dated as of
____ (the "Assigned Agreement");


WHEREAS, Purchaser, Seller and Reliant Energy Asset Management, LLC have entered
into that certain Asset Purchase Agreement, dated as of April _____, 2008 (the
"Purchase Agreement"), pursuant to which Seller has agreed to assign all of its
rights, title and interest under the Assigned Agreement to Purchaser, and
Purchaser has agreed to assume all of Seller's obligations arising under the
Assigned Agreement after the closing of the transactions under the Purchase
Agreement (the "Transaction Closing Date"); and


WHEREAS, Seller requests consent from Company to transfer its rights, title,
interest and obligations under the Assigned Agreement to Purchaser.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowl­edged, and intending to be legally bound, the Parties hereby agree as
follows:


1.           Consent and Agreement.  Company hereby consents to the assignment
of all of Seller's right, title and interest in the Assigned Agreement to
Purchaser.


2.           Assumption by Purchaser.  Purchaser acknowledges that it will
assume all of the obligations of Seller arising under the Assigned Agreement
after the Transaction Closing Date.


3.           Novation of Assigned Agreement.  Effective as of the Transaction
Closing Date, Company hereby fully and unconditionally releases Seller and its
affiliates from all liabilities (whether known or unknown, accrued or
contingent, fixed or otherwise) under the Assigned Agreement arising after the
Transaction Closing Date.


4.           Representations.


Company represents and warrants that: (i) to Company's knowledge, the Assigned
Agreement is in full force and effect and constitutes the legal, valid and
binding obligation of Company, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting
creditors' rights or by equitable principles; (ii) neither Company nor, to
Company's knowledge, Seller is in default of any obligation under the Assigned
Agreement and neither has any existing counterclaims, offsets or defenses
against the other; (iii) to Company's knowledge, no event or condition exists
which would either immediately or with the passage of any applicable grace
period or giving of notice, or both, enable Company or Seller to terminate or
suspend its obligations under the Assigned Agreement; (iv) to Company's
knowledge, no event or condition exists or has occurred which would give rise to
any obligation of Seller to indemnify Company pursuant to the Assigned
Agreement; (v) neither Company nor Seller has any payment amount under the
Assigned Agreement outstanding or overdue and there are no pending claims for
any payment amount related to the Assigned Agreement; (vi) the Assigned
Agreement has not been amended or otherwise modified except as set out on
Exhibit ___; (vii) Company is a ____ duly formed and validly existing under the
laws of the State of ____; (viii) Company has power and authority to execute and
deliver this Agreement, the execution and delivery of which by Company has been
duly and validly authorized; and (ix) this Agreement constitutes the legal,
valid and binding obligation of Company, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, or other similar laws affecting
creditors’ rights or by equitable principles.


5.           Purchaser's address for notice under the Assigned Agreement is:


___________________
___________________
Attn: _______________


6.           Miscellaneous.


(i) This Agreement shall be binding upon the Parties and their respective
successors and assigns, and may be executed in counterparts, each of which shall
be an original, but all of which shall together constitute one and the same
instrument.


(ii) In case any provision of this Agreement shall be invalid or unenforceable,
the validity or enforceability of the remaining provisions shall not in any way
be impaired thereby.  In the event of a conflict between this Agreement and the
Assigned Agreement, the terms of this Agreement shall control.


(iii) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEVADA APPLICABLE TO A CONTRACT EXECUTED AND PERFORMED IN
SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.


(iv) This Agreement embodies the complete agreement among the Parties with
respect to the subject matter hereof and supersedes all other oral or written
understandings or agreements.


(v) Company agrees to execute and deliver such instruments and take such further
actions as may be reasonably necessary to effectuate the purposes of this
Agreement.


(vi) No change, amendment, modification, cancellation, discharge or waiver of
any provision hereof shall be valid unless in writing and signed by all Parties.

Exhibit C-
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and deliver this Agreement as of the date first above written.


[COMPANY]




 
By:_______________________

 
 
Name:
 

 
 
Title:
 





 
[SELLER]





By:
 

 
Name:
 

 
Title:
 





PURCHASER:
NEVADA POWER COMPANY




By:                                                      
Name:                                                                
Title:                                                                



Exhibit C-
 
 

--------------------------------------------------------------------------------

 

SCHEDULES
 
TO THE
 
ASSET PURCHASE AGREEMENT
 
by and among
 
RELIANT ENERGY WHOLESALE GENERATION, LLC
 
AND
 
RELIANT ENERGY ASSET MANAGEMENT, LLC
 
as Sellers,
 
and
 
NEVADA POWER COMPANY
 
as Purchaser
 
April 21, 2008
 



 
 

--------------------------------------------------------------------------------

 



 
Capitalized terms used and not defined herein shall have the meaning assigned to
them in the Asset Purchase Agreement.
 


Schedule 1.1(a), Part A
Assigned Facility Agreements
Schedule 1.1(a), Part B
Stores and Inventory
Schedule 1.1(b)
Materials and Equipment
Schedule 1.1(c)
Requested Consents
Schedule 1.1(d)
Easements
Schedule 1.1(e)
Permitted Liens
Schedule 1.1(f)
Transferred Intellectual Property
Schedule 1.1(g)
Project Employees
Schedule 1.1(h)
Stores and Inventory Methodology
Schedule 1.1(i)
Transferred Permits
Schedule 2.1.3
Excluded Assets
Schedule 5.2(b)(iii)
Material Assigned Facility Agreements
Schedule 5.2(d)
Permitted Actions
 
Sellers' Disclosure Schedule
 
Section 1.1(a): Sellers' Knowledge Persons
Section 3.4:  Consents and Action
Section 3.5:  Approvals and Filings
Section 3.7:  Sellers' Legal Proceedings
Section 3.10(d):Real Property – Material Liens
Section 3.10(f):Real Property – Commitments to or Agreements with Any
Governmental Authority Affecting the Use or Ownership of the Real Property
Section 3.10(g):Real Property – Agreements for the Sale, Exchange, Encumbrance,
Lease or Transfer of Any of the Real Property or Any Portion of the Same by
Sellers
Section 3.10(h):Real Property – Notices of Non-Compliance with Applicable
Material Conditions, Covenants and Restrictions that Encumber the Real Property
Section 3.11:Materials and Equipment; Tangible Personal Property
Section 3.12:Warranty Matters
Section 3.14(a):List of Facility Permits
Section 3.14(b)(i):Permit Parties
Section 3.14(b)(ii):Compliance with and Status of Facility Permits
Section 3.15:List of Insurance Policies
Section 3.16:Environmental Matters
Section 3.16(d):Material Environmental Permits
Section 3.18(b):  Seller Plans
Section 3.20(a):   Intellectual Property
Section 3.20(b):   Infringement of Intellectual Property
Section 5.11(a):    Support Obligations
Section 9.1:Tax Matters Exceptions
 
Purchaser's Disclosure Schedule
Section 1.1(a):  Purchaser's Knowledge Persons
Section 4.5        Approvals and Filings
Section 4.6:       Purchaser's Legal Proceedings

 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(a)
 
ASSIGNED FACILITY AGREEMENTS
 
1.  
Interconnection and Operation Agreement between Nevada Power Company and Reliant
Energy Wholesale Generation, LLC, as successor in interest to Reliant Energy
Bighorn, LLC, dated March 6, 2002 as amended by the First Revised Service
Agreement No. 109, which is attached to the compliance filing with FERC by
Nevada Power Company on June 26, 2002, accepted by FERC for filing effective as
of March 6, 2002

 
2.  
Regional Required System Upgrades Memorandum of Understanding between Reliant
Energy Wholesale Generation, LLC, as successor in interest to Reliant Energy
Bighorn, LLC, and Nevada Power Company, dated July 8, 2002

 
3.  
Agreement for Large Standby Electric Service between Nevada Power Company and
Reliant Energy Wholesale Generation, LLC, dated April 5, 2005

 
4.  
Service Agreement for Long-Term Firm Point-to-Point Transmission Service,
Service Agreement No. 90, between Sierra Pacific Power Company and/or Nevada
Power Company and Reliant Energy Services, Inc., dated July 5, 2001

 
5.  
Settlement Agreement among Reliant Energy Services, Inc., Reliant Energy
Wholesale Generation, LLC, as successor in interest to Reliant Energy Bighorn,
LLC, Reliant Energy Arrow Canyon, LLC and Nevada Power Company, dated December
18, 2002 (only as to assignment of rights and obligations under §4(d))

 
6.  
Amendment and Restatement of the 2003 Settlement Agreement, among Nevada Power
Company, Nevada Power Company's Chuck Lenzie Generating Station, Southern
California Edison Company, GenWest, LLC, Las Vegas Cogeneration II, Mirant Las
Vegas, LLC, Reliant Energy Wholesale Generation, LLC and Southern Nevada Water
Authority, which is attached to the 2005 Settlement Agreement and was filed with
FERC on May 23, 2005

 
7.  
Settlement Agreement (for 2005) among Nevada Power Company, Nevada Power
Company's Chuck Lenzie Generating Station, Valley Electric Association, Inc.,
Southern California Edison Company, GenWest, LLC, Las Vegas Cogeneration II,
Mirant Las Vegas, LLC, Reliant Energy Wholesale Generation, LLC and Southern
Nevada Water Authority, filed with FERC on May 23, 2005

 
8.  
Revised Regional Required System Upgrades Memorandum of Understanding between
Nevada Power Company and Reliant Energy Wholesale Generation, LLC, as
successor-in-interest to Reliant Energy Bighorn, LLC, filed as Attachment E to
the 2003 Settlement Agreement, as amended by the revised memorandum of
understanding between Nevada Power Company and Reliant Energy Wholesale
Generation, LLC entered into pursuant to the 2005 Settlement Agreement and the
Amended and Restated 2003 Settlement Agreement, conforming MOU I with the
revisions agreed to in the 2005 Settlement Agreement and the Amended and
Restated 2003 Settlement Agreement

 
9.  
Amended and Restated Regional Required System Upgrades Western Memorandum of
Understanding, dated March 24, 2005, between Reliant Energy Wholesale
Generation, LLC and Nevada Power Company

 
10.  
Settlement Agreement among Nevada Power Company, Valley Electric Association,
Inc., Nevada Power Company's Chuck Lenzie Generating Station, GenWest, LLC, Las
Vegas Cogeneration II, LLC, Mirant Las Vegas, LLC, Reliant Energy Wholesale
Generation, LLC, and Southern Nevada Water Authority, dated as of March 21, 2005

 
11.  
Tax Agreement among Reliant Energy Wholesale Generation, LLC, as
successor-in-interest to Reliant Energy Bighorn, LLC, Southern California Edison
Company and Nevada Power Company, dated effective January 31, 2003

 
12.  
WSCC Reliability Management System Agreement, dated March 6, 2002, between
Reliant Energy Wholesale Generation, LLC, as successor-in-interest to Reliant
Energy Bighorn, LLC, and Nevada Power Company

 
13.  
Reliant Energy Wholesale Generation, LLC Rate Schedule FERC No. 6, dated May 31,
2006 and approved July 20, 2006, between Reliant Energy Wholesale Generation LLC
and Nevada Power Corporation

 
14.  
Settlement Agreement, dated May 31, 2006 and approved by FERC on July 20, 2006,
by and among Reliant Wholesale Energy Generation, LLC and Nevada Power Company

 
15.  
Lease Agreement, dated August 31, 2001, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
Primm 120 Limited Partnership, as amended by that First Amendment to Lease,
dated November 28, 2007

 
16.  
Amendment of Memorandum of Lease, dated November 28, 2007, between Primm 120
Limited Partnership and Reliant Energy Wholesale Generation, LLC, as
successor-in-interest to Reliant Energy Bighorn, LLC

 
17.  
Agreement Regarding Water, dated August 31, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and The Primadonna Company, LLC

 
18.  
Stipulation and Agreement, dated August 31, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, The Primadonna Company, LLC, Primm South Real Estate Company and Primm 120
Limited Partnership

 
19.  
Letter Update to Stipulation and Agreement, dated September 14, 2004, between
Reliant Energy Wholesale Generation, LLC, as successor-in-interest to Reliant
Energy Bighorn, LLC, The Primadonna Company, LLC, Primm South Real Estate
Company and Primm 120 Limited Partnership

 
20.  
Easement Agreement, dated August 31, 2001, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
Primm South Real Estate Company, Primm 120 Limited Partnership, as amended by
that First Amendment, dated November 28, 2007

 
21.  
Easement Agreement B-2, dated November 28, 2007, by and among Primm 120 Limited
Partnership, Reliant Energy Wholesale Generation, LLC and Nevada Power Company,
as amended by the side letter, dated November 28, 2007

 
22.  
Private Road Crossing Easement Agreement, dated December 12, 2002, between
Reliant Energy Wholesale Generation, LLC, as successor-in-interest to Reliant
Energy Bighorn, LLC, and Union Pacific Railroad Company

 
23.  
Wireline Crossing Agreement, dated July 26, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and Union Pacific Railroad Company

 
24.  
Pipeline Crossing Agreement, dated July 26, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and Union Pacific Railroad Company

 
25.  
Delivery Meter Station Facility Lease, dated July 31, 2002, between Reliant
Energy Wholesale Generation, LLC, as successor-in-interest to Reliant Energy
Bighorn, LLC, and Kern River Gas Transmission Company

 
26.  
Signal Letter Agreement, dated October 2, 2002, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
Kern River Gas Transmission Company

 
27.  
Facilities Agreement, dated July 31, 2002, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
Kern River Gas Transmission Company

 
28.  
Right-of-Way Grant N-74555, dated October 22, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and The Bureau of Land Management, as amended by that Partial
Relinquishment and Amendment, dated September 15, 2004

 
29.  
Cost Recovery Agreement, dated March 29, 2001, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
The Bureau of Land Management

 
30.  
Program Parts, Shop Repairs and Scheduled Outage Services Contract, dated
September 30, 2002, between Reliant Energy Wholesale Generation, LLC, as
successor-in-interest to Reliant Energy Bighorn, LLC, and Siemens Westinghouse
Power Corporation, as amended by Amendment No. 1, dated June 17, 2005 and
Amendment No. 2, dated October 1, 2006

 
31.  
Meteorological Data Agreement CBE 419, dated February 21, 2006, between Reliant
Energy Wholesale Generation, LLC and Clark County, Nevada

 
32.  
Settlement and Mutual Release Agreement, dated as of February 1, 2007, between
Reliant Energy Wholesale Generation, LLC and Alstom Power Inc.

 
33.  
Purchase Order Number 4501168957, dated March 25, 2008, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Cormetech, Inc.

 
34.  
Purchase Order Number 4501172990, dated April 15, 2008, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and A-1 National Fire Co., Inc.

 
35.  
Purchase Order Number 4501170131, dated March 31, 2008, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and United Anco Services

 
36.  
Purchase Order Number 4501114486, dated May 29, 2007, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Univar USA Inc.

 
37.  
Purchase Order Number 4500808860, dated March 26, 2003, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Enco Southwest, Inc.

 
38.  
Contract Number 4600017299, dated February 3, 2003, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and GE Mobil Water Inc

 
39.  
Contract Number 4600017899, dated August 25, 2003, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Viper Cleaning Systems

 
40.  
Contract Number 4600017952, dated September 2, 2003, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Lawson Products, Inc.

 
41.  
Contract Number 4600017436, dated April 1, 2003, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Nalco Company

 
42.  
Contract Number 4600020452, dated June 13, 2007, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Total-Western Inc.

 
43.  
Contract Number 4600019872, dated December 7, 2005, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Pall Advanced Separation Systems

 
44.  
Contract Number 4600019951, dated January 1, 2006, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Siemens Power Generation Inc.

 
45.  
Contract Number 4600018180, dated November 10, 2003, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and A-1 National Fire Co., Inc.

 
46.  
Contract Number 4600017346, dated March 20, 2003, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Enco Southwest, Inc.

 
47.  
Contract Number 4600017913, dated July 25, 2003, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Terminix International

 
48.  
Contract Number 4600018071, dated October 6, 2003, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Republic Services of Southern
Nevada

 
49.  
Contract Number 4600018073, dated October 6, 2003, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Cool Reflections

 
50.  
Contract Number 4600018155, dated October 31, 2003, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Arizona Valve & Fitting

 
51.  
Contract Number 4600018544, dated March 30, 2004, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and H&E Equipment Services LLC

 
52.  
Contract Number 4600019733, dated October 18, 2005, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Anytime Plumbing Inc.

 
53.  
Software License Agreements

 
a.  
CEMS (Continuous Emissions Monitoring System) Data loggers, server(s) and ESC
Stackvision software license

b.  
REDTag (tag & lock out system) PC and software license

c.  
OSIsoft PI System & interfaces – Server and software1

d.  
ABB Optimax



 
 


 



--------------------------------------------------------------------------------

 
 
1 SW license for OSI is assignable contingent on Purchaser agreeing to 1 year of
software maintenance with OSIsoft.

 

Schedule 1.1(a) -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(b), PART A
 
MATERIALS AND EQUIPMENT
 
2x1 configured combined-cycle facility consisting of:
 


Major Equipment
 
Two (2) Siemens 501 FD2 dry NOx combustion turbines with TXP Control System
Two (2) combustion turbine generators
Two (2) Alstom three pressure, natural circulation, water-tube heat recovery
steam generators
One (1) Alstom steam turbine controlled by an Alstom P320-TGC and hydrogen
cooled generator
Hamon 40 cell air cooled condenser
Two (2) 100 percent capacity Flowserve boiler-feed pumps (two per unit, total of
four)
three 40 percent capacity Flowserve condensate pumps
ABB Bailey integrated control system


Balance of Plant
 
One (1) auxiliary boiler and system
Ammonia System
Cooling Water System
Water Treatment System
Service Water System
Data collection system


Interconnection
 
Transformers
Switchyard Equipment
Switchgear


Site
Control Room Building and Equipment (including office equipment such as office
furniture, computers, printers, etc.)
Potable Water System
Site Draining System
Service Equipment (crane, forklift, pressure washer, four-wheel carts and other
vehicles, tools, maintenance equipment, etc.)
Power/Lighting System
Fire Protection/Detection Equipment
Lab Equipment
Septic System
Security System




 

Schedule 1.1(b) -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(b), PART B
 
STORES AND INVENTORY
 
Inventory list as of March 31, 2008 attached.



Schedule 1.1(b) -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(c)
 
REQUESTED CONSENTS
 
1.  
Delivery Meter Station Facility Lease, dated July 31, 2002, between Reliant
Energy Wholesale Generation, LLC, as successor-in-interest to Reliant Energy
Bighorn, LLC, and Kern River Gas Transmission Company

 
2.  
Lease Agreement, dated August 31, 2001, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
Primm 120 Limited Partnership, as amended by that First Amendment to Lease,
dated November 28, 2007

 
3.  
Stipulation and Agreement, dated August 13, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, The Primadonna Company, LLC, Primm South Real Estate Company and Primm 120
Limited Partnership

 
4.  
Private Road Crossing Easement Agreement, dated December 12, 2002, between
Reliant Energy Wholesale Generation, LLC, as successor-in-interest to Reliant
Energy Bighorn, LLC, and Union Pacific Railroad Company

 
5.  
Wireline Crossing Agreement, dated July 26, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and Union Pacific Railroad Company

 
6.  
Pipeline Crossing Agreement, dated July 26, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and Union Pacific Railroad Company

 
7.  
Program Parts, Shop Repairs and Scheduled Outage Services Contract, dated
September 30, 2002, between Reliant Energy Wholesale Generation, LLC, as
successor-in-interest to Reliant Energy Bighorn, LLC, and Siemens Westinghouse
Power Corporation, as amended by Amendment No. 1, dated June 17, 2005 and
Amendment No. 2, dated October 1, 2006

 


 


 

Schedule 1.1(c) -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(d)
 
EASEMENTS
 
1.  
Easement Agreement, dated August 31, 2001, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
Primm South Real Estate Company, Primm 120 Limited Partnership, as amended by
that First Amendment, dated November 28, 2007

 
2.  
Private Road Crossing Easement Agreement, dated December 12, 2002, between
Reliant Energy Wholesale Generation, LLC as successor-in-interest to Reliant
Energy Bighorn, LLC and Union Pacific Railroad Company

 
3.  
Wireline Crossing Agreement, dated July 26, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and Union Pacific Railroad Company

 
4.  
Pipeline Crossing Agreement, dated July 26, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and Union Pacific Railroad Company

 
5.  
Easement Agreement B-2, dated November 28, 2007, by and among Primm 120 Limited
Partnership, Reliant Energy Wholesale Generation, LLC and Nevada Power Company,
as amended by the side letter, dated November 28, 2007

 
6.  
Right-of-Way Grant N-74555, dated October 22, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and The Bureau of Land Management, as amended by that Partial
Relinquishment and Amendment, dated September 15, 2004

 


 

Schedule 1.1(d) -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(e)
 
PERMITTED LIENS
 
None
 


 

Schedule 1.1(e) -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(f)
 
TRANSFERRED INTELLECTUAL PROPERTY
 
1.  
Software License Agreements

 
a.  
CEMS (Continuous Emissions Monitoring System) Data loggers, server(s) and ESC
Stackvision software license

b.  
REDTag (tag & lock out system) PC and software license

c.  
OSIsoft PI System & interfaces – Server and software2

d.  
ABB Optimax

 


 



--------------------------------------------------------------------------------

 
 
2 SW license for OSI is assignable contingent on Purchaser agreeing to 1 year of
software maintenance with OSIsoft.

 

Schedule 1.1(f) -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(g)
 
PROJECT EMPLOYEES
 


1.  
Brothers, Derek A.

2.  
Cairns, David James

3.  
Canillo, Jason John

4.  
Comella, Patricia Susan

5.  
Cooper, Randal J.

6.  
Fuentes, Felix Armando

7.  
Gillespie, Martin E.

8.  
Guadarrama, Anthony

9.  
Hankins, Adam Michael

10.  
Jackson, Christopher S.

11.  
Lubbe, Toni Ann

12.  
McCallum, Ronald

13.  
Millett, Thomas S.

14.  
Newcomb, Kevin

15.  
Olsen, Richard Warren

16.  
Otero, Jose A., Jr.

17.  
Poelma, John F.

18.  
Reitz, Gregory Joseph

19.  
Rettke, David J.

20.  
Schmitt, Sean

21.  
Seymour, Jimmy L.





 

Schedule 1.1(g) -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(h)
 
STORES AND INVENTORY METHODOLOGY
 


New inventory parts are valued at cost.  Used parts follow a split valuation
procedure in which parts that have been refurbished or repaired are separately
identified/tagged and valued by the plant as a percentage (75%, 50% or 25%) of
new part value based on the remaining usable life of such used parts.


 

Schedule 1.1(h) -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(i)
 
TRANSFERRED PERMITS
 
1.  
Items 1 – 5 and 8 (if transferable) set forth on Section 3.14(a) of Sellers’
Disclosure Schedule

 
2.  
Those Permits set forth on Section 3.16(d) of Sellers’ Disclosure Schedule

 


 

Schedule 1.1(i) -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1.3
 
EXCLUDED ASSETS
 
1.  
All trade names, trademarks, service marks or logos owned by Sellers or their
Affiliates but excluding the name “Bighorn,” which will be transferred to Nevada
Power Company

 
2.  
Cash, cash equivalents, bank deposits, accounts and notes receivable (trade or
otherwise) of Sellers, whether or not related to the Facility

 
3.  
All certificates of deposit, shares of stock, securities, evidences of
indebtedness, interest in joint ventures, partnerships, limited liability
companies and other entities

 
4.  
Contracts that are not Assigned Facility Agreements

 
5.  
Any and all temporary structures and items of personal property owned by
contractors and vendors providing services on or materials to the Site or for
the Project (and any and all property of easement holders located on the
easements)

 
6.  
Books and Records not being transferred comprising solely of records of
employees not hired by Purchaser, financial statements of Sellers, and records
relating to Excluded Assets

 
7.  
Any SCE RRSU Refund pursuant to the 2003 Settlement Agreement and the Amended
and Restated 2003 Settlement Agreement and any refunds from overpayments made by
Sellers into the trust accounts established under Revised MOU I and MOU II and
Sellers’ share of any interest earned on the balance of such accounts, net of
Sellers’ share of any trustee fees and out-of-pocket expenses deducted by
trustee prior to distribution.

 
8.  
Embarq local phone service

 
9.  
Qwest long distance service

 
10.  
PBX / VM maintenance from Shared Technologies

 
11.  
Wide Area Network / ATT service

 
12.  
Software License Agreements

 
a.  
ABB Ranger

b.  
SAP (FI - Financial, MM- Materials Management, WM - Work Management, HR- Human
Resources)

c.  
PowerGADS - Generation Performance and Reliability

d.  
SharePoint Document Management System

e.  
Reason - Root Cause Analysis

f.  
Primavera

g.  
nMarket

h.  
GenTrader

i.  
ENotify (PI Notification Tool)

j.  
OSI ActiveView

k.  
OSI RTPortal

l.  
MS Office

m.  
MS Exchange

n.  
All corporately licensed Desktop and Server software

o.  
LAN Server Operating System

p.  
Trend Micro Virus Protection

q.  
Tape Backup software

r.  
Altiris Client Service software

s.  
SmartSignal3

 
13.  
Internally-Developed Owned Software

 
a.  
Trader.ems

b.  
Air Bulk Sampling System

c.  
ATRisk

d.  
CAMS "Comprehensive Allowance Management System”

e.  
Drawings Index

f.  
EGIS

g.  
Power Generation Web

h.  
Outage Scheduling System

i.  
CMET - Contractor Time and Material

j.  
Employee Training & Certification System

k.  
Mobile Maintenance Services System

l.  
Fuelworks System

m.  
Welders Qualification System (WQS)

n.  
ISO Bid Tools

o.  
Scheduling & Settlements

p.  
Commercial Systems



 
14.  
Firm Transportation Service Agreement Contract No. 1716, dated May 29, 2001,
between Kern River Gas Transmission Company and Reliant Energy Services, Inc.,
as amended by the First Amendment, dated July 13, 2001

 


 



--------------------------------------------------------------------------------

 
3 Sellers will use commercially reasonable efforts to obtain the licensor's
agreement to transfer divisibly to Purchaser the license to the software that is
currently used at the Facility
 

Schedule 2.1.3 -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.2(b)(iii)
 
MATERIAL ASSIGNED FACILITY AGREEMENTS
 


 
1.  
Lease Agreement, dated August 31, 2001, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
Primm 120 Limited Partnership, as amended by that First Amendment to Lease,
dated November 28, 2007

 
2.  
Amendment of Memorandum of Lease, dated November 28, 2007, between Primm 120
Limited Partnership and Reliant Energy Wholesale Generation, LLC, as
successor-in-interest to Reliant Energy Bighorn, LLC

 
3.  
Agreement Regarding Water, dated August 31, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and The Primadonna Company, LLC

 
4.  
Stipulation and Agreement, dated August 31, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, The Primadonna Company, LLC, Primm South Real Estate Company and Primm 120
Limited Partnership

 
5.  
Letter Update to Stipulation and Agreement, dated September 14, 2004, between
Reliant Energy Wholesale Generation, LLC, as successor-in-interest to Reliant
Energy Bighorn, LLC, The Primadonna Company, LLC, Primm South Real Estate
Company and Primm 120 Limited Partnership

 
6.  
Easement Agreement, dated August 31, 2001, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
Primm South Real Estate Company, Primm 120 Limited Partnership, as amended by
that First Amendment, dated November 28, 2007

 
7.  
Easement Agreement B-2, dated November 28, 2007, by and among Primm 120 Limited
Partnership, Reliant Energy Wholesale Generation, LLC and Nevada Power Company,
as amended by the side letter, dated November 28, 2007

 
8.  
Private Road Crossing Easement Agreement, dated December 12, 2002, between
Reliant Energy Wholesale Generation, LLC, as successor-in-interest to Reliant
Energy Bighorn, LLC, and Union Pacific Railroad Company

 
9.  
Pipeline Crossing Agreement, dated July 26, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and Union Pacific Railroad Company

 
10.  
Wireline Crossing Agreement, dated July 26, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and Union Pacific Railroad Company

 
11.  
Right-of-Way Grant N-74555, dated October 22, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and The Bureau of Land Management, as amended by that Partial
Relinquishment and Amendment, dated September 15, 2004

 
12.  
Cost Recovery Agreement, dated March 29, 2001, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
The Bureau of Land Management

 
13.  
Facilities Agreement, dated July 31, 2002, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
Kern River Gas Transmission Company

 
14.  
Delivery Meter Station Facility Lease, dated July 31, 2002, between Reliant
Energy Wholesale Generation, LLC, as successor-in-interest to Reliant Energy
Bighorn, LLC, and Kern River Gas Transmission Company

 
15.  
Settlement and Mutual Release Agreement, dated as of February 1, 2007, between
Reliant Energy Wholesale Generation, LLC and Alstom Power Inc.

 


 

Schedule 5.2.(b)(iii) -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.2(d)
 
PERMITTED ACTIONS
 


 
1.  
UEPA Application Permit to Construct the Reliant Energy Bighorn Electric
Generating Station to El Dorado Substation Interconnect Project, dated January
22, 2007, before the Public Utilities Commission of Nevada

 
2.  
Application with Bureau of Land Management Seeking a Right-of-Way Grant in
connection with the El Dorado Substation Interconnect Project, dated November 6,
2006

 
3.  
Any other matter reasonably necessary to the UEPA filing for the Eldorado
connection.

 


 

Schedule 5.2(d) -
 
 

--------------------------------------------------------------------------------

 

SELLERS’ DISCLOSURE SCHEDULE
 
Section 1.1(a):  Sellers’ Knowledge Persons
 


1.  
Dick Dusenbury

2.  
Matt Greek

3.  
Rogers Herndon

4.  
Mark Jacobs

5.  
Bill Oldham

6.  
Tamera Plocheck

7.  
David Sladic; provided, however, that the inclusion of David Sladic herein shall
not constitute a waiver of the attorney client privilege or the work product
doctrine.



 


 



Sellers’ Disclosure Schedule
Section 1.1(a) -
 
 

--------------------------------------------------------------------------------

 

Section 3.4:  Consents and Actions
 
1.  
Tax Agreement among Reliant Energy Wholesale Generation, LLC, as a
successor-in-interest to Reliant Energy Bighorn, LLC, Southern California Edison
Company and Nevada Power Company, dated effective January 31, 2003

 
2.  
Settlement Agreement among Reliant Energy Services, Inc., Reliant Energy
Wholesale Generation, LLC, as a successor in interest to Reliant Energy Bighorn,
LLC, Reliant Energy Arrow Canyon, LLC and Nevada Power Company, dated December
18, 2002 (only as to assignment of rights and obligations under §4(d))

 
3.  
Contract Number 4600019951, dated January 1, 2006, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Siemens Power Generation Inc.

 
4.  
Software License Agreements

a.  
OSIsoft PI System & interfaces – Server and software

b.  
ABB Optimax



 

Sellers’ Disclosure Schedule
Section 3.4 -
 
 

--------------------------------------------------------------------------------

 

Section 3.5:  Approvals and Filings


1.  
Federal Communications Commission Wireless Telecommunications Bureau Radio
Station Authorization dated February 18, 2003

2.  
Administrative permit amendment approval from Clark County Department of Air
Quality and Environmental Management with respect to transfer:

a.  
Title V, Part 70 Operating Permit No. 1550;

b.  
Title IV Operating Permit No. 1550; and

c.  
Site Air Permit - Authority to Construct/Operating Permit No. ATC/OP1550,
Modification 2, Amendment 1

3.  
Approval from Clark County Department of Air Quality and Environmental
Management with respect to:

 
a.
Pending Application for Modification to Title V, Part 70 Operating Permit
submitted May 2007

4.  
Approval of administrative modification from Nevada Division of Environmental
Protection with respect to transfer of:

 
a.
Stormwater General Permit No. NVR 050000 (Notice of Termination and Notice of
Intent)

5.  
Notification to Nevada Division of Water Resources with respect to Evaporation
Pond Permit – Dam Permit No. J-547

6.  
Notification to USEPA with respect to Risk Management Program filings for
ammonia storage and handling.

7.  
Notification to Nevada Division of Environmental Protection with respect to
Chemical Accident Prevention Program Plan filings.

8.  
Consent to assign from The Bureau of Land Management with respect to:

a.  
Right-of-Way Grant N-74555, dated October 22, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and The Bureau of Land Management, as amended by that Partial
Relinquishment and Amendment, dated September 15, 2004

9.  
Notification by REWG to WECC and NERC (a) of transfer of ownership of Bighorn
Generating Facility to Purchaser effective as of the Closing Date and (b) that
effective as of the Closing Date, REWG is de-registered with WECC and NERC as a
Generation Owner and Generation Operator for the Bighorn Generation Facility

10.  
Those items listed on Section 3.4 of Sellers’ Disclosure Schedule




Sellers’ Disclosure Schedule
Section 3.5 -
 
 

--------------------------------------------------------------------------------

 

Section 3.7:  Sellers' Legal Proceedings
 
None



Sellers’ Disclosure Schedule
Section 3.7 -
 
 

--------------------------------------------------------------------------------

 

 
Section 3.10(d):  Real Property – Material Liens



None
 



Sellers’ Disclosure Schedule
Section 3.10(d) -
 
 

--------------------------------------------------------------------------------

 

Section 3.10(f):  Real Property – Commitments to or Agreements with any
Governmental Authority Affecting the Use or Ownership of the Real Property


1.  
Right-of-Way Grant N-74555, dated October 22, 2001, between Reliant Energy
Wholesale Generation, LLC, as successor-in-interest to Reliant Energy Bighorn,
LLC, and The Bureau of Land Management, as amended by that Partial
Relinquishment and Amendment, dated September 15, 2004

 
2.  
Cost Recovery Agreement, dated March 29, 2001, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
The Bureau of Land Management

 
3.  
Meteorological Data Agreement CBE 419, dated February 21, 2006, between Reliant
Energy Wholesale Generation, LLC and Clark County, Nevada

 
4.  
Fire Suppression Water Quality Assurance Plan, dated June 5, 2003, between Clark
County, Nevada Fire Department Fire Prevention Bureau and Reliant Energy
Wholesale Generation, LLC

 
5.  
Rate Schedule FERC No. 6, dated May 31, 2006 and approved July 20, 2006, between
Reliant Energy Wholesale Generation, LLC and Nevada Power Corporation

 
6.  
Settlement Agreement, dated May 31, 2006 and approved by FERC on July 20, 2006,
by and among Reliant Wholesale Energy Generation, LLC and Nevada Power Company

 
7.  
Perpetual Avigation Easement Grant of Easement between Primm 120 Limited
Partnership and Clark County Nevada

 
8.  
Risk Management Program for Bighorn Generating 100000182759 between Reliant
Energy Wholesale Generation, LLC and United States Environmental Protection
Agency

 
9.  
Chemical Accident Prevention Program Plan for Aqueous Ammonia Storage and Use
for Bighorn Generating Station between Reliant Energy Wholesale Generation, LLC
and Nevada Division of Environmental Protection

 
10.  
All Environmental Permits listed on Section 3.16(d) of Sellers’ Disclosure
Schedule

 
11.  
The Facility Permits listed on Section 3.14(a) of Sellers' Disclosure Schedule




Sellers’ Disclosure Schedule
Section 3.10(f) -
 
 

--------------------------------------------------------------------------------

 

Section 3.10(g):  Real Property – Agreements for the Sale, Exchange,
Encumbrance, Lease or Transfer of any of the Real Property or any Portion of the
Same by Sellers


None
 



Sellers’ Disclosure Schedule
Section 3.10(g) -
 
 

--------------------------------------------------------------------------------

 

Section 3.10(h):  Real Property – Notices of Non-Compliance with Applicable
Material Conditions, Covenants and Restrictions that Encumber the Real Property


None
 



Sellers’ Disclosure Schedule
Section 3.10(h) -
 
 

--------------------------------------------------------------------------------

 

Section 3.11:  Materials and Equipment; Tangible Personal Property


Materials and Equipment:


None
 


Tangible Personal Property


None





Sellers’ Disclosure Schedule
Section 3.11 -
 
 

--------------------------------------------------------------------------------

 

Section 3.12:  Warranty Matters


1.  
Program Parts, Shop Repairs and Scheduled Outage Services Contract, dated
September 30, 2002, between Reliant Energy Wholesale Generation, LLC, as
successor-in-interest to Reliant Energy Bighorn, LLC, and Siemens Westinghouse
Power Corporation, as amended by Amendment No. 1, dated June 17, 2005 and
Amendment No. 2, dated October 1, 2006

 
2.  
Settlement and Mutual Release Agreement, dated as of February 1, 2007, between
Reliant Energy Wholesale Generation, LLC and Alstom Power Inc.

 
3.  
Contract Number 4600019872, dated December 7, 2005, between Reliant Energy
Wholesale Generation, LLC – Bighorn Station and Pall Advanced Separation Systems

 





Sellers’ Disclosure Schedule
Section 3.12 -
 
 

--------------------------------------------------------------------------------

 

Section 3.14(a):  List of Facility Permits
 
1.  
Federal Communications Commission Wireless Telecommunications Bureau Radio
Station Authorization dated February 18, 2003

2.  
Clark County Fire Department permits:

 
a.
Permit for Storage of Hazardous Materials No. C-03443-1-2007;

 
b.
Welding and hot work Permit No. C-05292-3-2004;

 
c.
Compressed Gases and Medical Gas Permit No. C-10825-1-2007; and

 
d.
Flammable Combustible Permit No. C-10826-1-2007.

3.  
Nevada State Fire Marshall: Hazardous Material Storage Permit No. 51455-53266

4.  
Fire Suppression Water Quality Assurance Plan, dated June 5, 2003, between Clark
County, Nevada Fire Department Fire Prevention Bureau and Reliant Energy
Wholesale Generation, LLC

5.  
Nevada Department of Business & Industry:

a.  
Boiler/Pressure Vessel Operating Permit No. 02-0243

b.  
Boiler/Pressure Vessel Operating Permit No. 02-0244

c.  
Boiler/Pressure Vessel Operating Permit No. 02-0695

6.  
Clark County Business License No. 2000116-345, first licensed on July 20, 2004,
issued to Reliant Energy Asset Management, LLC [Equipment Rental License]

7.  
Clark County Business License No. 2000004.935, first licensed on January 11,
2006, issued to Reliant Energy Bighorn, LLC [Electric & Power License]

8.  
Clark County Department of Development Services Certificate of Occupancy, Permit
No. 02-12442, issued September 20, 2003

9.  
[Fire protection water loop]4






--------------------------------------------------------------------------------

 
 
4 Page will be replaced when proper name of permit is received.

 

Sellers’ Disclosure Schedule
Section 3.14(a) -
 
 

--------------------------------------------------------------------------------

 

Section 3.14(b)(i):  Permit Parties


None
 



Sellers’ Disclosure Schedule
Section 3.14(b)(i) -
 
 

--------------------------------------------------------------------------------

 

Section 3.14(b)(ii):  Compliance with and Status of Facility Permits


 
Fees paid, awaiting renewal:

1.  
Nevada State Fire Marshall: Hazardous Material Storage Permit No. 51455-53266

2.  
Nevada Division of Environmental Protection Stormwater General Permit No. NVR
050000



Certificate will not be issued until units have been observed running:
1.  
Nevada Department of Business & Industry

a.  
Boiler/Pressure Vessel Operating Permit No. 02-0243

b.  
Boiler/Pressure Vessel Operating Permit No. 02-0244

c.  
Boiler/Pressure Vessel Operating Permit No. 02-0695







 

Sellers’ Disclosure Schedule
Section 3.14(b)(ii) -
 
 

--------------------------------------------------------------------------------

 

 
Section 3.15  List of Insurance Policies



Type of Policy
Coverage
Limits
Deductible
Policy Begin
Policy End
Auto Liability (NO CLAIMS)
Fronting policy - auto liability
$2,000,000
$2,000,000
1/1/2008
1/1/2009
Workers' Compensation
(3 Total claims; 1 still open; total paid out $19,492.81 with $14,722 reserve
outstanding on one open claim)
Workers' Compensation coverage including Employer's Liability, USL&H, OCS, FELA
Large Deductible Program
Workers' Compensation – statutory
Employer's Liability -- $1,000,000 each accident, bodily injury by disease;
policy limit bodily injury by disease; each person
$500,000 each accident
1/1/2008
1/1/2009
Commercial Crime
(NO CLAIMS)
Insuring Agreement 1 - Employee Theft
Insuring Agreement 2 - Forgery or Alteration
Insuring Agreement 2 - Forgery or Alteration
Insuring Agreement 3 - Inside Premises - Money and Securities
Insuring Agreement 4 - Inside Premises - Robbery and Safe Burglary
insuring Agreement 5 - Outside the Premise
$15,000,000 per occurrence
$1,000,000 each wrongful act
3/15/2008
3/15/2009
Excess Liability
(NO CLAIMS)
Third party liability including bodily injury, property damage, or personal
injury caused by an occurrence.  CLAIMS FIRST MADE POLICY.
Includes Terrorism Coverage for first $35 Million only
$150,000,000 Per occurrence, except
$150,000,000 aggregate limit of liability for product/completed operations,
failure to supply hazard, and pollution hazard
$2,000,000 any one occurrence
3/15/2008
3/15/2009
Fiduciary & Employee Benefits Liability
(NO CLAIMS)
Coverage for alleged wrongful acts, errors and/or omissions related to
administration or handling of employee benefit plans.
$25,000,000 each wrongful act
$25,000,000 aggregate limit of liability
$0 for each natural person who is an insured: and $0 annual aggregate for
individuals
$1,000,000 aggregate for Sponsor Organization and all Employee Benefit Programs
with respect to each Wrongful Act
$2,500,000 aggregate for any Claim in whole or in part
3/15/2008
3/15/2009
Boiler & Machinery – Jurisdictional (NO CLAIMS)
 
Boiler & Machinery - jurisdictional loss control inspections
$5,000
$5,000
3/1/2008
3/1/2009
Property/Business Interruption
(NO CLAIMS)
Operational Property, Boiler & Machinery and Business Interruption
For Physical Damage (PD) --  $450 Million total except California quake = $300
Million total
For Business Interruption (BI) -- $200 Million total except California quake =
$50 Million total
Unscheduled Locations/Offsite Storage - $25 Million sublimit
Physical Damage -- $10 Million PD each occurrence
5% effected property values as respects CA earthquake ($10 MM minimum ) and 2%
effective property values a
5/1/2007
5/1/2008



NOTE: There are no specific policies on individual plants.  Coverage is placed
at a corporate level and assets sold are eliminated from policies in force at
the time of the sale



Sellers’ Disclosure Schedule
Section 3.15 -
 
 

--------------------------------------------------------------------------------

 

Section 3.16:  Environmental Matters


None

Sellers’ Disclosure Schedule
Section 3.16 -
 
 

--------------------------------------------------------------------------------

 

Section 3.16(d):  Material Environmental Permits


1.  
Clark County Department of Air Quality and Environmental Management:

a.  
Title V, Part 70 Operating Permit No. 1550;

b.  
Title IV Operating Permit No. 1550;

c.  
Site Air Permit - Authority to Construct/Operating Permit No. ATC/OP1550,
Modification 2, Amendment 1; and

d.  
Pending Application for Modification to Title V, Part 70 Operating Permit
submitted May 2007

2.  
Nevada Division of Environmental Protection:

a.  
Authorization to Discharge Permit No. NEV2002500;

b.  
Stormwater General Permit No. NVR 050000; and

c.  
Hazardous Waste Storage ID

3.  
Nevada Division of Water Resources: Evaporation Pond Permit – Dam Permit No.
J-547

4.  
Clark County Health District: Septic System Permit No. SM045-ZZZ-00




Sellers’ Disclosure Schedule
Section 3.16(d) -
 
 

--------------------------------------------------------------------------------

 

 
Section 3.18(b):  Seller Plans



1.  
Reliant Energy, Inc. Savings Plan

2.  
Reliant Energy, Inc. Group Welfare Benefits Plan

3.  
Reliant Energy, Inc. Employee Stock Purchase Plan

4.  
Reliant Energy, Inc. 2002 Stock Plan

5.  
Reliant Energy, Inc. Annual Incentive Compensation Plan

6.  
Reliant Energy, Inc. Deferral Plan

7.  
Reliant Energy, Inc. 2003 Involuntary Severance Benefits Plan for Employees with
Annual Base Pay Less than $150,000

8.  
Reliant Energy, Inc. 2003 Involuntary Severance Benefits Plan for Employees with
Annual Base Pay At Least $150,000 But Less Than $200,000




Sellers’ Disclosure Schedule
Section 3.18(b) -
 
 

--------------------------------------------------------------------------------

 

Section 3.20(a):  Intellectual Property


None



Sellers’ Disclosure Schedule
Section 3.20(a) -
 
 

--------------------------------------------------------------------------------

 

Section 3.20(b):  Infringement of Intellectual Property


None
 



Sellers’ Disclosure Schedule
Section 3.20(b) -
 
 

--------------------------------------------------------------------------------

 

Section 5.11(a):  Support Obligations


1.  
Guaranty Agreement, dated August 31, 2001, from Reliant Energy Power Generation
for the benefit of Primm 120 Limited Partnership

 
2.  
Amended and Restated Guaranty for $49,380,000, dated July 6, 2001, from Reliant
Energy, Inc. for the benefit of Nevada Power Company

 
3.  
Prepayments/cash collateral and deposit posted by Reliant Energy Services, Inc.
to Nevada Power Company in connection with the Service Agreement No. 90 for
Long-Term Firm Point-to-Point Transmission Service, dated July 5, 2001

 
4.  
Guaranty for $10,298,550, dated July 31, 2002, from Reliant Energy, Inc. for the
benefit of Kern River Gas Transmission Company

 
5.  
Letter of Credit for $3,297,181 by Reliant Energy Wholesale Generation, LLC for
the benefit of Kern River Gas Transmission Company

 
6.  
Guaranty Agreement dated as of September 30, 2002 by Reliant Energy Power
Generation, Inc. for the benefit of Siemens Westinghouse Power Corporation, to
the extent such guaranty covers obligations of Reliant Energy Wholesale
Generation, LLC under the Program Parts, Shop Repairs and Scheduled Outage
Services Contract, dated September 30, 2002, between Reliant Energy Wholesale
Generation, LLC, as successor-in-interest to Reliant Energy Bighorn, LLC, and
Siemens Westinghouse Power Corporation, as amended

 



Sellers’ Disclosure Schedule
Section 5.11(a) -
 
 

--------------------------------------------------------------------------------

 

Section 9.1:  Tax Matters Exceptions


Section (e): Tax Audits or Examinations.
 
For federal income tax purposes Sellers are disregarded entities of Reliant
Energy Power Generation, Inc. (“REPG”). The federal consolidated income tax
return of which REPG is a member is the consolidated return of REI.  REI is
currently under audit by the IRS as the result of a Form 1139 filed to carryback
an NOL from its October 1, 2002 to December 31, 2002 short tax year to the
consolidated December 31, 1998 tax year of its former parent company,
CenterPoint Energy, Inc.  This audit resulted in proposed adjustments to this
NOL and those adjustments have been protested.  That protest is currently under
review by the IRS Appellate Conferee in Houston, TX.
 
REI is currently under audit by the IRS for the tax periods ended December 31,
2003 and December 31, 2004.  This audit has been concluded and a Revenue Agent’s
Report proposing certain adjustments was issued on April 30, 2007.  The proposed
adjustments have been protested by REI.  That protest is currently under review
by the IRS Appellate Conferee in Houston, TX.


REI is currently under audit by the IRS for the tax periods ended December 31,
2005 and December 31, 2006.  These audits are currently ongoing at the IRS
Examination level and no adjustments have yet been proposed by the IRS.


CenterPoint Energy, Inc. (“CNP”) is currently under audit by the IRS for its
consolidated tax year ending December 31, 2002, for part of which REPG was a
member of that consolidated group (for the period from January 1, 2002 to
September 30, 2002).  That audit has been concluded and a Revenue Agent’s Report
proposing certain adjustments was issued on January 30, 2006.  The proposed
adjustments have been protested by CNP.  That protest is currently under review
by the IRS Appellate Conferee in Houston, TX.





Sellers’ Disclosure Schedule
Section 9.1 -
 
 

--------------------------------------------------------------------------------

 

PURCHASER’S DISCLOSURE SCHEDULE
 
Section 1.1(a):  Purchaser’s Knowledge Persons
 


 
1.  
William D. Rogers

2.  
Naveed Mughal

3.  
Jason Menzel

4.  
Roberto Denis

5.  
Colleen Rice; provided, however, that the inclusion of Colleen Rice herein shall
not constitute a waiver of the attorney client privilege or the work product
doctrine.



 

Purchaser’s Disclosure Schedule
Section 1.1(a) -
 
 

--------------------------------------------------------------------------------

 

Section 4.5:  Approvals and Filings
 
1.  
Registration by Purchaser with WECC and NERC as the Generation Owner and
Generation Operator for the Bighorn Generation Facility effective as of the
Closing Date.

 


 

Purchaser’s Disclosure Schedule
Section 4.5 -
 
 

--------------------------------------------------------------------------------

 

Section 4.6:  Purchaser’s Legal Proceedings
 
None
 

Purchaser’s Disclosure Schedule
Section 4.5 -
 
 

--------------------------------------------------------------------------------

 
